Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1273 Filed 11/21/19 Page 1 of 376




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  AARON GANT, et al.,
            Plaintiffs,                      Case No. 2:19-cv-12533-SFC-DRG
  v.                                         Hon. Sean F. Cox
  FORD MOTOR COMPANY,                        Magistrate Judge David R. Grand
            Defendant.                       FIRST AMENDED COMPLAINT
                                             AND JURY DEMAND



              FIRST AMENDED COMPLAINT AND JURY DEMAND

       Plaintiffs, by their attorneys, Stern Law, PLLC, hereby file their complaint

 against the above named defendant, as follows:

                           PRELIMINARY STATEMENT

       1.    Broadly stated, this lawsuit is a breach of warranty/fraud case based

 on defective transmissions that defendant Ford Motor Company installed in Fusion

 brand cars with model years between 2010 and 2017, inclusive. These

 transmissions were defectively designed and/or defectively manufactured, forced

 into a manufacturing effort to provide more options than transmission design

 constraints permitted, and failed to operate as Ford represented to consumers

 relying upon said representations. Ford, however, continued to install these
                                         1
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1274 Filed 11/21/19 Page 2 of 376




 defective transmissions in Fusion cars, even though Ford knew of their defects

 undisclosed to owners, lessees and prospective purchasers and lessees. Even worse,

 Ford repeatedly lied to consumers as to the reasons for the problems consumers

 experienced. As a result, consumers were and are stuck in unsafe Fusion autos that

 have costly repairs and minimal resale value due to the widely discussed

 transmission defects, with used Fusion sticker prices indicating the market’s

 awareness of the transmission defects alleged herein. Due to the defects in the

 transmissions, Ford’s failure to remedy these problems, and Ford’s fraud on

 consumers, Plaintiffs have been forced to join the ranks of tens of thousands of

 consumers who have sued Ford in courts nationwide for several years.

       2.    The causes of action to this complaint (Complaint) arise out of the

 warranty obligations of Ford for Fusions purchased or leased by Plaintiffs and for

 which Ford issued a written warranty. Plaintiffs also allege that Ford concealed

 from Plaintiffs known defects in the transmissions integrated into Plaintiffs’

 Fusions.

                                     PARTIES

       3.    Defendant Ford Motor Company (“Ford”) is a corporation organized

 and in existence under the laws of the State of Delaware with its principal offices


                                         2
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1275 Filed 11/21/19 Page 3 of 376




 located in the City of Dearborn, Wayne County, Michigan, and registered with the

 Department of Licensing and Regulatory Affairs to conduct business in Michigan.

 At all times relevant herein, Ford was engaged in the business of designing,

 manufacturing, constructing, assembling, marketing, distributing, selling and/or

 importing automobiles and other motor vehicles and motor vehicle components in

 Michigan.

       4.    All acts of Ford corporate employees as alleged were authorized or

 ratified by an officer, director or managing agent of Ford.

       5.    As used in this complaint (“Complaint”), the word “Plaintiffs” shall

 refer to those Plaintiffs identified in paragraphs 116 through 491 who are

 purchasers or lessees of 2010 – 2017 Ford Fusions equipped with defective

 transmissions. The word “Vehicle” (plural “Vehicles”) shall refer to the Fusions

 purchased or leased by Plaintiffs as identified in paragraphs 116 through 491 which

 were designed, manufactured, constructed, assembled, marketed, distributed, sold

 and/or imported by Ford.

             FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       6.    Upon information and belief, Ford has superior access to each

 Vehicle’s in-service date, applicable warranties, service contract information and


                                          3
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1276 Filed 11/21/19 Page 4 of 376




 warranty or service contract repair history, as hereinbefore described.

       7.     Plaintiffs bring this action as a consolidated action on the grounds that

 each of their allegations against Ford are the same or substantially similar; as

 discussed, infra, each of Plaintiffs’ Vehicles are equipped with one of Ford’s

 defective transmissions.

       8.     Each Plaintiff purchased or leased his or her Vehicle primarily for

 personal, family, or household purposes. Each Vehicle was manufactured and/or

 distributed by Ford. Express warranties accompanied the sale of the Vehicles to

 Plaintiffs, by which Ford undertook to preserve or maintain the utility or

 performance of the Vehicles or provide compensation in case of failure in such

 utility or performance. In deciding to purchase or lease the Vehicles, Plaintiffs

 reasonably relied on Ford’s warranty protection and the express and implied

 promises contained therein. The Vehicles were delivered to Plaintiffs with serious

 defects and nonconformities to warranty, and each developed other serious defects

 and nonconformities to warranty including, but not limited to, a defective

 transmission. Plaintiffs experienced the transmission defects within the warranty

 period as extended by Ford and/or the discovery rule.

       9.      The transmissions in Plaintiffs’ Fusions are defective in design,


                                           4
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1277 Filed 11/21/19 Page 5 of 376




 materials, and/or manufacture and workmanship. This can result in various

 problems, including, but not limited to the following defects known to Ford:

 sudden and unexpected shaking, violent jerking, bucking and kicking on

 acceleration (commonly referred to as “shuddering” or “juddering”), delayed

 acceleration (especially from a complete stop), gears slipping, hesitation on

 acceleration, difficulty stopping the vehicle, lack or loss of motive power, delayed

 downshifts, hard decelerations or ‘clunks’ when slowing down or accelerating at

 low speeds, premature wear of the internal components, transmission failures in the

 middle of roadways creating an unreasonably dangerous situation that increases the

 risk of an accident, and/or catastrophic failures necessitating replacement,

 attributable to one or more of the following: failing fluid seal integrity, throttle

 body deficiencies, failed torque converter welds, driveshaft failure, and failed

 Transmission Control Module (“TCM”) or Powertrain Control Module (“PCM”)

 updates to limit problems associated with transmission design and/or manufacture,

 or caused by the vehicle’s design and architecture issues (collectively, the

 “Transmission Defects”).

       10.   The existence of the Transmission Defects is a material fact that each

 Plaintiff, and any reasonable consumer, would have considered when deciding


                                          5
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1278 Filed 11/21/19 Page 6 of 376




 whether to purchase or lease the Vehicle. Had Plaintiffs known that their respective

 Vehicle was equipped with a defective transmission exhibiting the Transmission

 Defects     and   subject     to   premature       failure, Plaintiffs   would   not   have

 purchased/leased it at all.

       11.     As a result of Plaintiffs’ reasonable reliance on Ford and its agents’

 omissions and/or representations, including the express and implied promises

 included in Ford’s warranty protection, each Plaintiff suffered an ascertainable loss

 of money, property, and value to the Vehicle, including but not limited to, the

 purchase price of the Vehicle, interest and finance charges, taxes, registration fees,

 out-of-pocket costs related to repairs to the transmission, the cost and

 inconvenience of obtaining alternative transportation, diminution in the value of

 the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the

 Transmission Defects, each Plaintiff was harmed and suffered actual damages in

 that the Vehicle’s transmission and related components are substantially certain to

 fail before their expected useful life has run.

       12.     Finally, those Plaintiffs forced to sell or trade-in their Vehicle due to

 expenses related to the Transmission Defects have suffered additional damages due

 to harm related to their credit report in the event of forfeiture and/or additional


                                                6
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1279 Filed 11/21/19 Page 7 of 376




 financial strain or loans entered into in order to take possession of an alternate,

 reliable vehicle.

       13.    All new Fusion autos are backed by a New Vehicle Limited Warranty

 (“Warranty”). Ford’s Warranty covers any repairs needed to correct defects in

 materials or workmanship of covered parts. The basic coverage period lasts 36

 months or 36,000 miles, whichever comes first, and the powertrain coverage lasts

 60 months or 60,000 miles, whichever comes first. The powertrain coverage

 specifically applies to the engine, transmission and transaxle, drivetrain, and

 restraint system. Ford explicitly provided the Warranty to all purchasers, lessees,

 and subsequent purchasers and lessees of Fusion autos throughout the United

 States. The Warranty assured consumers that Ford would repair any defects in

 materials or workmanship under normal use.

       14.    The Warranty purports to cover the transmission. However,

 consumers have complained that their transmissions failed and required

 replacement both within and just outside the 60,000-mile warranty period. Fusion

 owners and lessees have reported to the National Highway Traffic Safety

 Administration (“NHTSA”) that Ford’s authorized dealerships are replacing

 transmissions both within, and just outside, the 60,000-mile warranty period. When


                                         7
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1280 Filed 11/21/19 Page 8 of 376




 such replacements are not being provided under warranty, Plaintiffs have paid

 significant costs to Ford dealerships for new transmissions out of necessity.

       15.    Some of the causes of action to this Complaint arise out of the

 warranty obligations of Ford for a Vehicle purchased/leased by Plaintiffs and for

 which Ford issued a written warranty. Plaintiffs also allege that Ford concealed the

 transmissions’ known defects from Plaintiffs. As detailed, infra, Ford also

 misrepresented to Plaintiffs the workings, performance, and reliability of said

 transmissions.

       16.    Plaintiffs’ Vehicles are all Ford Fusionsm from model years (“MY”)

 2010 to 2017, inclusive, equipped with one of three transmissions:

              a. Most common among Plaintiffs’ Fusions is the 6F35 transmission,

                  touted by Ford as offering more efficient power delivery, better

                  fuel economy and smoother, quieter and more precise shifts than

                  that of options provided by the competition. Plaintiffs who

                  own/lease either a Fusion Sport or a Fusion with a 3.0 liter V-6

                  engine possess a model which includes as standard equipment the

                  SelectShift control option for the 6F35 transmission. SelectShift

                  allows the driver to shift gears using hand controls without a


                                           8
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1281 Filed 11/21/19 Page 9 of 376




                   clutch; upon information and belief, the transmission itself is the

                   same 6F35 present in those without SelectShift with minimal

                   custom alteration to achieve the results described. All automatic,

                   non-hybrid Fusion MYs 2013 and later, and many from MYs 2010

                   to 2012, contain the 6F35 transmission (with or without a

                   SelectShift);

               b. Hybrid Fusions, decidedly far fewer among Plaintiffs’ Fusions,

                   have an automatic transmission known as a continuously variable

                   transmission, or “CVT”;and

               c. Some Fusions, MYs 2010 to 2012, inclusive, contain a different

                   type of six-speed automatic transmission known as an Aisin or

                   Aisin Warner transmission. Upon information and belief, none of

                   the Plainitffs’ Vehicles appear to involve this transmission type.

        17.    Purchasers and lessees whose Fusions have manual transmissions

 (i.e., “stick shifts”) are also not a part of this litigation.

        18.    Notwithstanding the two transmissions types used in Plaintiffs’

 Vehicles, commonality exists in the transmission defects and the manifestations

 thereof. Consistent, endemic problems in Fusions utilizing the 6F35 transmission


                                               9
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1282 Filed 11/21/19 Page 10 of 376




  have made the Fusion subject to countless lemon law claims nationwide; Plaintiffs

  are informed, believe and thereon allege that Ford has unique knowledge and

  information of the extent to which 6F35 transmissions have failed owners and

  lessees dating back at least as far as 2010. Owners and lessees of Fusions without

  6F35 transmissions also report and present defects in their Fusions that mirror

  those of 6F35 failures. This refers to a core problem in design and architecture

  wherein the unique body, engine, performance goals and overall mechanical

  demand of the vehicle place improper and damaging forces upon the transmission,

  resulting in its failure. Plaintiffs believe that the complaints of those owners and

  lessees of 6F35 Fusions demonstrate clear, continued evidence of the Transmission

  Defects; Plaintiffs also contend that failures in non-6F35 Vehicles have merit and

  are appropriately joined in these consolidated proceedings.1

         19.    Many owners and lessees of automatic Fusion transmissions,

  including Plaintiffs herein, frequently complain their Fusions take an inordinately

  long time to accelerate from a stop or low speed, exhibit a hard deceleration or

  “clunk” when drivers either slow down or accelerate at low speeds, shudder and

  1
        Should the Court fail to find sufficient commonality exists with respect to the 6F35 and
  CVT/Hybrid transmissions, Plaintiffs request an opportunity to dismiss the CVT/Hybrid
  owners/lessees without prejudice and separately re-file their claims.


                                                 10
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1283 Filed 11/21/19 Page 11 of 376




  shake or make a loud clunking or knocking sound when the transmission finally

  selects the appropriate gear ratio, and often fail to accelerate when needed. Finally,

  in addition to hesitations, slow response, and jerky/shuddering/bucking behavior,

  the lifespan of the transmission in Plaintiffs’ Vehicles is unreasonably short.

          20.   Despite variation in transmission type of their respective Vehicles, the

  Transmission Defects are inherent in and the same for each of the Plaintiffs’

  Vehicles and were present, although potentially not symptomatic, at the time of

  sale.

          21.   Ford sold, leased, and continues to sell and lease Fusions despite

  knowing of the Transmission Defects and the danger they pose to consumers and

  other drivers, including Plaintiffs.

          22.   Because Ford will not notify the public that the Fusion transmissions

  are defective, Plaintiffs (as well as members of the public) are subjected to

  dangerous driving conditions that often occur without warning.

          23.   Accordingly, Ford has chosen financial gain at the expense of

  consumer safety by failing to disclose its knowledge of these critical safety defects

  to consumers, including Plaintiffs.

          24.   As early as 2009, if not before, Ford was aware of material facts


                                            11
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1284 Filed 11/21/19 Page 12 of 376




  regarding the Transmission Defects, but failed to disclose them to consumers. As a

  result of this failure, Plaintiffs have been damaged.

        25.    Moreover, as early as 2009, if not before, Ford knew or should have

  known about the safety hazard posed by the defective transmissions before the

  sale/lease of Plaintiffs’ Vehicles based on pre-market testing, warranty claims,

  consumer complaints to NHTSA, consumer complaints made directly to Ford and

  its dealers, and other sources which drove Ford to issue Technical Service

  Bulletins (“TSBs”) acknowledging the Fusion Transmission Defects. Ford should

  not have sold, leased, or marketed the Fusion, including Plaintiffs’ Vehicles,

  without a full and complete disclosure of the Transmission Defects, and Ford

  should have voluntarily recalled the Fusion long ago.

        26.    Each of the Plaintiffs to this Complaint requested or desired that Ford

  fix the defective transmission in their Vehicle, but Ford could not or would not

  permanently repair it. Because Ford has not devised a comprehensive and effective

  solution for the Transmission Defects, any repairs Ford attempted are merely

  temporary stop-gap measures destined to fail in the future.

                     Development of the 6F35 and CVT Transmissions

        27.    The predecessor of the 6F35 transmission was the general 6F


                                            12
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1285 Filed 11/21/19 Page 13 of 376




  transmission architecture, which Ford developed with General Motors for

  production in calendar year 2006 for MY 2007 vehicles. Exhibit A at 1, General

  Motors Hydra-Matic & Ford New FWD Six-Speed Automatic Transmission

  Family; Charles Lewis, General Motors Powertrain; Bryce Bollwahn, Ford Motor

  Company; SAE 2007 World Congress, Detroit, Michigan; April 16-19, 2007.

        28.    The transaxle was developed jointly, with approximately 85 percent of

  the hardware shared or common. Id. The result was described as “a common

  approach to design and manufacturing engineering. Despite using common

  suppliers for a majority of parts to leverage economies of scale, both companies

  are utilizing unique controls and calibrations to tailor the shift feel of the transaxle

  to fit their brand characteristics.” Exhibit B, New Fuel-Saving 6-Speed Transaxle

  To Propel Ford Edge To Head Of Crossover Utility Class; Ford Motor Company;

  November 9, 2005. Ford’s version of this front wheel drive six-speed automatic

  transmission was the 6F50, and the higher capacity variant, the 6F55. Its initial

  application was to be the MY 2007 Lincoln MKX and Ford Edge. Exhibit A, at 1.

        29.    According to a press release introducing the 6F, the new transmission

  promised better fuel economy and better shifting performance. Ford touted a

  number of features that purported to make its version of the 6F transmission unique


                                            13
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1286 Filed 11/21/19 Page 14 of 376




  from the competition, representing the transmission as follows:

              a. A wide span of 6.04 between the transaxle’s lowest and highest

                  gear ratio to deliver improved fuel economy and improved

                  acceleration;

              b. A low 4.48 gear for good acceleration at launch and a tall, 0.74

                  overdrive, for exceptional fuel economy;

              c. Smaller ratio step sizes to enable smoother shifts, reduce noise,

                  vibration and harshness;

              d. Extensive use of CAE modeling on the transaxle case, resulting in

                  a solid housing for the transaxle components, that included added

                  strengthening ribs to minimize radiated noise and vibration, and

                  additional thickness in some areas of the case for added strength;

              e. Three simple planetary gear sets designed for robustness and to use

                  low-pinion pitch line velocities to reduce noise;

              f. All gears were cut using high-precision CNC hobbing, grinding

                  and honing machines. The transfer and final drive gears were

                  hard-treated for strength, and subsequently ground and honed to

                  provide a more precise fit, thus reducing gear whine;


                                             14
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1287 Filed 11/21/19 Page 15 of 376




               g. First use of an off-axis pump, which takes up much less space in

                  the transaxle.

               h. Use of plate clutches only for each shift “to deliver quiet, smooth

                  shifts throughout the entire ratio span; and

               i. Ford proprietary control strategies that use powerful adaptive

                  algorithms for fast, responsive shifts.

  Exhibit B.

        30.    The following year, Ford installed the 6F50 on the 2008 models of the

  Ford Taurus, Taurus X, Edge, Mercury Sable, Lincoln MKX and 2009 Ford Flex

  and Lincoln MKS.

        31.    In 2008, Ford announced that it was introducing a new variant, the

  6F35, to be initially applied to the 2009 Model Year Ford Escape, Mercury

  Mariner and Mazda Tribute vehicles. It was also slated to be applied to 2010

  Model Year Ford Fusion and Mercury Milan. Exhibit C, Ford Begins Production

  of New Mid-Range Six Speed Automatic; Auto Blog; Sam Abuelsamid; May 8,

  2008. Ford touted this new 6F35 variant, like the original 6F transmissions, as a

  boon to fuel economy, while providing smooth efficient shifting: “The new 6F35

  front-wheel-drive transmission offers a 4 to 6 percent improvement in fuel


                                           15
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1288 Filed 11/21/19 Page 16 of 376




  economy versus conventional 4- and 5-speed automatics, in addition to improved

  acceleration.” Exhibit D, Ford's New 6-Speed Automatic Transmission Offers 4-6

  Percent Fuel Economy Improvement; press release; Ford Motor Company; May 7,

  2008, PDF pg. 3.

        32.   Again with the 6F35 transmission, similar to the 6F, Ford boasted a

  host of improvements:

              a. A greater gear span, that allows the engine to operate at more

                 optimum combinations of speed and load;

              b. Patented one-way rocker clutches allow for smoother, quieter,

                 more precise shifts. Working like a socket wrench, the rocker

                 clutches spin freely one way, but securely lock in the other

                 direction. As result, gears are engaged and disengaged more

                 quickly;

              c. A chain-driven secondary gear set, with specifically designed with

                 random-size links that reduces noise, vibration and harshness;

              d. Unique pump-filter interface that eliminates pump whine; and

              e. Fluid fill for life – a special blend of transmission fluid is

                 maintenance free for the life of the gearbox.


                                          16
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1289 Filed 11/21/19 Page 17 of 376




  Exhibit D, at 3.

        33.   The news coverage of this transmission consistently shows that most,

  if not all, of the 6F variants were produced at the Van Dyke Transmission Plant,

  including the 6F35 and the CVT.

        34.   In 2012, Ford also produced a continuously variable transmission

  (“CVT”) for its hybrid vehicles, the Hybrid HF35. The HF35 was introduced in the

  2013 C-MAX Hybrid, Plug-In Ford C-MAX Energi, Fusion Hybrid, Ford Fusion

  Energi, and the Lincoln MKZ. Exhibit E, Ford Says Homegrown CVT Key to

  Speed, Fuel Economy of New Hybrids; Ward’s Auto; August 17, 2012.

        35.   The Transmission Defects are, upon information and belief, part of an

  aggressive effort by the manufacturer to provide variety to vehicle builds, which

  has occurred at the expense of reliability. The transmissions used in Plaintiffs’

  Vehicles failed to provide that reliability due in part to their need to be

  interchangeable transmissions at the build stage. Ford produced multiple,

  inadequate transmission solutions that have consistently failed owners and lessees.

  The effort to build “both HF35 [the hybrid CVT], and 6F35, a conventional

  six-speed automatic transmission, simultaneously” while using a variety of

  transmission systems into one common body/unit has been one of several factors


                                          17
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1290 Filed 11/21/19 Page 18 of 376




  resulting in a flawed transmission design. Exhibit F, Ford Celebrates Production

  of First North American FWD Hybrid Transmission, Torque News press release;

  Don Bain; Aug. 2, 2012. These failures manifest in the Transmission Defects,

  including failing fluid seal integrity, throttle body deficiencies, driveshaft failure

  and the need for repeat PCM updates to try to limit the problems caused by overall

  design and architecture issues.

              Ford Aggressively Markets the Fusion and its Transmissions

        36.    Ford aggressively marketed the Fusion, particularly its much-touted

  transmissions, and continued to do so long after discovering, or having sufficient

  notice to discover, the Transmission Defects.

        37.    In touting the 2010 Fusion, Ford further pushed the narrative that

  customization was critical to its marketing effort on the vehicle: “Manual or

  automatic – it’s time to shift your state of mind. Take the new 6-speed manual for a

  spirited drive. Pair the smooth-shifting 6-speed automatic with the 2.5L I-4 engine

  for max mileage. Or let the new 6-speed SelectShift AutomaticTM choose the

  optimal gear for any situation – while giving you the power to shift for yourself

  whenever you want. It’s the best of both worlds.” Exhibit G, 2010 Marketing

  Brochure, at 3.


                                           18
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1291 Filed 11/21/19 Page 19 of 376




          38.   Ford emphasized the new 2010 Fusion transmissions, and variations

  available, to dealers as a selling point: “New 6-speed automatic transmission

  includes Grade Assist Mode, is available on the 2.5L Duratec I-4 engine and is

  standard with the 3.0L V6 engine. All-new 6-speed SelectShift Automatic

  transmission is standard on Fusion Sport and standard with the 3.0L V6, allowing

  the driver the choice of a clutchless manual shifting mode.” Exhibit H, 2010 Tech

  Info, at 8.

          39.   Despite being aware of the Transmission Defects, Ford continued to

  tout the transmissions in marketing materials for the 2011 Fusion: “Get up to 33

  mpg hwy with the I-4 and a smoothshifting 6-speed automatic transmission. . . .

  The V6 is mated to a 6-speed SelectShift AutomaticTM that chooses the optimal

  gear for any situation, while giving you the power to shift for yourself whenever

  you want. It’s the best of both worlds.” Exhibit I, Ford 2011 marketing brochure,

  at 3.

          40.   Tech info on the 2011 Fusion also explicitly highlighted the defective

  six-speed automatic transmission, misrepresenting it as follows:

                   • Wide 6.04:1 gear ratio delivers good fuel economy and

                      performance;


                                           19
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1292 Filed 11/21/19 Page 20 of 376




                  • Includes Grade Assist Mode;

                  • Short first and second gears provide impressive launch and

                     acceleration;

                  • Tall overdrive gear is designed to provide better fuel economy;

                  • Short steps between intermediate gears enhance performance

                     and feel by finding the right gear for the most-efficient

                     operating conditions;

                  • Every part of the transmission is designed to provide smooth,

                     quiet operation;

                  • Transmission fluid is “filled for life” to help lower cost of

                     ownership.

  Exhibit J, 2011 Fusion tech info, at 10.

        41.   Ford’s 2011 Fleet Guide, which discusses multiple models, also

  specifically highlights the new six-speed transmissions found in the Ford Fusion.

  Under the heading, “Interior Quietness,” Ford states that its “new 6-speed

  automatic transmissions are subjected to hundreds of hours of durability and noise,

  vibration and harshness (NVH) testing.” Exhibit K, 2011 Fleet Guide, at 4. Ford

  also claims that it is “boosting transmission efficiency by shifting to advanced

                                             20
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1293 Filed 11/21/19 Page 21 of 376




  6-speed gearboxes. With more gears, Ford powertrains have a broader range from

  which to select the optimum mix of engine torque and horsepower for different

  driving situations. Bottom line: better acceleration, better mileage.” Id., at 5. Ford

  emphasizes that the 2011 Fusion contains Ford’s new “6-speed SelectShift

  Automatic™ transmission.” Id., at 14.

        42.    Ford’s 2012 Fusion marketing brochure touts the six-speed automatic

  transmission’s contribution to “fuel economy a similarly equipped Camry and

  Altima can’t beat,” and describes the SelectShift automatic transmission as “the

  best of both worlds. Shift whenever you want, or let it choose the best gear for

  you.” Exhibit L, 2012 Marketing Brochure, at 4, 10.

        43.    The tech info for the 2012 Fusion describes the following “key

  features” of the six-speed automatic transmission: “Engineered for quiet and high

  quality; Hard-finish gears for precise fit and reduced gear whine; Die-cast

  aluminum housing helps reduce noise; Optimized pump porting helps reduce

  transmission fluid pressure “ripple” and noise; SelectShift Manual Mode allows

  driver to change gears, up or down, without using a clutch and automatically

  protects against damaging shift scenarios.” Exhibit M, 2012 Fusion Tech Info, at

  10.


                                           21
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1294 Filed 11/21/19 Page 22 of 376




        44.    Ford continued to tout the Fusion and its transmissions year after year,

  despite the known-but-concealed Transmission Defects. Ford marketed the 2013

  Fusion as possessing “instantaneous low-end torque responsiveness and virtually

  no turbo lag,” and able to “squeeze maximum power and efficiency from each drop

  of fuel.” Ford described the six-speed SelectShift Automatic as an “advanced

  technolog[y]” that would “help Fusion achieve 37 mpg hwy. A 175-hp 2.5L iVCT

  I-4 engine with 6-speed SelectShift Automatic is standard, rounding out an

  impressive gasoline engine lineup.” Exhibit N, 2013 Fusion Marketing Brochure,

  at 4 (footnotes omitted).

        45.    Again in 2014, Ford pushed the defective transmissions as providing

  benefits for consumers: “Bridges the gap between power and efficiency. Fusion

  supplies both. . . . With robust low-end torque and virtually no turbo lag, EcoBoost

  technology squeezes maximum power from each drop of fuel. Along with

  impressive efficiency. Equipped with a new 1.5L EcoBoost that’s mated to a

  6-speed SelectShift® automatic transmission, Fusion has an EPA estimated rating

  of 36 hwy mpg. . . . For performance-minded drivers, a 240-hp, 2.0L EcoBoost

  teams with a SelectShift automatic, whose 6 speeds can be paddle shifted from the

  steering wheel.” Exhibit O, 2014 Fusion Marketing Brochure, at 4 (footnotes


                                           22
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1295 Filed 11/21/19 Page 23 of 376




  omitted).

        46.      Ford made similarly misleading claims in the marketing brochures for

  the 2015, 2016, and 2017 Fusions. See, e.g., Exhibit P, 2015 Fusion Marketing

  Brochure, at 4 (claiming that the SelectShift transmission would please

  “performance-minded drivers”); Exhibit Q, 2016 Fusion Marketing Brochure, at 3

  and 6 (in addition to boosting power and efficiency, SelectShift transmission

  would “[u]p the fun-to-drive factor even more”); and Exhibit R, 2017 Fusion

  Marketing Brochure, at 5 (listing the “thoughtfully redesigned” SelectShift

  transmissions as one reason why the “Fusion engine lineup has never been

  stronger””).

        47.      The difference between Ford’s representations about the Fusion’s

  transmissions and Plaintiffs’ actual customer experience is breathtaking.

          The Transmission Defects Pose an Unreasonable Safety Hazard

        48.      The Transmission Defects pose an unreasonable safety hazard.

  Hesitations, slow/no responses, hard braking or catastrophic transmission failure

  impair drivers’ control over their vehicles, which significantly increases the risk of

  accidents. For example, turning left across traffic in a vehicle with delayed and

  unpredictable acceleration is unsafe. In addition, these conditions can make it


                                           23
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1296 Filed 11/21/19 Page 24 of 376




  difficult to safely change lanes, merge into traffic, turn, brake slowly or accelerate

  from stop light/sign, and accelerate onto highways or freeways.

                             Complaints Lodged with NHTSA

        49.    Federal law requires automakers like Ford to be in close contact with

  NHTSA regarding potential auto defects, including imposing a legal requirement

  (backed by criminal penalties) compelling the confidential disclosure of defects

  and related data by automakers to NHTSA, including field reports, customer

  complaints, and warranty data. See TREAD Act, Pub. L. No. 106-414, 114 Stat.

  1800 (2000).

        50.    Automakers have a legal obligation to identify and report emerging

  safety-related defects to NHTSA under the Early Warning Report requirements. Id.

  Similarly, automakers monitor NHTSA databases for consumer complaints

  regarding their automobiles as part of their ongoing obligation to identify potential

  defects in their vehicles, including and especially those that are safety-related. Id.

  Thus, Ford knew, or should have known, of the many complaints about the

  Transmission Defects logged by NHTSA’s Office of Defects Investigation

  (“ODI”), and the content, consistency, and large number of those complaints

  alerted, or should have alerted, Ford to the Transmission Defects.


                                           24
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1297 Filed 11/21/19 Page 25 of 376




        51.    For years, owners and lessees of Fusions have publicly complained to

  the United States government about the Transmission Defects. The ODI is an

  office within NHTSA. ODI conducts defect investigations and administers safety

  recalls to support NHTSA’s mission to improve safety on the Nation’s highways.

  All automobile manufacturers routinely monitor and analyze NHTSA complaints

  because this information is used in determining if a safety issue exists or, at

  minimum,     if      a    recall   is   warranted      due   to   product   issues.   See

  https://www-odi.nhtsa.dot.gov/recalls/recallprocess.cfm (last visited July 31,

  2019). Indeed, automobile manufacturers are required by law to report any

  potential   safety       defects   to   the   United     States   government    and   its

  consumer-protection entities.

        52.    Numerous complaints made to NHTSA and elsewhere online

  demonstrate that the Transmission Defects in the Fusion are widespread and

  dangerous, and that they manifest without warning. The complaints also indicate

  Ford’s awareness of the problems with the transmissions and the Transmission

  Defects, including how dangerous they are for drivers. Numerous complaints to

  NHTSA about the Transmission Defects are attached: 423 complaints relating to

  the 6F35 transmission in Exhibit S, and 150 complaints relating to the CVT in


                                                25
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1298 Filed 11/21/19 Page 26 of 376




  Exhibit T. These safety complaints detail the same Transmission Defects Plaintiffs

  complain of. Spelling and grammar mistakes remain as found in the originals.

        53.   Plaintiffs point to the numerous reports of similar Transmission

  Defects contained in the attached NHTSA complaints as evidence of the

  wide-spread nature of the Transmission Defects and Ford’s notice and knowledge

  regarding same.

    Ford Had Superior and Exclusive Knowledge of the Transmission Defects

        54.   Ford had superior and exclusive knowledge of the Transmission

  Defects and knew or should have known that the defects were not known or

  reasonably discoverable by Plaintiffs before they purchased or leased their

  Vehicles.

        55.   Plaintiffs are informed and believe and based thereon allege that

  before Plaintiffs purchased/leased their Vehicles, and since at least 2009, Ford

  knew about the Transmission Defects, through access to pre-release testing data,

  early consumer complaints to Ford and its dealerships serving as its

  representatives for warranty-covered repairs, testing conducted in response to

  those complaints, high failure rates and replacement part sales data, consumer

  complaints to NHTSA (which Ford routinely monitors), by developing Technical


                                         26
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1299 Filed 11/21/19 Page 27 of 376




  Service Bulletins in an effort to address the Transmission Defects, from consumer

  complaints and discussion data collected and analyzed by Ford at significant cost

  by the company, and through other aggregate data collected from Ford

  dealerships.

        56.      Ford is uniquely knowledgable in the design and manufacture of

  consumer vehicles. As an experienced manufacturer, Ford conducts tests,

  including pre-sale durability testing, on incoming components, including

  transmissions, to verify the parts are free from defect and align with Ford’s

  specifications. Thus, Ford knew or should have known the transmissions were

  defective and prone to placing drivers in dangerous positions due to the inherent

  risk of the defects.

        57.      Additionally, on information and belief, Ford knew of the impact of

  these defects from the sheer number of reports received from its dealerships. Ford

  interacts with individual dealerships to identify potential common defects and has

  received numerous reports regarding the Transmission Defects, which led Ford to

  develop and release (to dealerships—not the public) the related TSBs. Ford also

  collects and analyzes field data including, but not limited to, repair requests made

  at dealerships, technical reports prepared by engineers who have reviewed


                                           27
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1300 Filed 11/21/19 Page 28 of 376




  vehicles for which warranty coverage is being requested, parts sales reports, and

  warranty claims data.

        58.   Ford maintains a customer service hotline, with dedicated call

  centers located in Melbourne, FL, and elsewhere to receive and address consumer

  concerns regarding its products. These calls can result in repair escalations,

  warranty extensions, buyback reviews, etc. Data collected regarding the nature of

  calls, the products causing concern and more would be in the exclusive

  possession of Ford Motor Company, providing the company with notice of the

  Transmission Defects and the impact thereof on owners and lessees.

        59.   Finally, on information and belief, Ford knew of the public’s

  concerns regarding defects from the sheer number of online postings made about

  the topic on social media platforms, including forums, blogs, social platforms and

  more, on which data was collected on behalf of the company by a third-party

  vendor. Ford regularly interacts with individual posters on these digital

  landscapes to identify potential common defects and regularly receives reports

  regarding consumer concerns via the social media customer service programs it

  actively maintains. On information and belief, Plaintiffs allege Ford also collects

  and analyzes data from online postings including, but not limited to, product


                                          28
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1301 Filed 11/21/19 Page 29 of 376




  failure rates, concerns regarding failed repair efforts, repair requests made at

  dealerships, consumer experiences shared with online customer service agents,

  and more.

        60.    Ford’s warranty department similarly analyzes and collects data

  submitted by its dealerships in order to identify repair trends in its vehicles. Upon

  information and belief, to secure reimbursement for warranty covered repairs,

  Ford’s dealerships must provide the manufacturer with detailed documentation of

  the problem or condition and the fix employed to correct same.

        61.    Indeed, shortly after the Fusion was introduced to consumers,

  including Plaintiffs, Ford began rolling out a continuous series of TSBs in respect

  of the Transmission Defects and/or powertrains. See Exhibit U, Compilation of

  Fusion Transmission TSBs.

        62.    The TSBs detail the same Transmission Defects that Plaintiffs

  complain of here, proving that Ford knew well that its Fusion transmissions were

  not functioning as marketed or expected, and that they were defective and not fit

  for their intended use. They also suggest that Ford was aware of some potential

  causes of the Transmission Defects.

        63.    To the extent a given transmission model is similar from year to year,


                                           29
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1302 Filed 11/21/19 Page 30 of 376




  and relies on similar components, the TSBs from previous model years did or

  should have alerted Ford that similar Transmission Defects would manifest in

  current and future model years using the same transmissions or transmission

  components. Ford had the superior and exclusive knowledge of the degree to

  which Fusion transmissions were similar from model year to model year.

        64.   One of the earliest TSBs relating to the Transmission Defects was

  TSB 9-18-13, issued by Ford on September 21, 2009, and entitled, “6F35- Harsh

  3-1 or 2-1 Rolling Stop Downshift- Hesitation During Low Speed Maneuvers - 2-3

  or 3-4 Upshift Flare Cold Starts -No DTCs.”      2
                                                       Exhibit U, TSB Compliation, at 1.

  This TSB shows Ford’s knowledge that some 2010 Fusions “exhibit harsh 3-1 or

  2-1 rolling stop downshift or downshift hesitation during throttle tip-in/tip-out

  3-4-2 downshift maneuver at vehicle speeds between 20-40 MPH (32-64 Km/h).

  Also may have 2-3 or 3-4 upshift flare during cold starts (engine off for 2 or more

  hours).” Ford suggests reprogramming the powertrain control module (“PCM”) to

  address the problem. Id.

        65.   Multiple other TSBs were released relating to Transmission Defects in

  just the 2010 Fusions equipped with 6F35 transmissions:
  2
        DTC stands for Diagnostic Trouble Codes.



                                            30
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1303 Filed 11/21/19 Page 31 of 376




               a. TSB 10-1-7, released on February 1, 2010, relating to “Harsh

                  Engagements/Shifts”;

               b. TSB 10-12-12, released on July 5, 2010, relating to “malfunction

                  indicator light on 5th gear drive away (Transmission Failsafe) after

                  using the Grade Assist option on a steep downgrade”;

               c. TSB 10-21-9, released on November 8, 2010, relating to “6F35

                  Transmission - Harsh 2-3 Upshift - 3-4 Upshift Flare - Harsh

                  Rolling Engagement”; and

               d. TSB 11-12-8, released on December 22, 2011, relating to “Harsh

                  1-2 Shift, 2-3 Shift Flare or Intermittent Delayed or Harsh First

                  Engagement with No DTCs.”

  Exhibit U.

        66.    Other TSBs relate to similar Transmission Defects in other Fusion

  model years, each showing that Ford knew, from before the TSB’s issue date, of

  the Transmission Defects but did not share that knowledge with Plaintiffs or other

  prospective consumers. The TSBs in Exhibit U describe Ford’s knowledge of the

  following manifestations of the Transmission Defects:

               a. “2-3 Shift Flare Occurs When Vehicle is Cold or an Intermittent


                                          31
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1304 Filed 11/21/19 Page 32 of 376




                Delayed/Harsh First Engagement,” TSB 11-9-9 regarding the

                2011 Fusion’s 6F35, issued on Sept. 20, 2011, Id.;

             b. “Intermittent Harsh 1-2 or Harsh 5-6 Shift, Late 4-5 (2.5L) or 4-5

                Shift Flare Cold,” TSB 12-6-12 regarding the 2011-2012 Fusion’s

                6F35, issued on June 30, 2012, Id.;

             c. “6F35 Transmission - Fluid Leak at Left Side Halfshaft Seal”

                “due to wear on the transmission case bushing,” TSB 16-0043

                regarding the 2010-2014 Fusions, issued on March 15, 2016, Id.;

             d. “6F35 - Harsh Transmission Engagement During Active

                Start/Stop Event and DTC P0C27,” which “may be caused by air

                entering the transmission fluid auxiliary pump supply tube,” TSB

                16-0111, regarding the 2014-2016 Fusions, issued on September

                1, 2016, Id.;

             e. “Rolling Reverse to Drive Engagement Shudder” on 2016

                Fusions with a 2.0L gasoline turbocharged direct injection engine,

                TSB 16-2037, issued on September 14, 2016, Id.;

             f. “2.5L- Drive to Reverse Delayed Engagement/Shudder” on 2016

                Fusions with a 2.5L engine “when the throttle is applied during


                                        32
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1305 Filed 11/21/19 Page 33 of 376




                  reverse engagement,” TSB 16-0125, issued on September 21,

                  2016, Id.; and

               g. “the studs that retain the torque converter to the engine flexplate

                  may have been improperly welded . . . [and] may detach from the

                  torque converter leading to loss of motive power,” TSB 17S16 –

                  Supp 2, issued on June 12, 2018, Id.

        67.    On information and belief, each TSB issued by Ford was approved

  by managers, directors, and/or other executives at Ford. Therefore, on

  information and belief, Ford’s managers, directors, and/or executives knew, or

  should have known, about the Transmission Defects, but they refused to disclose

  the Transmission Defects to prospective purchasers and owners/lessees, and/or

  otherwise actively concealed the Transmission Defects.

        68.    Reasonable consumers, like Plaintiffs, expect that a vehicle’s

  transmission is safe, will function in a manner that will not pose a safety risk, and

  is free from defects. Plaintiffs further reasonably expect that Ford will not sell or

  lease vehicles with known safety defects, such as the Transmission Defects, and

  will disclose any such defects to its consumers when it learns of them. Plaintiffs

  did not expect Ford to fail to disclose the Transmission Defects to them and to


                                           33
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1306 Filed 11/21/19 Page 34 of 376




  continually deny their existence.

                   Ford’s Failure to Disclose the Transmission Defects

        69.    Ford never disclosed the notice and knowledge reflected in its TSBs

  cited herein to any Plaintiff or other prospective purchaser/lessee of a Fusion.

        70.    Ford never disclosed the Transmission Defects to Plaintiffs prior to or

  at any point during the ownership/lease of their Vehicles, and Ford has never

  instructed its dealerships to disclose the Transmission Defects to drivers or

  potential purchasers or lessees of Fusions. With respect to those Plaintiffs that

  purchased a previously owned Fusion with Transmission Defects, which had been

  repaired for same by a Ford authorized dealership, the existence of said repairs was

  not disclosed as required to said Plaintiffs.

        71.    The Transmission Defects were not known or reasonably discoverable

  by the Plaintiffs before purchase or lease of their Vehicles; or without experiencing

  the defects first-hand and exposing themselves to an unreasonable safety risk.

        72.    Ford has remained silent even as it issued service bulletins, conducted

  internal investigations, and witnessed the failure of the transmissions via its

  dealership service records and documented customer complaints.

        73.    Ford’s refusal to publicly acknowledge the Transmission Defects


                                            34
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1307 Filed 11/21/19 Page 35 of 376




  created widespread misinformation and confusion. Ford’s failure to notify

  consumers, dealerships, or auto-technicians of known defects in the Fusion

  transmissions prevented early and effective diagnosis and repair of the

  Transmisssion Defects.

        74.    As a result of Ford’s inaction and silence, Plaintiffs were entirely

  unaware that they had purchased/leased and continue to drive an unsafe and

  unreliable vehicle. As Ford knows, a reasonable person would consider the

  existence of the Transmission Defects to be a material and important fact to be

  disclosed at the time of purchase/lease; had the Transmission Defects been

  disclosed prior to the time of purchase/lease, Plaintiffs would not have

  purchased/leased their Vehicle, or would have paid substantially less for it.

                  Ford Has Actively Concealed the Transmission Defects

        75.    Despite its knowledge of the Transmission Defects in the Fusions,

  Ford actively concealed the existence and nature of the defects from Plaintiffs.

  Specifically, Ford failed to disclose or actively concealed the following at and after

  the time of purchase, lease, or repair:

               a. all known material defects or material nonconformities of the

                  Vehicles, including the defects pertaining to their transmissions;


                                            35
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1308 Filed 11/21/19 Page 36 of 376




               b. that the Vehicles, including their transmissions, were not in good

                  working order, were defective, and were not fit for intended

                  purposes; and

               c. that the Vehicles and their transmissions were defective, despite

                  the fact that Ford learned of such defects as early as 2009, if not

                  before; and

               d. that consumers had expressed directly to Ford, or indirectly

                  through channels monitored by Ford, their concerns about

                  Transmission Defects in their Fusions.

        76.    When consumers present their Fusions to an authorized Ford dealer

  for transmission repairs, rather than repair the problem under warranty, Ford

  dealers either inform consumers that their vehicles are functioning properly or

  conduct repairs that merely mask the Transmission Defects and fail to provide a

  permanent fix to the issue.

        77.    Ford has caused Plaintiffs to expend money and/or time at its

  dealerships to diagnose, repair or replace the Vehicles’ transmissions and/or related

  components, despite Ford’s knowledge of the Transmission Defects. When the

  Vehicles are outside of Ford’s warranty coverage, significant additional expense is


                                           36
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1309 Filed 11/21/19 Page 37 of 376




  incurred by Plaintiffs.

    Ford’s Rich History of Failing to Act Promptly to Remedy Serious Defects

        78.    Ford’s failure to act promptly to disclose the Fusion’s Transmission

  Defects, recall affected vehicles, and remedy the problem through a permanent

  repair or complete resolution for owners and lessees is not a unique situation. In

  fact, Ford’s recent history is rife with examples wherein it was aware of serious

  defects in design and/or manufacturing, and yet failed to timely act in the best

  interest of its customers by repairing or buying back the subject vehicles. In many

  instances, the only means by which owners and lessees became aware of the defect

  and the extent of Ford’s notice and knowledge regarding same were major news

  stories or governmental investigations.

        79.    Despite a class action settlement that left the vast majority of owners

  without any financial benefit, the public only became aware of the serious defects

  in Ford’s DPS6 transmission utilized in the Focus and Fiesta vehicles after

  discovery materials from the individual DPS6 lawsuits became part of the public

  record. Exhibit V, Ford knew Focus, Fiesta models had flawed transmission, sold




                                            37
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1310 Filed 11/21/19 Page 38 of 376




  them anyway; Detroit Free Press, Sept. 10, 2019.3 In fact, Ford’s corporate pattern

  of concealing defects is, upon information and belief, the basis for a recent

  whistleblower disclosure of serious discrepancies in how the manufacturer

  calculated fuel economy and emissions in their vehicles. Id. Through discovery,

  Plaintiffs will, upon information and belief, identify additional evidence of the

  manufacturer’s concealment and fraud, which was first identified for Plaintiffs

  after retaining undersigned counsel, who conducted an investigation into customer

  complaints.

         80.    Calls for Fusion recalls and/or investigations once again have shown

  Ford to be merely reactive rather than proactive, despite the safety risks to

  customers and the public. The MY 2013 - 2016 Fusions were subject to a recall

  due to a transmission defect which permitted vehicles to roll away/shift gears due

  to a “glitch.” Exhibit W, Ford recalls 270,000 Fusion cars to fix glitch that can

  cause vehicles to shift gears and roll away; CNBC, May 15, 2019.4 Serious brake

  failures in the Fusion triggered a NHTSA investigation due to dozens of accidents


  3https://www.freep.com/in-depth/money/cars/ford/2019/07/11/ford-focus-fiesta-transmission-d
  efect/1671198001/

  4https://www.cnbc.com/2019/05/15/ford-recalls-fusion-cars-to-fix-glitch-that-can-cause-them-
  to-roll-away.html



                                               38
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1311 Filed 11/21/19 Page 39 of 376




  and several injuries. Exhibit X, Article: Feds Investigate Whether Ford Should

  Recall A Million Sedans Over Break Failures; Forbes, Apr. 24, 20195; Exhibit Y,

  NHTSA ODI Resume. 6 Airbag failures, while unrelated to the transmission,

  sparked important and wide-reaching safety concerns. As usual, Ford was slow to

  react. Exhibit Z, Article: Ford Recalls Fusion and Lincoln MKZ Vehicles,

  carcomplaints.com, Nov. 5, 2018 7; Exhibit AA, Ford Expands Takata Airbag

  Recalls By 953,000 Vehicles; carcomplaints.com, Jan. 4, 2019. 8 Even loose

  steering wheels required a recall due to safety concerns. Exhibit BB, Article:

  Loose steering wheels trigger Ford recall of 1.4M Fusion, Lincoln MKZ cars;

  USA Today, Mar. 14, 2018. 9 And stud fractures resulting in wheel separation and

  significant safety concerns prompted a recall nearly two years after the vehicles’

  manufacture date. Exhibit CC, Summary: Ford Recall 11S23: Fracture Wheel


  5https://www.forbes.com/sites/jensen/2018/04/24/brake-failure-feds-investigate-whether-ford-
  should-recall-one-million-sedans/#64d2275470c6

  6 https://static.nhtsa.gov/odi/inv/2016/INOA-PE16017-4745.PDF

  7https://www.carcomplaints.com/news/2018/ford-recalls-fusion-and-lincoln-mkz-vehicles.sht
  ml

  8https://www.carcomplaints.com/news/2019/ford-expands-takata-airbag-recalls-953000-vehicl
  es.shtml

  9https://www.usatoday.com/story/money/cars/2018/03/14/ford-recall-fusion-lincoln-mkz-steeri
  ng-wheel/423395002/



                                               39
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1312 Filed 11/21/19 Page 40 of 376




  Studs; carcomplaints.com, Dec. 7, 2011.10 The Fusion’s 6F35 transmission was

  recently subject to a multi-model year recall because improper welding could result

  in loss of motive power and safety concerns for Fusion, Edge and Lincoln MKX

  and MKZ owners/lessees. Exhibit DD, Ford recalls Edge, Fusion, Lincoln MKZ

  for transmission gremlins; Road Show, July 11, 201711; Exhibit EE, Ford Recalls

  Edge, Fusion, Lincoln MKX and Lincoln MKZ; carcomplaints.com, Aug. 31,

  2019. 12

         81.      Industry media outlets have widely reported on Transmission Defects

  in Fusions:

               a. The automatic transmission may develop shifting concerns. On lower
                  mileage vehicles, upgrading the software in the powertrain control
                  module (PCM) and the transmission control module (TCM) may
                  correct the problem. As the mileage increases, internal transmission
                  damage can occur. Repairs could involve replacement of the valve
                  body or a complete transmission rebuild. Whenever major
                  transmission repairs are made, it is important to be sure the PCM and
                  the TCM have the latest software updates to help prevent these issues
                  from reoccurring. (1063 people reported this problem)


  10https://www.carcomplaints.com/Ford/Fusion/2011/recalls/fracture-wheel-studs-11v574000.s
  hml

  11https://www.cnet.com/roadshow/news/ford-recalls-edge-fusion-lincoln-mkz-for-transmissio
  n-gremlins/

  12https://www.carcomplaints.com/news/2019/ford-recalls-edge-fusion-lincoln-mkx-lincoln-mk
  z.shtml



                                             40
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1313 Filed 11/21/19 Page 41 of 376




                 https://repairpal.com/harsh-or-dalayed-shifting-of-automatic-transmis
                 sion-727

              b. Recall of 2017 Fusion for loss of motive power due to poor
                 manufacturing at the site of the torque converter:

                 https://www.cnet.com/roadshow/news/ford-recalls-edge-fusion-lincol
                 n-mkz-for-transmission-gremlins/

              c. Here are Ford Fusion transmission problems, by model year. The most
                 common Fusion transmission problems cost $2,700 to fix & occur at
                 43,000 miles. The worst model years for transmission problems are
                 the 2010 Fusion, 2013 Fusion, and the 2012 Fusion.

                 https://www.carcomplaints.com/Ford/Fusion/transmission/

              d. Over the years, Ford has officially recalled certain transmission
                 components for upgrade or repair at dealerships. In 2007, service
                 bulletins were issued to correct PCM calibration devices in the Ford
                 Fusion transmission system. The crankshaft pulleys have also been
                 recalled for malfunctioning transmissions…. While the scope of
                 transmission problems are usually more than individuals can repair on
                 their own, dealerships also have poor track record in resolving Ford
                 Fusion transmission malfunctions. When interacting with a Ford
                 dealer, urge them to research all TSB bulletins on the Fusion as they
                 investigate the problems. TSB 07-26-9, for example, is a notice that
                 may get a dealership working directly with the issue rather than
                 dismissing the symptoms as “normal” behavior.

                 https://itstillruns.com/ford-fusion-transmission-problems-5672289.ht
                 ml

        82.      The common theme across all these issues affecting the Fusion and

  other Ford vehicles is that Ford, upon information and belief, only recalls vehicles

                                            41
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1314 Filed 11/21/19 Page 42 of 376




  when forced to or when it has an inexpensive ‘fix’ for a problem. Plaintiffs believe

  Ford’s inaction in recalling Fusions for systemic transmission problems indicates,

  as it did in Ford’s DPS6 transmission fiasco, the absence of a permanent and

  inexpensive resolution to design and/or manufacturing defects. Plaintiffs believe

  that, through discovery, Ford’s internal documents will demonstrate notice of

  multiple defects affecting the Fusion transmissions that the manufacturer attempted

  to resolve quietly and inexpensively, while concealing the scope of the issues from

  current and prospective owners/lessees. The trail of Fusion-related TSBs for

  module reprogramming, widely-reported breakdowns involving a diverse range of

  transmission-related parts, and the overwhelming amount of transmission-related

  complaints submitted to NHTSA all show that Ford disingenuously represented a

  level of innovation, quality, reliability, and efficiency that Fusion transmissions

  simply could not live up to.

        83.    Plaintiffs believe Ford may have quietly acknowledged the Fusion

  Transmission Defects by issuing “Customer Satisfaction Programs” to provide

  repairs outside of traditional warranty coverage. To avoid a recall, Ford issued

  Customer Satisfaction Programs to address PCM defects in 2017 Fusion models,




                                          42
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1315 Filed 11/21/19 Page 43 of 376




  Exhibit FF, CSP 17B38, 13 corruption of the Electronic Throttle Body in 2016

  Fusions, Exhibit GG, CSP 16B32, 14 excessive wear of the transmission solenoid

  regulator valve on 6F35 2010 Fusions, Exhibit HH, CSP 10B15, 15 PCM

  reprogramming to combat fuel tank issues in 2011-12 Fusions, Exhibit II, CSP

  16B38, 16 transmission inspection and repairs for 2013-14 Hybrids Exhibit JJ,

  CSP 14B07, 17 and others. Each of these Customer Satisfaction Programs enabled

  Ford to avoid the costly repair mandate associated with a recall. The issuance of a

  Customer Satisfaction Program for the Fusion transmissions reflects Ford’s

  knowledge of the Fusion transmissions’ inherent defects and systemic component

  failures.

         84.    Finally, upon information and belief, Ford has significant data in its

  possession revealing its notice of transmission defects in the Fusions, due in part to


  13https://ford.oemdtc.com/3231/customer-satisfaction-program-17b38-powertrain-control-mod
  ule-reprogramming-2017-ford-fusion

  14https://ford.oemdtc.com/2661/16b32-electronic-throttle-body-replacement-2015-2016-ford-l
  incoln

  15 https://fullerisford.files.wordpress.com/2010/03/r10b15c11.pdf

  16https://ford.oemdtc.com/2668/16b38-powertrain-control-module-reprogramming-and-caniste
  r-purge-valve-inspection-2011-2012-ford-fusion

  17https://ford.oemdtc.com/2846/customer-satisfaction-program-14b07-transmission-inspection
  -and-repair-2013-2014-ford-c-max-fusion-hybrid



                                               43
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1316 Filed 11/21/19 Page 44 of 376




  Ford’s extensive Customer Satisfaction Programs. Beyond the warranty and repair

  history of each Plaintiff, Defendant has superior control and possession of data

  from consumer complaints, lodged through Ford’s call center, in addition to

  postings collected from Defendant’s online sources. Plaintiffs believe thousands of

  complaints have been collected by Ford Motor Company, detailing the extensive

  transmission defects that have plagued the Fusion lineup and Plaintiffs’ Vehicles.

                     Ford Has Unjustly Retained a Substantial Benefit

        85.    On information and belief, Plaintiffs allege that Ford unlawfully failed

  to disclose the Transmission Defects to induce them to purchase or lease their

  Vehicles.

        86.    Plaintiffs allege further that Ford engaged in deceptive acts and/or

  practices pertaining to all transactions involving Plaintiffs’ Vehicles.

        87.    For all the reasons detailed herein, Plaintiffs further allege that Ford

  unlawfully induced them to purchase or lease their respective Vehicles by

  concealing a material fact (the defective transmission) and that they would have

  paid substantially less for their Vehicles, or not purchased or leased them at all,

  had they known of the Transmission Defects.

        88.    Ford controls dealership conduct through its Franchise Agreements.


                                            44
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1317 Filed 11/21/19 Page 45 of 376




  Ford does not require that its dealerships permanently retain repair records, and

  Ford’s dealerships frequently refuse to provide repair records requested by owners

  and lessees upon learning that Plaintiffs are in litigation against Ford. This refusal

  further impedes efforts to fully document repair histories and details specific to the

  transmissions in Plaintiffs’ Vehicles. Exhibit KK, Ford Franchise Agreement, at

  27, ¶ 12(a). This causes many Plaintiffs ultimately to have to rely upon the

  information preserved on the aforementioned information-sharing platforms

  uniquely accessible to Ford. These platforms are readily searchable using the VIN

  provided by each Plaintiff herein, and they minimally contain and will reflect the

  precise subject matter of any and every warranty covered repair; the date of same

  and mileage accumulated at said time; and any specifics related to the transmission

  in question and any variations thereof. Plaintiffs also will be serving discovery

  requests upon Ford to recover this information already in Ford’s possession and

  searchable by VIN. Ford’s responses will enable Plaintiffs to even more

  specifically identify the details pertaining to each warranty-covered transmission

  repair at a Ford-authorized dealership and any information relating to transmission

  types and variations therein.

        89.    Given their relationship with authorized dealerships, Ford has


                                           45
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1318 Filed 11/21/19 Page 46 of 376




  received additional financial benefit from the out-of-warranty repair of Vehicles

  with the Transmission Defects, as well as value received from any trade-in or

  resale when owners choose to purchase another vehicle from a Ford dealership,

  prejudicing any future legal claim due to lost evidence and/or causing Plaintiffs to

  incur additional financial liability (or “double negative equity” in separate

  vehicles) to Ford through its credit division, Ford Motor Credit.

        90.    Accordingly, Ford’s ill-gotten gains, benefits accrued in the form of

  increased sales and profits resulting from the material omissions that did—and

  likely will continue to—deceive consumers should be disgorged.

          All Statute of Limitations Periods Are Tolled by the Discovery Rule
                      and the Doctrine of Fraudulent Concealment

        91.    Ford misrepresented the qualities of the transmission in Plaintiffs’

  Vehicles at the time of the sale of the Vehicles. Ford also concealed the fact that

  the transmission was defective.

        92.    Ford continued to misrepresent its ability to repair Plaintiffs’ Vehicles

  in conformity with the warranty throughout the warranty period.

        93.    At all relevant times, Ford was aware of the defects in the

  transmission.

        94.    As described in more detail, supra, as early as 2009, if not before,

                                           46
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1319 Filed 11/21/19 Page 47 of 376




  Ford knew or should have known about the safety hazard posed by the defective

  transmissions, and as early as 2009, Ford began issuing significant TSBs to its

  authorized dealers explaining the widespread issues with the transmission. At no

  point prior to the sale or lease of Plaintiffs’ Vehicles or during Plaintiffs’

  ownership or lease of their Vehicles did Ford or an authorized dealer ever inform

  Plaintiffs of the ongoing Transmission Defects.

        95.    Ford had a duty to disclose the concealed facts alleged above because

  Ford made misrepresentations in its marketing materials and window stickers and

  through its authorized sales representatives about the quality, characteristics, and

  safety of the transmission.

        96.    Ford had a duty to disclose the concealed facts alleged above because

  Ford actively concealed material facts in order to induce a false belief.

        97.    For example, Ford drafted, produced, and distributed marketing

  brochures to the public containing representations about the transmission. Ford’s

  marketing brochure for the Vehicle represented that the non-hybrid transmission

  was a “smooth-shifting 6-speed automatic.” (2010 & 2011 Ford Fusion Brochure).

        98.    Such marketing efforts are considered to be transcendent into the

  purchasing process of those who purchased Fusions secondhand or outside of the


                                            47
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1320 Filed 11/21/19 Page 48 of 376




  Model Year sales cycle.

        99.    Unfortunately, Plaintiffs’ Vehicles became unresponsive and not

  “smooth-shifting,” as Plaintiffs’ drive was repeatedly interrupted by jerky shifts

  and dangerous hesitations due to Transmission Defects. Plaintiffs did not

  experience gear changes that were smooth, linear or responsive – they experienced

  jerky gear changes and hesitation between shifts, which necessitated several repairs

  and repeated reprogramming of the PCM and/or TCM – none of which were

  sufficient to resolve the Transmission Defects.

        100. Ford made such representations (and continues to do so) regarding the

  transmissions in Plaintiffs’ Vehicles despite its extensive and exclusive internal

  knowledge of the Transmission Defects and other problems.

        101. Ford intended for Plaintiffs to rely on those misrepresentations to

  conceal the fact that the defective transmissions could not be repaired

  inexpensively.

        102. Prior to the sale of Plaintiffs’ Vehicles, and at all times thereafter,

  Ford therefore failed to disclose to Plaintiffs the existence of the inherent defects in

  their Vehicles, and Ford failed to disclose its inability to repair these inherent

  defects, which prevented Plaintiffs’ Vehicles from conforming to their applicable


                                            48
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1321 Filed 11/21/19 Page 49 of 376




  warranties. Further, Ford failed to disclose that symptoms of Transmission Defects

  do not present every time the Vehicle is driven. As a result, requirements that the

  symptoms be present when inspected prevented under-warranty repairs due to the

  inability of dealers to “replicate the issue” during the visit. In effect, Ford

  fraudulently concealed from purchasers and lessees, including Plaintiffs, the fact

  that the dealers were not properly repairing the defects to the transmissions, and

  knew that the limited work that Ford had authorized its dealerships to perform on

  those Fusions would not properly repair them.

        103. Ford has never acknowledged publicly that defects in the Fusion

  transmissions even exist.

        104. Because Ford failed to disclose the foregoing facts to Plaintiffs, all

  statute of limitations periods with respect to the sale of Plaintiffs’ Vehicles were

  tolled by the doctrines of fraudulent concealment, the delayed discovery rule,

  and/or equitable tolling. As alleged herein, Ford wrongfully concealed the fact that:

               a. Plaintiffs’ Vehicles are equipped with defective transmissions;

               b. Ford’s dealerships often were making inadequate repairs that were

                  incapable of addressing the root causes of the Transmission

                  Defects; and


                                           49
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1322 Filed 11/21/19 Page 50 of 376




               c. Ford dealerships frequently reported to owners and lessees, acting

                   on information supplied by Ford, that any issues they had with

                   their vehicle were “normal,” not “replicable,” or insufficient for

                   repair, preventing a fix for the Transmission Defects and a

                   permanent record of the concerns expressed and symptoms

                   experienced.

        105. Plaintiffs did not discover, and should not have discovered, the

  operative facts that are the bases of their claims alleged herein because Ford

  concealed the facts in confidential and privileged documents that a consumer

  would not know about and could not obtain.

        106. Plaintiffs did not discover, and should not have discovered, that the

  symptoms they were experiencing with their Vehicles’ transmissions were not

  “normal” or “normal driving characteristics” as represented by Ford but, rather,

  indicia of defects entitling Plaintiffs to bring claims for relief; Plaintiffs have filed

  this Complaint within two years of when they discovered or should have

  discovered the existence of their claims.

        107. Without the benefit of counsel, no amount of diligence by Plaintiffs

  could have led to the discovery of these facts because they were kept secret by


                                              50
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1323 Filed 11/21/19 Page 51 of 376




  Ford; therefore, Plaintiffs were not at fault for failing to discover these facts

  sooner.

        108. Plaintiffs did not have actual knowledge of facts sufficient to put them

  on notice. Plaintiffs did not know, and could not have known, about Ford’s

  inability to repair the defects in its transmissions because, as alleged above, Ford

  kept this information highly confidential. Moreover, Ford, and its dealership agents

  relying upon information supplied by Ford, falsely and fraudulently assured

  Plaintiffs that its repairs were effective.

        109. Further, the running of the statute of limitations period applicable to

  Plaintiffs’ fraudulent concealment / omission claim continues to be tolled because

  Ford continues to deny the existence of the Transmission Defects and its duty to

  disclose them to consumers, including Plaintiffs.

        110. Ford is also equitably estopped from relying on any statute of

  limitation because of its concealment of the defective nature of Plaintiffs’

  Vehicles and their transmissions, and because Ford has had notice of the

  Defective Transmission for years through nation-wide litigation regarding same.

        Ford’s Actions Have Damaged Plaintiffs, Who Are Entitled To Redress

        111. Plaintiffs are entitled to be put into the position they would have been


                                                51
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1324 Filed 11/21/19 Page 52 of 376




  had they not been subjected to Ford’s fraud and wrongdoing. At the very least, this

  would involve repurchase of the Vehicles still owned or leased by Plaintiffs, and

  reimbursement or adequate alternative compensation to those who were forced into

  voluntary repossession and/or replacement vehicles.

         112. Plaintiffs are also entitled to recover non-economic damages for

  Ford’s fraud and violation of the Michigan Consumer Protection Act (“MCPA”),

  Mich. Comp. Laws §§ 445.901 - 445.922. In addition to Plaintiffs’ economic and

  non-economic damages, Plaintiffs are entitled to recover statutory costs and

  attorney fees. Id., § 445.911.

         113. Ford’s conduct is sufficiently reprehensible to allow an award for

  punitive damages for those Plaintiffs residing in states that allow them. The issue

  of punitive damages is considered to be a substantive issue of law, and thus, under

  the choice of law rules set forth above, the availability of punitive damages would

  be governed by the law of the state in which Plaintiffs reside.

         114. Economic loss doctrine does not apply to Plaintiffs’ claims because

  Plaintiffs purchased or leased their Vehicles primarily for personal and household

  use.   Consumers cannot logically be expected to assume that motor vehicles

  commonly come with defects known to the manufacturer but fraudulently


                                           52
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1325 Filed 11/21/19 Page 53 of 376




  concealed from consumers despite the serious safety risks posed by said

  concealed defects. which were designed, manufactured, constructed, assembled,

  marketed, distributed, sold and/or imported by Ford, and

        115. In the following paragraphs, Plaintiffs set forth the facts of their

  respective purchases or leases of Ford Fusions as known to them or available

  through reasonable efforts and without the benefit of formal discovery. Ford has,

  however, superior access to Ford dealerships’ detailed warranty-covered repair

  records for Plaintiffs, and additional information unknown to some Plaintiffs

  herein regarding transmission type or variations thereto, if any, through one or

  more of Ford’s three electronically accessible information-sharing platforms:

  Oasis, FMC360, and CuDL. These databases are commonly used by Ford’s

  Customer Service and/or authorized dealership employees to, inter alia, document

  consumer complaints for the ultimate purpose of providing Ford clear details as to

  public concerns regarding product issues.

                     PLAINTIFF-SPECIFIC ALLEGATIONS

        116. Plaintiff Aaron Gant (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Kansas

  City. On or about August 1, 2015, Plaintiff purchased a 2015 Ford Fusion


                                          53
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1326 Filed 11/21/19 Page 54 of 376




  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K93FR182390 (for the purpose of this paragraph

  only, the “Vehicle”), from Dave Littleton Ford, located at 1098 US-169 Smithville,

  MO 64089. Plaintiff first experienced the Transmission Defect during the first six

  months after purchase under 10,000 miles. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Bucking

  and    Kicking      on    Acceleration      (Shuddering      or    Juddering),     Hard

  Decelerations/Clunks when Slowing or Accelerating, Transmission Failures in

  Traffic, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following: Certified Transmission,

  5700 N. Oak Trafficway, Gladstone, MO 64118. Plaintiff has sought repairs two

  times under warranty and one time outside the warranty. Plaintiff was charged a

  fee before the Vehicle would be inspected or repaired. The Vehicle was repaired

  in: March 2019.

        117. Plaintiff Aaron Kinner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Indianapolis.

  On or about November 4, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number


                                             54
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1327 Filed 11/21/19 Page 55 of 376




  3FA6P0HR9DR196668 (for the purpose of this paragraph only, the “Vehicle”),

  from The Car Company. Plaintiff first experienced the Transmission Defect in

  2017 at approximately 50,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, and Gears Slipping.

        118. Plaintiff Abdemner Ortiz Velasquez (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Florida, residing in the City of

  Homestead. On or about June 29, 2017, Plaintiff purchased a 2017 Ford Fusion,

  SEL FWD, with a 23/34/27 6F35 six-speed automatic w/start-stop transmission,

  Vehicle Identification Number 3FA6P0HD4HR166391 (for the purpose of this

  paragraph only, the “Vehicle”).

        119. Plaintiff Alexa Grass (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oklahoma, residing in the City of Konawa.

  On or about May 4, 2015, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0HA7CR211718 (for the

  purpose of this paragraph only, the “Vehicle”), from Seminole Ford, located at

  2222 N Milt Phillips Ave, Seminole, OK 74868. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied


                                          55
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1328 Filed 11/21/19 Page 56 of 376




  in deciding to purchase the Vehicle: Vehicle Dependability. Plaintiff first

  experienced the Transmission Defect in or around June 2014. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering) and Delayed Acceleration. Plaintiff sought transmission repairs from

  the following dealership: Seminole Ford, 2222 N Milt Phillips Ave, Seminole, OK

  74868. Plaintiff has sought repairs two times outside the warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Vehicle Will Be Dependable As-Is. The Vehicle was never successfully repaired.

        120. Plaintiff Alexander Pearson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of

  Minneapolis. On or about February 12, 2016, Plaintiff purchased a 2013 Ford

  Fusion SE, Vehicle Identification Number 3FA6P0HR7DR385917 (for the purpose

  of this paragraph only, the “Vehicle”), from Hudson Ford, located at 2020 Crest

  View Dr, Hudson, WI 54016. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to

  purchase     the    Vehicle:    Vehicle      Dependability,    Drivability,    and

  Sustainability/Long-Lasting. Plaintiff first experienced the Transmission Defect in


                                          56
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1329 Filed 11/21/19 Page 57 of 376




  June 2017 at approximately 60,000 miles. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  and Transmission Light Has Come On.

         121. Plaintiff Alexandria Copeland (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Tupelo.

  On or about August 1, 2017, Plaintiff purchased a 2012 Ford Fusion Titanium,

  with    a    6F35     auto     transmission,    Vehicle     Identification    Number

  3FAHP0HA5CR232857 (for the purpose of this paragraph only, the “Vehicle”),

  from American Car Center. Plaintiff viewed or otherwise received the following

  advertisement or representation by Ford and relied on them in deciding on Vehicle:

  Internet Marketing. Plaintiff has experienced, and continues to experience, the

  following manifestation of the Transmission Defect: Delayed Acceleration.

         122. Plaintiff Alison Palumbo (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Tonawanda. On or about December 2, 2014, Plaintiff purchased a 2015 Ford

  Fusion SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle

  Identification Number 3FA6P0H98FR191304 (for the purpose of this paragraph


                                            57
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1330 Filed 11/21/19 Page 58 of 376




  only, the “Vehicle”), from Dave Smith Ford, LLC, located at 4045 Transit Rd,

  Williamsville, NY 14221. Plaintiff viewed or otherwise received the following

  advertisement or representation by Ford and relied on them in deciding to lease the

  Vehicle: TV, Radio or Billboard Ad’s. Ford dealership sales personnel made the

  following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Vehicle Dependability, Driveability, Reliability

  and Free of Transmission Issues. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Complete

  Transmission    Failure   Requiring    Repair/Replacement.        Plaintiff   sought

  transmission repairs from the following dealership: Don Smith Ford, LLC, 4045

  Transit Rd, Williamsville, NY 14221. Plaintiff has sought repairs one time under

  warranty The Vehicle was repaired on the following date: November 8, 2016.

        123. Plaintiffs Allen Patovisti and Sally Patovisti (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Michigan, residing in the

  City of Baraga. On or about June 25, 2012, Plaintiffs purchased a 2011 Ford

  Fusion, SEL FWD, with a 6F35 auto transmission, Vehicle Identification Number

  3FAHP0JG1BR305977 (for the purpose of this paragraph only, the “Vehicle”),

  from Apple Ford Shakopee, located at 1624 Weston Court, Shakopee, MN 55379.


                                           58
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1331 Filed 11/21/19 Page 59 of 376




  Ford dealership sales personnel made the following claims or representations to

  Plaintiffs, on which Plaintiffs relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiffs first experienced the Transmission Defect on or about May 10,

  2016, at approximately 50,000 miles. Plaintiffs have experienced, and continue to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, and experiences wherein the driver “would

  be driving along and let off gas and it would downshift on me to a really low gear

  [and] RPM would just go sky high.” Plaintiffs sought transmission repairs from

  the following dealership: Copper Country Ford, Inc, 47402 M-26, Houghton, MI

  49931. Plaintiffs have sought repairs two times under warranty and two times

  outside the warranty. Plaintiffs were charged a fee before the Vehicle would be

  inspected or repaired. Plaintiffs were assured of the following when Plaintiffs

  sought transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is,

  Drivability is Acceptable, Transmission Functions Normally, and Drivability

  Concerns Expressed Were “Normal.” The Vehicle was repaired on the following

  dates: June 16, 2016, July 1, 2016.

        124. Plaintiff Amanda Forbes (for the purpose of this paragraph only,


                                          59
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1332 Filed 11/21/19 Page 60 of 376




  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Wills Point.

  On or about November 1, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic    w/start-stop   transmission,    Vehicle

  Identification Number 3FA6P0HD5ER276944 (for the purpose of this paragraph

  only, the “Vehicle”), from AutoNation. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Transmission

  Failures   in   Traffic,   and    Complete      Transmission     Failure     Requiring

  Repair/Replacement. Plaintiff has sought repairs four times outside the warranty.

        125. Plaintiff Amanda Hollister (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Wixom.

  On or about November 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78ER115577 (for the purpose of this paragraph only, the “Vehicle”),

  from Lasco Ford, located at 2525 Owen Road, Fenton, MI 48430. Ford dealership

  sales personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Free of Transmission Issues.


                                           60
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1333 Filed 11/21/19 Page 61 of 376




  Plaintiff first experienced the Transmission Defect at approximately 40,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  and Delayed Downshifts. Plaintiff experienced a transmission failure that resulted

  in a collision.

         126. Plaintiff Amanda Soller (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Newark. On or

  about October 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a 21/32/25

  6F35    six-speed   automatic    transmission,    Vehicle   Identification   Number

  3FA6P0G70DR372037 (for the purpose of this paragraph only, the “Vehicle”),

  from My EZ Auto, located at 8868 Columbus Rd., Mount Vernon, OH 43050.

  Plaintiff first experienced the Transmission Defect in or around October 2018 at

  approximately 70,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Delayed     Downshifts,   and   Hard    Deceleration/Clunks     when    Slowing    or


                                           61
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1334 Filed 11/21/19 Page 62 of 376




  Accelerating. Plaintiff sought transmission repairs from the following: My EZ

  Auto, 8868 Columbus Rd., Mount Vernon, OH 43050. Plaintiff has sought repairs

  two times under warranty and two times outside the warranty.

        127. Plaintiff Amaurys Estrada (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Miami. On or

  about February 24, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H73E5362508 (for the purpose of this paragraph only, the “Vehicle”),

  from Auto Club of Miami, located at 10220 NW 27 Ave, Miami, FL 33176.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to lease the Vehicle: Internet

  Marketing. Plaintiff first experienced the Transmission Defect in 2017 at

  approximately 120,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Delayed Acceleration, Gears Slipping, and Hard Decelerations/Clunks

  when Slowing or Accelerating.

        128. Plaintiff Amber Bradley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kansas, residing in the City of Wichita. On


                                            62
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1335 Filed 11/21/19 Page 63 of 376




  or about September 16, 2015, Plaintiff purchased a 2011 Ford Fusion, SEL FWD,

  with    a    6F35     auto      transmission,   Vehicle    Identification    Number

  3FAHP0JG2BR343542 (for the purpose of this paragraph only, the “Vehicle”),

  from Prestige Auto Sales, located at 4400 S Broadway, Wichita, KS 67216.

  Plaintiff first experienced the Transmission Defect in or around December 2015 at

  approximately 113,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Delayed Acceleration, Gears Slipping, Delayed Downshifts, and

  Premature Wear of Internal Components.

         129. Plaintiff Amber Gondran (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of O’Fallon.

  On or about December 6, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H96DR156578 (for the purpose of this paragraph only, the “Vehicle”),

  from Schicker Ford of St. Louis (formerly McMahon Ford), located at 3300 S.

  Kingshighway Blvd, St. Louis, MO 63139. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding      to     purchase       the     Vehicle:      Vehicle     Dependability,


                                            63
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1336 Filed 11/21/19 Page 64 of 376




  Sustainability/Long-Lasting, and Reliability. Plaintiff first experienced the

  Transmission Defect in or around April 2017 at approximately 120,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed     Acceleration,    Gears    Slipping,   Difficulty   Stopping,     Hard

  Decelerations/Clunks when Slowing or Accelerating, and Complete Transmission

  Failure Requiring Repair/Replacement. Plaintiff sought transmission repairs from

  the following: Complete Auto Repair, 4490 N Service Rd, Saint Peters, MO

  63376. Plaintiff has sought repairs one time outside the warranty. The Vehicle was

  repaired on the following date: April 18, 2017.

        130. Plaintiff Aimee Boltz-Mielke (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Land

  O'Lakes. On or about September 1, 2015, Plaintiff purchased a 2014 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K93ER115836 (for the purpose of this paragraph

  only, the “Vehicle”), from Brandon Ford, located at 9090 E Adamo Dr, Tampa, FL

  33619. Ford dealership sales personnel made the following claims or


                                          64
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1337 Filed 11/21/19 Page 65 of 376




  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect on or about

  February 7, 2019, at approximately 98,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Premature Wear of Internal Components, and Transmission Failures in Traffic.

  Plaintiff sought transmission repairs from the following dealerships: AutoNation

  Ford, 2525 34th St N, St. Petersburg, FL 33713 and STS Transmission, 325

  Cattlemen Rd unit A, Sarasota, FL 34232. Plaintiff has sought repairs three times

  outside the warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is and

  Drivability is Acceptable. The Vehicle was repaired on the following dates: March

  1, 2018, February 7, 2019, and March 18, 2019.

        131. Plaintiff Andrea Gulley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of


                                          65
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1338 Filed 11/21/19 Page 66 of 376




  Abbeville. On or about November 1, 2012, Plaintiff purchased a 2011 Ford Fusion,

  SEL FWD, with a 6F35 auto transmission, Vehicle Identification Number

  3FAHP0JA2BR244439 (for the purpose of this paragraph only, the “Vehicle”),

  from Ballentine Ford, located at 1305 SC-72, Greenwood, SC 29649. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect at

  approximately 70,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Delayed Downshifts, and Hard Decelerations/Clunks when Slowing

  or Accelerating.    Plaintiff sought transmission repairs from the following

  dealership: Ballentine Ford, 1305 SC-72, Greenwood, SC 29649. Plaintiff has

  sought repairs three times under warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal”.” The Vehicle was repaired in or around the following: December


                                         66
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1339 Filed 11/21/19 Page 67 of 376




  2012 and January 2013.

        132. Plaintiff Andrew Escutia (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Lee’s

  Summit. On or about January 1, 2014, Plaintiff purchased a 2015 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K97FR269001 (for the purpose of this paragraph

  only, the “Vehicle”), from Matt Ford, located at 29906 E US Hwy 24, Buckner,

  MO 64016. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboard Ads, Internet Marketing, and Historical Brand Slogans.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiff first experienced the Transmission Defect in or around August

  2018 at approximately 63,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Lack of Power, and Power Train Error Code.           Plaintiff sought


                                         67
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1340 Filed 11/21/19 Page 68 of 376




  transmission repairs from the following dealership: Bob Sight Ford, 610 NW Blue

  Pkwy, Lee's Summit, MO 64063. Plaintiff has sought repairs one time outside the

  warranty. The Vehicle was repaired on the following date: September 14, 2018.

        133. Plaintiff Angela Carlson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Cedar City. On

  or about July 1, 2017, Plaintiff purchased a 2014 Ford Fusion SE, with a 23/34/27

  6F35 six-speed automatic w/start-stop transmission, Vehicle Identification Number

  3FA6P0HD7ER316537 (for the purpose of this paragraph only, the “Vehicle”),

  from Cedar City Motor Company, located at 1100 N. Main St., Cedar City, UT

  84721. Plaintiff first experienced the Transmission Defect in or around October

  2017 at approximately 36,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Lack of Power, Delayed Downshifts, and Hard Decelerations/Clunks

  when Slowing or Accelerating. Plaintiff sought transmission repairs from the

  following dealership: Cedar City Motor Company, 1100 N. Main St., Cedar City,

  UT 84721. Plaintiff has sought repairs three times under warranty.

        134. Plaintiff Angela Locker (for the purpose of this paragraph only,


                                            68
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1341 Filed 11/21/19 Page 69 of 376




  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Willow Springs. On or about May 5, 2015, Plaintiff purchased a 2013 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K91DR132617 (for the purpose of this paragraph

  only, the “Vehicle”), from Crossroads Ford of Fuquay-Varina, located at 217 N

  Main St, Fuquay-Varina, NC 27526. Ford dealership sales personnel made the

  following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding   to   purchase   the   Vehicle:    Vehicle   Dependability,   Drivability,

  Sustainability/Long-Lasting, and Reliability. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Difficulty Stopping, and Delayed

  Downshifts. Plaintiff has sought repairs two time outside the warranty. Plaintiff

  was assured of the following when Plaintiff sought transmission repairs to the

  Vehicle: Vehicle Will Be Dependable As-Is, Drivability is Acceptable,

  Transmission Functions Normally, Problems Could Not Be Replicated, and

  Drivability Concerns Expressed Were “Normal.”.” The Vehicle was never

  successfully repaired.


                                          69
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1342 Filed 11/21/19 Page 70 of 376




        135. Plaintiff Angela Peoples-Hooks (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Virginia, residing in the City of

  Chesapeake. On or about December 1, 2013, Plaintiff purchased a 2014 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H78ER199268 (for the purpose of this paragraph

  only, the “Vehicle”).

        136. Plaintiff Anthony Phillips (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Salt Lake City.

  On or about February 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR0DR218461 (for the purpose of this paragraph only, the “Vehicle”),

  from Larry Miller Used Car Supermarket, located at 10910 Auto Mall Dr, Sandy,

  UT 84070. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Lack of Power, Hard Decelerations/Clunks

  when Slowing or Accelerating, Premature Wear of Internal Components,

  Transmission Failures in Traffic, and Complete Transmission Failure Requiring


                                            70
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1343 Filed 11/21/19 Page 71 of 376




  Repair/Replacement.    Plaintiff sought transmission repairs from the following

  dealership: Larry H. Miller Ford Draper, 11442 Lone Peak Pkwy, Draper, UT

  84020. Plaintiff has sought repairs two times under warranty and one time outside

  the warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally, Problems

  Could Not Be Replicated. The Vehicle was repaired on the following dates:

  January 11, 2018, January 8, 2019, and April 19, 2019.

        137. Plaintiff Antonio Garner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Durham. On or about April 1, 2015, Plaintiff purchased a 2015 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H78FR241990 (for the purpose of this paragraph only, the

  “Vehicle”), from University Ford, located at 5001 Durham-Chapel Hill Blvd,

  Durham, NC 27707. Plaintiff viewed or otherwise received the following

  advertisement or representation by Ford and relied on them in deciding to purchase

  the Vehicle: Historical Brand Slogans. Ford dealership sales personnel made the

  following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Vehicle Dependability. Plaintiff first experienced


                                          71
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1344 Filed 11/21/19 Page 72 of 376




  the Transmission Defect on or about December 1, 2017, at approximately 80,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestation of the Transmission Defect: Delayed Acceleration. Plaintiff has

  sought repairs two times under warranty. Plaintiff was charged a fee before the

  Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be

  Dependable As-Is. The Vehicle was never successfully repaired.

        138. Plaintiff Arthur Roberts (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of High Springs.

  On or about December 20, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H71ER333456 (for the purpose of this paragraph only, the “Vehicle”),

  from Enterprise Car Sales. Plaintiff first experienced the Transmission Defect at

  approximately 14,587 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Hard

  Decelerations/Clunks when Slowing or Accelerating, and Complete Transmission


                                             72
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1345 Filed 11/21/19 Page 73 of 376




  Failure Requiring Repair/Replacement. Plaintiff sought transmission repairs from

  the following dealership: Santa Fe Ford, 16330 NW US Highway 441, Alachua,

  FL 32615. Plaintiff has sought repairs three times under warranty. Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. The Vehicle was

  repaired on the following dates: May 7, 2016, September 14, 2016, and November

  19, 2016.

        139. Plaintiff Ashley Murphy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Granger. On

  or about March 16, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76GR197893 (for the purpose of this paragraph only, the “Vehicle”),

  from Michiana Chrysler Dodge Jeep Ram, located at 120 W. McKinley Ave,

  Mishawaka, IN 46545. Plaintiff first experienced the Transmission Defect on or

  about June 1, 2016, at approximately 20,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent     Jerking,   Delayed    Acceleration,     Gears    Slipping,    and    Hard

  Decelerations/Clunks when Slowing or Accelerating.

        140. Plaintiff Azhari Tatum (for the purpose of this paragraph only,


                                            73
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1346 Filed 11/21/19 Page 74 of 376




  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Chicago. On

  or about April 22, 2017, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35     six-speed    automatic     w/start-stop   transmission,    Vehicle

  Identification Number 3FA6P0HD4ER259598 (for the purpose of this paragraph

  only, the “Vehicle“).

        141. Plaintiff Barry Satarsky (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Boynton

  Beach. On or about November 28, 2018, Plaintiff purchased a 2016 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H77GR243795 (for the purpose of this paragraph only, the

  “Vehicle”), from Delray Ford, located at 3000 S Federal Hwy, Delray Beach, FL

  33483. Plaintiff first experienced the Transmission Defect at approximately 15,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration, Gears Slipping, Lack of Power, and Transmission Failures

  in Traffic. Plaintiff experienced a transmission failure that resulted in a collision.

        142. Plaintiff Ben Bergstrom (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Fort Wayne.


                                             74
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1347 Filed 11/21/19 Page 75 of 376




  On or about October 31, 2015, Plaintiff purchased a 2015 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H71FR126552 (for the purpose of this paragraph only, the “Vehicle”).

        143. Plaintiff Benjamin Lazenby (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Mansfield. On

  or about July 21, 2017, Plaintiff purchased a 2014 Ford Fusion SE, with a 21/31/25

  (FWD) 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H91ER267749 (for the purpose of this paragraph only, the “Vehicle”),

  from WZ Auto Sales, located at 140 S Bowen Rd, Arlington, TX 76012. Plaintiff

  first experienced the Transmission Defect on or about July 21, 2017, at

  approximately 38,468 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking and Bucking and Kicking on Acceleration (Shuddering or Juddering).

        144. Plaintiff Bernice Norman (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Lake Station.

  On or about December 2, 2014, Plaintiff purchased a 2015 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H70FR158103 (for the purpose of this paragraph only, the “Vehicle”),


                                             75
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1348 Filed 11/21/19 Page 76 of 376




  from Webb Ford, located at 9809 Indianapolis Blvd, Highland, IN 46322. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect on or

  about March 27, 2013, at approximately 150 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Lack of Power, and Transmission Failures

  in Traffic. Plaintiff experienced a transmission failure that resulted in a collision.

  Plaintiff sought transmission repairs from the following dealership: Art Hill Ford

  Lincoln, 901 W Lincoln Hwy, Merrillville, IN 46410. Plaintiff has sought repairs

  twelve times under warranty Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is,

  Drivability is Acceptable, Transmission Functions Normally, Problems Could Not

  Be Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was repaired in November of 2013.

        145. Plaintiff Beth Malafi (for the purpose of this paragraph only,


                                           76
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1349 Filed 11/21/19 Page 77 of 376




  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Dornsife. On or about November 1, 2014, Plaintiff purchased a 2014 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0H71E5374057 (for the purpose of this paragraph only, the

  “Vehicle”), from Selinsgrove Ford, located at 10 N Susquehanna Trail,

  Selinsgrove, PA 17870. Plaintiff viewed or otherwise received the following

  advertisement or representation by Ford and relied on them in deciding to purchase

  the Vehicle: Dealership Salesperson. Ford dealership sales personnel made the

  following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Vehicle Dependability and Reliability. Plaintiff

  first experienced the Transmission Defect in or around November 2015 at

  approximately 9,000 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Violent Jerking, and

  Delayed Acceleration. Plaintiff contacted Ford about the Transmission Defect in

  or around May 2016. Plaintiff sought transmission repairs from the following

  dealership: Selinsgrove Ford, 10 N Susquehanna Trail, Selinsgrove, PA 17870.

  Plaintiff has sought repairs five times under warranty. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Drivability is


                                          77
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1350 Filed 11/21/19 Page 78 of 376




  Acceptable. The Vehicle was repaired in the following: December 2015, March

  2016, April 2016, May 2016, and September 2016.

        146. Plaintiff Billy Davidson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of California, residing in the City of Porter

  Ranch. On or about July 1, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73DR291614 (for the purpose of this paragraph only, the “Vehicle”),

  from Galpin Ford, located at 15505 Roscoe Blvd, North Hills, CA 91343. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, and Reliability. Plaintiff

  first experienced the Transmission Defect in or around November 2017 at

  approximately 63,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts, and Hard

  Decelerations/Clunks    when    Slowing        or   Accelerating.   Plaintiff   sought

  transmission repairs from the following dealership: Galpin Ford, 15505 Roscoe


                                            78
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1351 Filed 11/21/19 Page 79 of 376




  Blvd, North Hills, CA 91343. Plaintiff has sought repairs three times under

  warranty. Plaintiff was charged a fee before the Vehicle would be inspected or

  repaired. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Transmission Functions Normally, and Problems Could Not

  Be Replicated. The Vehicle was repaired on the following dates: November 29,

  2017, June 11, 2018, and January 2019.

        147. Plaintiff Bobby Dunahoo (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oklahoma, residing in the City of

  Muskogee. On or about August 10, 2013, Plaintiff purchased a 2011 Ford Fusion

  SE,   with   a   6F35    auto   transmission,   Vehicle   Identification   Number

  3FAHP0HA2BR271971 (for the purpose of this paragraph only, the “Vehicle”),

  from James Hodge Ford, located at 1200 N Main St, Muskogee, OK 74401. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability. Plaintiff first experienced the Transmission Defect in 2014 at

  approximately 130,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, Transmission


                                           79
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1352 Filed 11/21/19 Page 80 of 376




  Failures in Traffic, and Caught on Fire. Plaintiff sought transmission repairs from

  the following dealership: James Hodge Ford Lincoln, 1200 N Main St, Muskogee,

  OK 74401. Plaintiff has sought repairs four times under warranty Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. The Vehicle was

  never successfully repaired.

        148. Plaintiff Bobby Johnson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Deatsville.

  On or about March 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78DR301960 (for the purpose of this paragraph only, the “Vehicle”),

  from Long Lewis Ford, located at 1846 Alpine Dr, Deatsville, AL 36022. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect in or

  around June 2015 at approximately 40,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Gears Slipping, Delayed Downshifts, Hard Decelerations/Clunks


                                            80
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1353 Filed 11/21/19 Page 81 of 376




  when Slowing or Accelerating, and Premature Wear of Internal Components.

  Plaintiff sought transmission repairs from the following dealership: Long Lewis

  Ford - Prattville, 2091 AL-14, Prattville, AL 36066. Plaintiff has sought repairs six

  times under warranty Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Drivability is Acceptable, Transmission

  Functions Normally, Problems Could Not Be Replicated, and Drivability Concerns

  Expressed Were “Normal”.” The Vehicle was repaired in the following: June 2015,

  August 2015, December 2015, February 2016, July 2016, and January 2017.

         149. Plaintiff Bonnie Foley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Valrico. On

  or about December 9, 2013, Plaintiff purchased a 2011 Ford Fusion, SEL FWD,

  with    a    6F35     auto     transmission,    Vehicle     Identification    Number

  3FAHP0JG3BR143933 (for the purpose of this paragraph only, the “Vehicle”),

  from Brandon Ford, located at 9090 Adamo Drive, Tampa, FL 33619. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads and Dealership Salesperson. Ford dealership sales personnel made


                                            81
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1354 Filed 11/21/19 Page 82 of 376




  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding   to   purchase    the   Vehicle:    Vehicle   Dependability,    Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect in January 1 of2014, at approximately

  31,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Delayed

  Downshifts, and Transmission Failures in Traffic. Plaintiff sought transmission

  repairs from the following dealership: Brandon Ford, 9090 Adamo Drive, Tampa,

  FL 33619. Plaintiff has sought repairs five times under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally. The Vehicle was repaired on the following

  dates: December 21, 2013, January 2, 2014, January 13, 2014, January 27, 2014,

  and August 12, 2015.

        150. Plaintiff Brayden Wilson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Draper. On or

  about April 1, 2017, Plaintiff purchased a 2015 Ford Fusion, SE Hybrid, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number


                                           82
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1355 Filed 11/21/19 Page 83 of 376




  3FA6P0H73FR233151 (for the purpose of this paragraph only, the “Vehicle”).

        151. Plaintiff Breanna Erison (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Raleigh. On or about July 21, 2017, Plaintiff purchased a 2017 Ford Fusion, SEL

  FWD, with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD8HR269362 (for the purpose of this paragraph

  only, the “Vehicle”), from Crossroads Ford of Cary, located at 2333 Walnut St,

  Cary, NC 27518. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle    Dependability,   Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about July 8, 2017, at approximately 3,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating,

  Premature Wear of Internal Components, Transmission Failures in Traffic, and


                                          83
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1356 Filed 11/21/19 Page 84 of 376




  Complete Transmission Failure Requiring Repair/Replacement. Plaintiff sought

  transmission repairs from the following: Quicklane Tire and Auto Center, 1640

  Piney Plains Rd, Carey, NC 27518. Plaintiff has sought repairs four times under

  warranty.

        152. Plaintiff Breeona Applegate (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Washington, residing in the City of

  Vancouver. On or about August 1, 2015, Plaintiff purchased a 2012 Ford Fusion

  Titanium, with a 6F35 auto transmission, Vehicle Identification Number

  3FAHP0GA5CR340705 (for the purpose of this paragraph only, the “Vehicle”),

  from Vancouver Ford, located at 6801 NE 40th St, Vancouver, WA 98661. Plaintiff

  viewed or otherwise received the following advertisement or representation by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle   Dependability,   Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in 2017 at approximately 89,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the


                                          84
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1357 Filed 11/21/19 Page 85 of 376




  Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Lack of Power, and Transmission Failures in

  Traffic.     Plaintiff sought transmission repairs from the following dealership:

  Vancouver Ford, 6801 NE 40th St, Vancouver, WA 98661. Plaintiff has sought

  repairs one time under warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. The Vehicle was repaired in or around: October

  2017.

          153. Plaintiff Brenda Kadel (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kansas, residing in the City of Beloit. On or

  about May 10, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a 23/36/28

  6F35       six-speed   automatic   transmission,   Vehicle    Identification   Number

  3FA6P0HR8DR361092 (for the purpose of this paragraph only, the “Vehicle”).

          154. Plaintiff Brenda Paul (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oregon, residing in the City of Grants Pass.

  On or about May 26, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76DR299576 (for the purpose of this paragraph only, the “Vehicle”),

  from Schroeder Auto Wholesale, located at 348 N Riverside Ave, Medford, OR


                                            85
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1358 Filed 11/21/19 Page 86 of 376




  97501. Plaintiff first experienced the Transmission Defect on or about October 16,

  2018, at approximately 80,704 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, Lack of Power,

  Delayed    Downshifts,    and    Complete    Transmission     Failure   Requiring

  Repair/Replacement.    Plaintiff sought transmission repairs from the following

  dealership: Mock Ford, 913 SE 6th St, Grants Pass, OR 97526. Plaintiff has sought

  repairs four times under warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Transmission Functions Normally, Problems Could Not Be Replicated, and

  Drivability Concerns Expressed Were “Normal”.” The Vehicle was repaired on the

  following dates: October 16, 2018, and November 19, 2018.

        155. Plaintiff Brian Bennett (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oregon, residing in the City of

  Milton-Freewater. On or about June 1, 2015, Plaintiff purchased a 2010 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FAHP0HA0AR211864 (for the purpose of this paragraph

  only, the “Vehicle”), from McCurley Toyota, located at 606 N Wilbur Ave, Walla


                                         86
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1359 Filed 11/21/19 Page 87 of 376




  Walla, WA 99362. Plaintiff first experienced the Transmission Defect at

  approximately 130,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Premature Wear of Internal

  Components, “Transmission requires fluid flushes once twice a year”.” Plaintiff

  sought transmission repairs from the following dealership: Argo Auto &

  Transmission, 202 E Alder St, Walla Walla, WA 99362. Plaintiff has sought

  repairs three times outside the warranty. Plaintiff was charged a fee before the

  Vehicle would be inspected or repaired. The Vehicle was repaired in or around

  June of 2018.

        156. Plaintiff Brian Mclane (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Arlington Heights. On or about December 15, 2012, Plaintiff purchased a 2013

  Ford Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H71DR166496 (for the purpose of this paragraph

  only, the “Vehicle”).

        157. Plaintiff Brian Shearer (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of


                                        87
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1360 Filed 11/21/19 Page 88 of 376




  Harrisburg. On or about January 1, 2016, Plaintiff purchased a 2015 Ford Fusion

  SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0K91FR162784 (for the purpose of this paragraph only, the

  “Vehicle”.”

        158. Plaintiff Briana Shaw (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of

  Brownsville. On or about April 1, 2014, Plaintiff purchased a 2010 Ford Fusion

  SE,   with    a   6F35    auto    transmission,    Vehicle    Identification   Number

  3FAHP0HG9AR333370 (for the purpose of this paragraph only, the “Vehicle”).

        159. Plaintiff Brittany May (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about July 3, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H92DR132665 (for the purpose of this paragraph only, the “Vehicle”),

  from Town and Country Ford, located at 6015 S Preston Highway, Louisville, KY

  40219. Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims


                                            88
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1361 Filed 11/21/19 Page 89 of 376




  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Free of Transmission Issues. Plaintiff first experienced the Transmission

  Defect at approximately 46,116 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping and Hard Decelerations/Clunks when Slowing or Accelerating. Plaintiff

  sought transmission repairs from the following dealership: Town and Country

  Ford, 6015 S Preston Highway, Louisville, KY 40219. Plaintiff has sought repairs

  two times under warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally and

  Drivability Concerns Expressed Were “Normal” The Vehicle was never

  successfully repaired.

        160. Plaintiff Brittany Opsomer (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Deshler. On or

  about April 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a 23/34/27

  6F35 six-speed automatic w/start-stop transmission, Vehicle Identification Number

  3FA6P0HD3ER102161 (for the purpose of this paragraph only, the “Vehicle”),


                                            89
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1362 Filed 11/21/19 Page 90 of 376




  from Reineke Ford, located at 12000 County Rd 99, Findlay, OH 45840. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, and Reliability. Plaintiff

  first experienced the Transmission Defect on or about November 17, 2018, at

  approximately 81,533 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Lack of Power, Transmission Failures in Traffic, and

  “Clunk” when put into gear.        Plaintiff sought transmission repairs from the

  following dealership: Thayer Ford, 18039 N Dixie Hwy, Bowling Green, OH

  43402. Plaintiff has sought repairs two times outside the warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Drivability is Acceptable, Transmission Functions Normally, Problems Could Not

  Be Replicated, and Drivability Concerns Expressed Were “Normal” The Vehicle

  was never successfully repaired.

        161. Plaintiff Bryan Alderman (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of


                                          90
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1363 Filed 11/21/19 Page 91 of 376




  Gansevoort. On or about October 1, 2014, Plaintiff purchased a 2014 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0H75E5383344 (for the purpose of this paragraph only, the

  “Vehicle”). The Vehicle was delivered to Plaintiff with serious defects and

  nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission

        162. Plaintiff Bryce Johnson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Cassandra.

  On or about April 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H71DR347419 (for the purpose of this paragraph only, the “Vehicle”),

  from Sun State Ford, located at 3535 West Colonial Dr., Orlando, FL 32808. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability and Sustainability/Long-Lasting. Plaintiff first experienced the

  Transmission Defect at approximately 30,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),


                                           91
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1364 Filed 11/21/19 Page 92 of 376




  Delayed Acceleration, Difficulty Stopping, Lack of Power, and Delayed

  Downshifts. Plaintiff experienced a transmission failure that resulted in a collision.

  Plaintiff sought transmission repairs from the following dealership: Sun State Ford,

  3535 West Colonial Dr., Orlando, FL 32808. Plaintiff has sought repairs two times

  under warranty. Plaintiff was charged a fee before the Vehicle would be inspected

  or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally and

  Drivability Concerns Expressed Were “Normal”.” The Vehicle was repaired on the

  following dates: May 11, 2016, September 2, 2017, and March 2019.

         163. Plaintiff Brytney Harrier (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Danville. On

  or about May 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a 21/32/25

  6F35    six-speed    automatic    transmission,    Vehicle     Identification   Number

  1FA6P0H72E5357851 (for the purpose of this paragraph only, the “Vehicle”),

  from Courtesy Ford, located at 231 W Main St., Danville, IL, 61832. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, and Reliability. Plaintiff first experienced the


                                             92
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1365 Filed 11/21/19 Page 93 of 376




  Transmission Defect in or around July 2016 at approximately 51,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Delayed Acceleration, Gears Slipping,

  Difficulty   Stopping,   Lack    of   Power,         Delayed   Downshifts,   and    Hard

  Decelerations/Clunks     when    Slowing        or   Accelerating.    Plaintiff    sought

  transmission repairs from the following dealership: Courtesy Ford, 231 W Main

  St., Danville, IL, 61832. Plaintiff has sought repairs three times under warranty.

  Plaintiff was charged a fee before the Vehicle would be inspected or repaired.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Drivability is Acceptable, Transmission Functions Normally, and

  Drivability Concerns Expressed Were “Normal”.” The Vehicle was never

  successfully repaired.

        164. Plaintiffs Candice McGaugh and Carole Johnson (for the purpose of

  this paragraph only, “Plaintiffs”), are citizens of the State of Michigan, residing in

  the City of South Haven. On or about July 20, 2013, Plaintiffs purchased a 2013

  Ford Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0G79DR375650 (for the purpose of this paragraph

  only, the “Vehicle”), from AutoNation Ford, located at 2515 Mt Moriah Rd,


                                             93
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1366 Filed 11/21/19 Page 94 of 376




  Memphis, TN 38115. Plaintiffs viewed or otherwise received the following

  advertisement or representation by Ford and relied on them in deciding to purchase

  the Vehicle: TV, Radio or Billboard Ads. Ford dealership sales personnel made the

  following claims or representations to Plaintiffs, on which Plaintiffs relied in

  deciding   to   purchase   the   Vehicle:    Vehicle   Dependability,    Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues.

  Plaintiffs first experienced the Transmission Defect in 2014 at approximately

  20,000 miles. Plaintiffs have experienced, and continue to experience, the

  following manifestations of the Transmission Defect: Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Difficulty Stopping, Lack of Power, and Delayed Downshifts.             Plaintiff has

  sought repairs two time under warranty. Plaintiffs were not charged a fee before

  the Vehicle would be inspected or repaired. Plaintiffs were assured of the

  following when Plaintiffs sought transmission repairs to the Vehicle: Vehicle Will

  Be Dependable As-Is, Drivability is Acceptable, Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal”.” The Vehicle was never successfully repaired.

        165. Plaintiff Candith Araceli-Guzman (for the purpose of this paragraph


                                          94
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1367 Filed 11/21/19 Page 95 of 376




  only, “Plaintiff”), is a citizen of the State of Virginia, residing in the City of

  Parksley. On or about September 1, 2015, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HR6DR171257 (for the purpose of this paragraph only, the

  “Vehicle”), from The Car Store, located at 2520 N. Salisbury Blvd, Salisbury, MD

  21801. Plaintiff first experienced the Transmission Defect in or around November

  2015 at approximately 100,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Difficulty

  Stopping, Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks when

  Slowing or Accelerating, Premature Wear of Internal Components, Transmission

  Failures   in   Traffic,   and   Complete     Transmission    Failure    Requiring

  Repair/Replacement.    Plaintiff sought transmission repairs from the following

  dealership: Hertrich Ford Chrysler Dodge Jeep, 1618 Ocean Hwy, Pocomoke City,

  MD 21851. Plaintiff has sought repairs one time under warranty and five times

  outside the warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought


                                          95
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1368 Filed 11/21/19 Page 96 of 376




  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is,

  Transmission Functions Normally, and Drivability Concerns Expressed Were

  “Normal”.” The Vehicle was repaired in the following: November 2015 and

  February 2016.

        166. Plaintiff Carey Lester (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oklahoma, residing in the City of Soper. On

  or about June 10, 2015, Plaintiff purchased a 2015 Ford Fusion Titanium, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73FR127332 (for the purpose of this paragraph only, the “Vehicle”),

  from Ed Wallace Ford, located at 1700 E. Jackson St, Hugo, OK 74743. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboards Ads, Historical Brand Slogans and Consumer Awards/Reviews. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect in or

  around October 2015 at approximately 15,000 miles. Plaintiff has experienced, and


                                           96
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1369 Filed 11/21/19 Page 97 of 376




  continues to experience, the following manifestation of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering or Juddering).

        167. Plaintiff Carlos Richardson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Cedar Bluff.

  On or about January 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, Vehicle

  Identification Number 1FA6P0HD8E5368018 (for the purpose of this paragraph

  only, the “Vehicle”), from Ramey Auto Group, located at 2750 Clinch St.,

  Richlands, VA 24641. Plaintiff first experienced the Transmission Defect on or

  about April 9, 2018, at approximately 95,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  and Delayed Downshifts. Plaintiff has sought repairs three times outside the

  warranty. The Vehicle was never successfully repaired.

        168. Plaintiff Carly Goldstein (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Wrightstown. On or about September 3, 2015, Plaintiff purchased a 2013 Ford

  Fusion SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle


                                             97
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1370 Filed 11/21/19 Page 98 of 376




  Identification Number 3FA6P0HR3DR348069 (for the purpose of this paragraph

  only, the “Vehicle”), from John Kennedy Ford of Phoenixville, located at 730

  Valley Forge Rd, Phoenixville, PA 19406. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding     to     purchase   the    Vehicle:    Vehicle   Dependability,   Drivability,

  Sustainability/Long-Lasting, Reliability, Free of Transmission Issues. Plaintiff first

  experienced the Transmission Defect in 2016. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Difficulty        Stopping,    Lack    of    Power,     Delayed    Downshifts,     Hard

  Decelerations/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, Transmission Failure in Traffic, Complete Transmission Failure

  Requiring Repair/Replacement, and Gearshift Cable Detached from Transmission.

  Plaintiff sought transmission repairs from the following dealership: Fred Beans

  Ford, 10 North Sycamore St, Newton, PA 18840. Plaintiff has sought repairs one

  time under warranty and eight times outside the warranty. Plaintiff was assured of

  the following when Plaintiff sought transmission repairs to the Vehicle: Vehicle


                                               98
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1371 Filed 11/21/19 Page 99 of 376




  Will Be Dependable As-Is, Drivability is Acceptable, Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal”.” The Vehicle was repaired in the following: 2016 and September

  2018.

          169. Plaintiff Carol Vantyne (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Hampshire, residing in the City of

  Seabrook. On or about September 1, 2014, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HRXDR173349 (for the purpose of this paragraph only, the

  “Vehicle”), from Stoneham Ford, located at 185 Main St, Stoneham, MA 02180.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability,   Sustainability/Long-Lasting,   and   Reliability.   Plaintiff   first

  experienced the Transmission Defect on or about November 20, 2018, at

  approximately 60,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Lack of

  Power, Complete Transmission Failure Requiring Repair/Replacement, and Lost

  Complete Power/No Warning Lights.


                                         99
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1372 Filed 11/21/19 Page 100 of 376




        170. Plaintiffs Carolyn Engelbrecht and Victoria Baslee (for the purpose of

  this paragraph only, “Plaintiffs”), are citizens of the State of Kansas, residing in the

  City of Wichita. On or about May 31, 2016, Plaintiffs purchased a 2016 Ford

  Fusion S, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0G78GR383288 (for the purpose of this paragraph

  only, the “Vehicle”), from Ford of Augusta, located at 10004 SW US-54, Augusta,

  KS 67060. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,     Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in or around March 2017 at approximately 34,000 miles.

  Plaintiffs have experienced, and continue to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Hard Decelerations/Clunks when Slowing or Accelerating, and Clunks in Reverse

  and Jumps. Plaintiff sought transmission repairs from the following dealership:

  Ford of Augusta, 10004 SW US-54, Augusta, KS 67060. Plaintiff has sought

  repairs three times under warranty. Plaintiff was charged a fee before the Vehicle


                                            100
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1373 Filed 11/21/19 Page 101 of 376




  would be inspected or repaired. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated and Drivability Concerns Expressed Were “Normal”.”

  The Vehicle was never successfully repaired.

        171. Plaintiff Carolyn Kane (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Pearland. On

  or about February 11, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR2DR201077 (for the purpose of this paragraph only, the “Vehicle”),

  from Big Star Ford, located at 17717 Highway 288 S, Manvel, TX 77578. Plaintiff

  viewed or otherwise received the following advertisement or representation by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect on or about March

  2, 2018, at approximately 78,000 miles. Plaintiff has experienced, and continues to


                                           101
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1374 Filed 11/21/19 Page 102 of 376




  experience, the following manifestation of the Transmission Defect: Violent

  Jerking.   Plaintiff sought transmission repairs from the following dealership:

  Christian Brothers Automotive Space Center, 11600 Space Center Blvd, Houston,

  TX 77059. Plaintiff has sought repairs one time outside the warranty. The Vehicle

  was repaired on the following date: March 16, 2018.

        172. Plaintiffs Carolyn Sue Selander and Christopher Molina (for the

  purpose of this paragraph only, “Plaintiffs”), are citizens of the State of Ohio,

  residing in the City of Flint. On or about June 3, 2015, Plaintiffs purchased a 2015

  Ford Fusion Titanium, with a 21/32/25 6F35 six-speed automatic transmission,

  Vehicle Identification Number 3FA6P0G76FR291160 (for the purpose of this

  paragraph only, the “Vehicle”), from Beau Townsend Ford Lincoln, located at

  1020 West National Road, Vandalia, OH 45377. Plaintiffs viewed or otherwise

  received the following advertisement or representation by Ford and relied on them

  in deciding to purchase the Vehicle: Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability,   Sustainability/Long-Lasting,   and     Reliability.   Plaintiffs   have

  experienced, and continue to experience, the following manifestations of the


                                          102
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1375 Filed 11/21/19 Page 103 of 376




  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  Gears Slipping, Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks

  when Slowing or Accelerating, and Complete Transmission Failure Requiring

  Repair/Replacement.     Plaintiff sought transmission repairs from the following

  dealership: Beau Townsend Ford Lincoln, 1020 West National Road, Vandalia,

  OH 45377. Plaintiff has sought repairs three times under warranty Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Vehicle Will Be Dependable As-Is, Drivability is Acceptable, and Transmission

  Functions Normally. The Vehicle was repaired in: November 2014 and December

  2014.

          173. Plaintiff Carter Myers (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Norfolk. On

  or about October 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H75DR367477 (for the purpose of this paragraph only, the “Vehicle”),

  from DriveTime, located at 1705 S. Military Hwy, Chesapeake, VA 23320.


                                            103
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1376 Filed 11/21/19 Page 104 of 376




  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Gears Slipping, and Lack of Power.             Plaintiff contacted Ford about the

  Transmission Defect in or around October 2017. Plaintiff sought transmission

  repairs from the following dealership: Kool Ford, 31066 Lankford Hwy, Melfa,

  VA 23410. Plaintiff has sought repairs one time under warranty. Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally, Problem Could Not Be Replicated. The Vehicle

  was never successfully repaired.

        174. Plaintiff Cartez Whitehorn (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Ferguson.

  On or about June 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission from Rock Road Auto Plaza,

  located at 9440 St. Charles Rock Rd, St. Louis, MO 63114. Plaintiff first

  experienced the Transmission Defect in or around September 2017 at

  approximately 64,000 miles. Plaintiff has experienced, and continues to


                                           104
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1377 Filed 11/21/19 Page 105 of 376




  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Lack of Power, and Complete

  Transmission Failure Requiring Repair/Replacement. Plaintiff has sought repairs

  one time outside the warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. The Vehicle was never successfully repaired due to

  the cost quoted to complete the repair.

        175. Plaintiff Casey Adair (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about August 6, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H71DR335710 (for the purpose of this paragraph only, the “Vehicle”),

  from Budget Car Sales, located at 716 S. Dixie Hwy, Muldraugh, KY 40155.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Delayed Acceleration, Gears Slipping,

  Premature Wear of Internal Components, and Complete Transmission Failure

  Requiring Repair/Replacement.       Plaintiff sought transmission repairs from the

  following dealership: Budget Car Sales, 716 S. Dixie Hwy, Muldraugh, KY 40155.

  Plaintiff has sought repairs two times under warranty. The Vehicle was never


                                            105
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1378 Filed 11/21/19 Page 106 of 376




  successfully repaired.

        176. Plaintiff Casey Stanley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Liberty. On or about September 10, 2017, Plaintiff purchased a 2014 Ford Fusion

  S, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0G78E5369164 (for the purpose of this paragraph only, the

  “Vehicle”).

        177. Plaintiff Cassie Shorty (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Horn

  Lake. On or about June 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76DR216728 (for the purpose of this paragraph only, the “Vehicle”),

  from American Car Center, located at 3311 Elvis Presley Blvd, Memphis, TN

  38116. Plaintiff first experienced the Transmission Defect in or around June 2017

  at approximately 55,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Delayed

  Acceleration.

        178. Plaintiff Catherine Hellums (for the purpose of this paragraph only,


                                          106
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1379 Filed 11/21/19 Page 107 of 376




  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Cisne. On or

  about July 26, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a 21/32/25

  6F35    six-speed    automatic    transmission,    Vehicle     Identification   Number

  3FA6P0H75ER175249 (for the purpose of this paragraph only, the “Vehicle”),

  from Schmidt Ford, located at 1815 W. Main St, Salem, IL 62881. Plaintiff viewed

  or otherwise received the following advertisement or representation by Ford and

  relied on them in deciding to purchase the Vehicle: Internet Marketing. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect on or

  about January 16, 2017, at approximately 59,306 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Delayed Acceleration and Delayed Downshifts. Plaintiff contacted Ford

  about the Transmission Defect on or about January 16, 2017. Plaintiff sought

  transmission repairs from the following dealership: Schmidt Ford, 1815 W. Main

  St, Salem, IL 62881. Plaintiff has sought repairs three times outside the warranty.

  Plaintiff was charged a fee before the Vehicle would be inspected or repaired. The

  Vehicle was repaired on the following dates: January 16, 2017, and January 21,


                                            107
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1380 Filed 11/21/19 Page 108 of 376




  2017.

          179. Plaintiff Champaine Wigfall (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

  Goose Creek. On or about December 1, 2015, Plaintiff purchased a 2012 Ford

  Fusion SE, with a 6F35 auto transmission, Vehicle Identification Number

  3FAHP0HA4CR121913 (for the purpose of this paragraph only, the “Vehicle”).

          180. Plaintiff Charles Taylor (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Red

  Lion. On or about July 1, 2017, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H72ER153953 (for the purpose of this paragraph only, the “Vehicle”).

          181. Plaintiffs Charlie and Berlinda Paul (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of Oklahoma, residing in the City of

  Lawton. On or about January 1, 2016, Plaintiffs purchased a 2016 Ford Fusion SE,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 1FA6P0HD7G5118028 (for the purpose of this paragraph

  only, the “Vehicle”), from Billingsley Ford Lawton, located at 8209 Quanah

  Parker Trailway, Lawton, OK 73505. Plaintiffs viewed or otherwise received the


                                           108
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1381 Filed 11/21/19 Page 109 of 376




  following advertisements or representations by Ford and relied on them in deciding

  to purchase the Vehicle: Internet Marketing and Consumer Awards/Reviews. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiffs, on which Plaintiffs relied in deciding to purchase the Vehicle: Vehicle

  Dependability. Plaintiffs have experienced, and continue to experience, the

  following manifestations of the Transmission Defect: Delayed Acceleration, Lack

  of Power, and Hard Decelerations/Clunks when Slowing or Accelerating.

        182. Plaintiff Cheryl Carry (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Beaumont. On

  or about October 23, 2018, Plaintiff purchased a 2017 Ford Fusion, SEL FWD,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H76HR358924 (for the purpose of this paragraph only, the

  “Vehicle”), from Triplex Auto Exporters Inc., located at 2903 19th St., Port Arthur,

  TX 77642. Plaintiff first experienced the Transmission Defect on or about October

  31, 2018, at approximately 5,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Hard


                                           109
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1382 Filed 11/21/19 Page 110 of 376




  Decelerations/Clunks when Slowing or Accelerating, and Complete Transmission

  Failure Requiring Repair/Replacement. Plaintiff sought transmission repairs from

  the following dealership: Energy Country Ford, 4545 Twin City Hwy, Port Arthur,

  TX 77642. Plaintiff has sought repairs one time outside the warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally, Problems Could Not Be Replicated and

  Drivability Concerns Expressed Were “Normal”.” The Vehicle was repaired in:

  October 2018.

        183. Plaintiff Christian Tietjen (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Saratoga

  Springs. On or about May 31, 2014, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD4ER184157 (for the purpose of this paragraph

  only, the “Vehicle”), from Grand Prairie Ford, located at 701 E Palace Pkwy,

  Grand Prairie, TX 75050. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Sales Brochure, TV, Radio or Billboard Ads, Dealership

  Salesperson, Internet Marketing, Historical Brand Slogans and Consumer


                                         110
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1383 Filed 11/21/19 Page 111 of 376




  Awards/Reviews. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect on or about

  September 10, 2015, at approximately 8,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Lack of Power, Hard Decelerations/Clunks when Slowing or Accelerating,

  Premature Wear of Internal Components, Transmission Failures in Traffic, and

  Complete Transmission Failure Requiring Repair/Replacement. Plaintiff sought

  transmission repairs from the following dealership: Larry H. Miller Ford Provo,

  1995 N University Pkwy, Provo, UT 84604. Plaintiff has sought repairs 5 times

  under warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability

  is Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was repaired on the following dates: September 12, 2015, and April 10, 2017.


                                         111
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1384 Filed 11/21/19 Page 112 of 376




        184. Plaintiff Christine Taylor’s claim is scheduled to be dismissed without

  prejudice.

        185. Plaintiff Christoper Morss (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of California, residing in the City of

  Westminster. On or about June 1, 2016, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H74DR127921 (for the purpose of this paragraph only, the

  “Vehicle”), from Enterprise Car Sales, located at 17541 Beach Blvd, Huntington

  Beach, CA 92647. Plaintiff first experienced the Transmission Defect at

  approximately 98,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Gears Slipping, Lack of Power, Transmission

  Failures     in   Traffic,   and   Complete   Transmission    Failure   Requiring

  Repair/Replacement.      Plaintiff sought transmission repairs from the following

  dealership: AAMCO Transmissions and Total Car Care, 7201 Garfield Ave,

  Huntington Beach, CA 92648. Plaintiff has sought repairs two times outside the

  warranty. The Vehicle was repaired in: March 2018 and April 2018.


                                          112
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1385 Filed 11/21/19 Page 113 of 376




        186. Plaintiff Christopher Hodge (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Elmira.

  On or about January 3, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H94ER285579 (for the purpose of this paragraph only, the

  “Vehicle”), from Simmons-Rockwell, located at 784 County Road 64, Elmira, NY

  14903. Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing. Plaintiff first experienced the Transmission Defect at

  approximately 30,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, and Delayed Downshifts.              Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally and Problems Could Not Be Replicated. The

  Vehicle was never successfully repaired.

        187. Plaintiff Christopher Oliver (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Pensacola.


                                           113
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1386 Filed 11/21/19 Page 114 of 376




  On or about November 14, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with

  a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR8DR288841 (for the purpose of this paragraph only, the “Vehicle”),

  from Bondy’s Ford, located at 3615 Ross Clark Circle, Dothan, AL 36303.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Historical Brand Slogans. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to

  purchase the Vehicle: Vehicle Dependability and Sustainability/Long-Lasting.

  Plaintiff first experienced the Transmission Defect on or about December 10, 2018,

  at approximately 81,448 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, Lack of Power,

  Delayed Downshifts, Transmission Failures in Traffic, and Complete Transmission

  Failure Requiring Repair/Replacement. Plaintiff sought transmission repairs from

  the following dealership: World Ford Pensacola, 6397 Pensacola Blvd, Pensacola,

  FL 32505. Plaintiff has sought repairs two times under warranty Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. Plaintiff was


                                         114
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1387 Filed 11/21/19 Page 115 of 376




  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally and Drivability Concerns Expressed Were

  “Normal”.” The Vehicle was repaired on the following dates: January 15, 2019,

  and July 5, 2019.

        188. Plaintiff Claudia Franklin (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Louisiana, residing in the City of Baton

  Rouge. On or about September 24, 2017, Plaintiff purchased a 2013 Ford Fusion S,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0G71DR303373 (for the purpose of this paragraph only, the

  “Vehicle”), from CarMax. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: TV, Radio or Billboard Ads and Internet Marketing. Plaintiff

  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violet Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  and Lack of Power.

        189. Plaintiff Clifton Coleman (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Wisconsin, residing in the City of


                                         115
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1388 Filed 11/21/19 Page 116 of 376




  Milwaukee. On or about March 1, 2014, Plaintiff purchased a 2010 Ford Fusion S,

  with    a     6F35    auto    transmission,     Vehicle    Identification    Number

  3FAHP0HA1AR203434 (for the purpose of this paragraph only, the “Vehicle”),

  from Heiser Ford, located at 1700 W Silver Spring Dr, Glendale, WI 53209.

  Plaintiff first experienced the Transmission Defect in 2015. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Lack of Power, and Transmission Failures in

  Traffic. Plaintiff has sought repairs five times under warranty.

         190. Plaintiff Clinton MeGee (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kansas, residing in the City of Bonner

  Springs. On or about August 21, 2016, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H73DR135301 (for the purpose of this paragraph only, the

  “Vehicle”).

         191. Plaintiff Cody Kolbe (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Iowa, residing in the City of Urbandale. On

  or about March 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a


                                           116
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1389 Filed 11/21/19 Page 117 of 376




  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR7DR144682 (for the purpose of this paragraph only, the “Vehicle”),

  from Stew Hansen Dodge Ram Chrysler Jeep, located at 7101 Douglas Ave,

  Urbandale, IA 50322. Plaintiff first experienced the Transmission Defect in or

  around September 2016 at approximately 56,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Bucking and Kicking on Acceleration (Shuddering or Juddering) and

  Delayed Acceleration. Plaintiff sought transmission repairs from the following

  dealership: Stew Hansen Dodge Ram Chrysler Jeep, 7101 Douglas Ave,

  Urbandale, IA 50322. Plaintiff has sought repairs two times under the warranty.

  Plaintiff was charged a fee before the Vehicle would be inspected or repaired. The

  Vehicle was repaired on the following dates: September 10, 2016.

        192. Plaintiff Cody Rainwater (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Colorado, residing in the City of Colorado

  Springs. On or about January 28, 2017, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD6ER107970 (for the purpose of this paragraph

  only, the “Vehicle”), from Pikes Peak Acura, located at 655 Automotive Dr,


                                          117
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1390 Filed 11/21/19 Page 118 of 376




  Colorado Springs, CO 80905. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Historical Brand Slogans. Plaintiff first experienced the

  Transmission Defect on or about January 6, 2019, at approximately 98,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on   Acceleration   (Shuddering    or   Juddering),   Gears    Slipping,   Complete

  Transmission Failure Requiring Repair/Replacement, and Whining.             Plaintiff

  sought transmission repairs from the following dealership: Phil Long Ford, 7887

  W Tufts Ave, Denver, CO 80123. Plaintiff has sought repairs one time outside the

  warranty. Plaintiff was charged a fee before the Vehicle would be inspected or

  repaired. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Drivability is Acceptable, Transmission Functions

  Normally, and Drivability Concerns Expressed Were “Normal”.” The Vehicle was

  repaired in: February 2019.

        193. Plaintiff Corey Kopriva (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Redford.

  On or about July 1, 2016, Plaintiff purchased a 2010 Ford Fusion SE, with a 6F35


                                          118
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1391 Filed 11/21/19 Page 119 of 376




  auto transmission, Vehicle Identification Number 3FAHP0JA6AR360600 (for the

  purpose of this paragraph only, the “Vehicle”), from Taylor Ford, located at 13500

  Telegraph Rd, Taylor, MI 48180. Ford dealership sales personnel made the

  following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Sustainability/Long-Lasting. Plaintiff first

  experienced the Transmission Defect at approximately 96,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestation of the

  Transmission Defect: Delayed Acceleration.

        194. Plaintiff Corey Passino (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Plattsburg. On or about March 10, 2015, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H75DR320434 (for the purpose of this paragraph only, the

  “Vehicle”).

        195. Plaintiff Crystal Rhodes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Barnardsville. On or about August 1, 2013, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification


                                         119
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1392 Filed 11/21/19 Page 120 of 376




  Number 3FA6P0HR4DR389343 (for the purpose of this paragraph only, the

  “Vehicle”), from Asheville Ford Lincoln, located at 611 Brevard Road, Asheville,

  NC 28716. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Sustainability/Long-Lasting, and Reliability.

  Plaintiff first experienced the Transmission Defect in or around February 2019 at

  approximately 63,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Gears Slipping, Delayed Downshifts, and

  Complete Transmission Failure Requiring Repair/Replacement. Plaintiff sought

  transmission repairs from the following dealerships: Ken Wilson Ford, 769

  Champion Dr, Canton, NC 28716, and Meineke Car Center. Plaintiff has sought

  repairs two times outside the warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is and Problems Could Not Be Replicated. The Vehicle was repaired in:

  October 2018.

        196. Plaintiff Cynthia Craft (for the purpose of this paragraph only,


                                         120
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1393 Filed 11/21/19 Page 121 of 376




  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Amarillo. On

  or about July 7, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a 23/36/28

  6F35    six-speed   automatic    transmission,    Vehicle   Identification   Number

  3FA6P0HR5DR185294 (for the purpose of this paragraph only, the “Vehicle”).

         197. Plaintiff Damion Greene (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Morganton. On or about August 9, 2017, Plaintiff purchased a 2015 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0HDXFR207104 (for the purpose of this paragraph

  only, the “Vehicle”).

         198. Plaintiff Damion Mullins (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Richmond. On

  or about June 1, 2016, Plaintiff purchased a 2014 Ford Fusion Titanium, with a

  6F35 auto transmission, Vehicle Identification Number 3FA6P0K95ER361383

  (for the purpose of this paragraph only, the “Vehicle”).

         199. Plaintiffs Dana Hall and Janice Duncan (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Oklahoma, residing in the

  City of Yukon. On or about June 1, 2017, Plaintiffs purchased a 2010 Ford Fusion


                                           121
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1394 Filed 11/21/19 Page 122 of 376




  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FAHP0JA6AR335048 (for the purpose of this paragraph only, the

  “Vehicle”), from Joe Cooper Ford of Yukon, located at 1780 Garth Brooks,

  Yukon, OK 73099. Plaintiff first experienced the Transmission Defect in 2014.

  Plaintiffs have experienced, and continue to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Lack of Power, and Delayed Downshifts.        Plaintiff contacted Ford about the

  Transmission Defect in 2015Plaintiff has sought repairs one time outside the

  warranty.

        200. Plaintiff D'Anaeise Williams Ryan (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Michigan, residing in the City of

  Detroit. On or about March 1, 2015, Plaintiff purchased a 2015 Ford Fusion, SE

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0H75FR162258 (for the purpose of this paragraph

  only, the “Vehicle”), from Jorgensen Ford, located at 8333 Michigan Ave, Detroit,

  MI 48210. Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:


                                         122
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1395 Filed 11/21/19 Page 123 of 376




  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about July 15, 2016, at approximately 46,204 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Delayed Acceleration, Lack of Power,

  Delayed Downshifts, and Hard Decelerations/Clunks when Slowing or

  Accelerating. Plaintiff sought transmission repairs from the following dealership:

  Jorgensen Ford, 8333 Michigan Ave, Detroit, MI 48210. Plaintiff has sought

  repairs three times under warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally. The Vehicle was never successfully repaired.

        201. Plaintiff Daniel Gonzales (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Colorado, residing in the City of Colorado

  Springs. On or about December 1, 2015, Plaintiff purchased a 2016 Ford Fusion

  SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification


                                           123
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1396 Filed 11/21/19 Page 124 of 376




  Number 3FA6P0T92GR268211 (for the purpose of this paragraph only, the

  “Vehicle”), from Phil Long Ford Motor City, located at 1212 Motor City Dr,

  Colorado Springs, CO 80905. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to lease

  the Vehicle: TV, Radio or Billboard Ads and Historical Brand Slogans. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to lease the Vehicle: Vehicle

  Dependability,   Sustainability/Long-Lasting,   and   Reliability.   Plaintiff   first

  experienced the Transmission Defect on or about June 20, 2016, at approximately

  3,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Lack of Power, and Complete Transmission

  Failure Requiring Repair/Replacement. Plaintiff sought transmission repairs from

  the following dealership: Phil Long Ford Motor City, 1212 Motor City Dr,

  Colorado Springs, CO 80905. Plaintiff has sought repairs two times under

  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Transmission Functions Normally. The Vehicle was


                                         124
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1397 Filed 11/21/19 Page 125 of 376




  repaired on the following dates: June 22, 2016, and September 5, 2016.

         202. Plaintiff Danny Lassiter (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Kittrell. On or about October 10, 2014, Plaintiff purchased a 2012 Ford Fusion S,

  with    a     6F35    auto      transmission,     Vehicle    Identification   Number

  3FAHP0HG2CR293524 (for the purpose of this paragraph only, the “Vehicle”),

  from Advantage Ford, located at 1675 Dabney Dr, Henderson, NC 27536. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability and Reliability.

         203. Plaintiff Danny Wagner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Johnstown. On or about February 6, 2012, Plaintiff purchased a 2011 Ford Fusion

  SE,    with   a   6F35   auto     transmission,    Vehicle   Identification   Number

  3FAHP0HA1BR208683 (for the purpose of this paragraph only, the “Vehicle”).

         204. Plaintiff Darlene Winger (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Aurora.

  On or about April 8, 2011, Plaintiff purchased a 2010 Ford Fusion SE, with a 6F35


                                            125
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1398 Filed 11/21/19 Page 126 of 376




  auto transmission, Vehicle Identification Number 3FAHP0HA8AR429051 (for the

  purpose of this paragraph only, the “Vehicle”), from Lundgren Ford, located at 900

  US-53, Eveleth, MN 55734. Plaintiff first experienced the Transmission Defect at

  approximately 300 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Violent Jerking, and Bucking and Kicking on Acceleration (Shuddering

  or Juddering). Plaintiff experienced a transmission failure that resulted in a

  collision. Plaintiff sought transmission repairs from the following dealership:

  Lundgren Ford, 900 US-53, Eveleth, MN 55734. Plaintiff has sought repairs five

  times outside the warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Transmission Functions Normally and

  Problems Could Not Be Replicated.

        205. Plaintiff Darrell Harvey (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Memphis.

  On or about April 29, 2015, Plaintiff purchased a 2015 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic     w/start-stop   transmission,   Vehicle

  Identification Number 3FA6P0HD4FR202948 (for the purpose of this paragraph

  only, the “Vehicle”), from SE, with a 23/34/27 6F35 six-speed automatic


                                           126
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1399 Filed 11/21/19 Page 127 of 376




  w/start-stop transmission, Vehicle Identification Number 3FAHP0HA8AR429051

  (for the purpose of this paragraph only, the “Vehicle”), from AutoNation Ford,

  located at 2515 Mt. Moriah Rd, Memphis, TN 38115. Plaintiff viewed or otherwise

  received the following advertisement or representation by Ford and relied on them

  in deciding to purchase the Vehicle: Internet Marketing. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability and

  Reliability, Drivability and Reliability. Plaintiff first experienced the Transmission

  Defect on or about March 24, 2019, at approximately 40,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Delayed Acceleration, Gears Slipping, Difficulty Stopping,

  and Lack of Power.

        206. Plaintiff David Garcia (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of River

  Edge. On or about March 15, 2015, Plaintiff purchased a 2014 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K98ER152624 (for the purpose of this paragraph

  only, the “Vehicle”), from Lawrenceville Ford Lincoln, located at 2920 Brunswick


                                           127
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1400 Filed 11/21/19 Page 128 of 376




  Pike, Lawrenceville, NJ 08648. Plaintiff viewed or otherwise received the

  following advertisement or representation by Ford and relied on them in deciding

  to purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about December 5, 2015, at

  approximately 30,856 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, and Gears Slipping. Plaintiff

  sought transmission repairs from the following dealership: Lincoln of Paramus,

  670 NJ-17, Paramus, NJ 07652. Plaintiff has sought repairs one time under

  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability Is

  Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was never successfully repaired.


                                          128
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1401 Filed 11/21/19 Page 129 of 376




        207. Plaintiff David Glover (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Conroe. On or

  about July 1, 2016, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35 auto

  transmission, Vehicle Identification Number 3FAHP0JA3CR219373 (for the

  purpose of this paragraph only, the “Vehicle”), from USA Autobrokers, located at

  1619 N Shepherd Dr, Houston, TX 77008. Plaintiff first experienced the

  Transmission Defect at approximately 71,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Lack of Power, and Transmission Failures in Traffic.

        208. Plaintiff David Helms (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Morton. On

  or about May 18, 2012, Plaintiff purchased a 2012 Ford Fusion SE, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0HAXCR197894 (for the

  purpose of this paragraph only, the “Vehicle”), from Interstate Ford, located at 125

  Alexandersville Rd, Miamisburg, OH 45342. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Vehicle Dependability and Reliability. Plaintiff


                                           129
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1402 Filed 11/21/19 Page 130 of 376




  first experienced the Transmission Defect on or about February 26, 2016, at

  approximately 46,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, and

  Delayed Downshifts. Plaintiff experienced a transmission failure that resulted in a

  collision. Plaintiff sought transmission repairs from the following dealership Fort

  Dodge Ford Toyota Lincoln, 2723 5th Ave. S, Fort Dodge, IA 50501. Plaintiff has

  sought repairs three times under warranty and one time outside the warranty.

  Plaintiff was charged a fee before the Vehicle would be inspected or repaired.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was repaired on the following dates: February 26, 2016, September 16, 2016,

  August 10, 2017, and October 2017.

        209. Plaintiffs David and Michelle Hobbs (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Pennsylvania, residing in

  the City of North Versailles. On or about November 1, 2016, Plaintiffs purchased a

  2013 Ford Fusion SE, Vehicle Identification Number 3FA6P0H9XDR139802 (for


                                          130
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1403 Filed 11/21/19 Page 131 of 376




  the purpose of this paragraph only, the “Vehicle”), from AutoNation Westlake,

  located at 23775 Center Ridge Rd, Westlake, OH 44145. Plaintiffs viewed or

  otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Sales Brochure and Dealership

  Salesperson. Plaintiffs first experienced the Transmission Defect on or about

  December 28, 2016, at approximately 52,300 miles. Plaintiffs have experienced,

  and continue to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Violent Jerking, and Bucking and

  Kicking on Acceleration (Shuddering or Juddering).                 Plaintiffs sought

  transmission repairs from the following dealership: AutoNation Westlake, 23775

  Center Ridge Rd, Westlake, OH 44145. Plaintiffs have sought repairs four times

  under warranty. Plaintiffs were not charged a fee before the Vehicle would be

  inspected or repaired. Plaintiffs were assured of the following when Plaintiffs

  sought transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is,

  Drivability is Acceptable, Transmission Functions Normally, and Problems Could

  Not Be Replicated. The Vehicle was never successfully repaired.

        210. Plaintiff David Kettner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Newport.


                                           131
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1404 Filed 11/21/19 Page 132 of 376




  On or about February 23, 2016, Plaintiff purchased a 2012 Ford Fusion S, with a

  6F35 auto transmission, Vehicle Identification Number 3FAHP0JA3CR444490

  (for the purpose of this paragraph only, the “Vehicle”), from Maplewood Auto

  Mall, located at 2529 White Bear Ave, Maplewood, MN 55109. Plaintiff first

  experienced the Transmission Defect on or about June 6, 2017, at approximately

  57,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts, and Hard

  Decelerations/Clunks when Slowing or Accelerating. Plaintiff has sought repairs

  two times under warranty The Vehicle was repaired on the following date: July 27,

  2017.

          211. Plaintiff David Leib (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Iowa, residing in the City of Oskaloosa. On

  or about July 7, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a 21/31/25

  (FWD) 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H98ER317689 (for the purpose of this paragraph only, the “Vehicle”),

  from Carriker Ford, located at 1209 A Ave W, Oskaloosa, IA 52577. Plaintiff


                                           132
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1405 Filed 11/21/19 Page 133 of 376




  viewed or otherwise received the following advertisement or representation by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads and Dealership Salesperson. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Reliability. Plaintiff first experienced the

  Transmission Defect in or around October 2015 at approximately 38,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Complete Transmission Failure

  Requiring Repair/Replacement.       Plaintiff has sought repairs two times under

  warranty. The Vehicle was repaired in: March 2016 and January 2019.

         212. Plaintiff Deajia Thompson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Huntsville.

  On or about September 15, 2014, Plaintiff purchased a 2012 Ford Fusion Titanium,

  with    a    6F35     auto     transmission,    Vehicle     Identification    Number

  3FAHP0HA0CR304466 (for the purpose of this paragraph only, the “Vehicle”).

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to lease the Vehicle:

  Dealership Salesperson and Consumer Awards/Reviews.


                                           133
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1406 Filed 11/21/19 Page 134 of 376




        213. Plaintiff Deborah Collins (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Jacksonville.

  On or about March 27, 2015, Plaintiff purchased a 2010 Ford Fusion S, with a

  6F35 auto transmission, Vehicle Identification Number 3FAHP0HA2AR155488

  (for the purpose of this paragraph only, the “Vehicle”), from March Motors,

  located at 8505 Atlantic Blvd, Jacksonville, FL 32211. Plaintiff first experienced

  the Transmission Defect on or about February 15, 2016, at approximately 50,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Difficulty Stopping, Lack of Power, Premature Wear of

  Internal Components, and Transmission Failures in Traffic.             Plaintiff sought

  transmission repairs from the following dealership: March Motors, 8505 Atlantic

  Blvd, Jacksonville, FL 32211. Plaintiff has sought repairs two times under

  warranty and two times outside the warranty. The Vehicle was repaired in:

  February 2016 and March 2016.

        214. Plaintiff Deborah Engelbracht (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Conyers. On


                                            134
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1407 Filed 11/21/19 Page 135 of 376




  or about June 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a 21/32/25

  6F35   six-speed     automatic   transmission,   Vehicle   Identification   Number

  3FA6P0G70GR374987 (for the purpose of this paragraph only, the “Vehicle”),

  from Courtesy Ford Conyers Georgia, located at 1636 Dogwood Drive, Conyers,

  GA 30013. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,   Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about June 15, 2017, at approximately 29,770 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Transmission Failures in Traffic, and Complete Transmission Failure Requiring

  Repair/Replacement.     Plaintiff sought transmission repairs from the following

  dealership: Courtesy Ford Conyers Georgia, 1636 Dogwood Drive, Conyers, GA

  30013. Plaintiff has sought repairs three times under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally and Drivability Concerns Expressed Were


                                          135
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1408 Filed 11/21/19 Page 136 of 376




  “Normal”.” The Vehicle was repaired on the following dates: June 14, 2017,

  August 28, 2018, and September 17, 2019.

        215. Plaintiff Debra Potts (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Stephens.

  On or about July 20, 2014, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H72GR296503 (for the purpose of this paragraph only, the “Vehicle”),

  from Athens Ford, located at 4260 Atlanta Highway, Athens, GA 30606 Plaintiff

  viewed or otherwise received the following advertisement or representation by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in or around August

  2014 at approximately 2,500 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, Delayed Downshifts, and “Would              Refuse to     Change Gears


                                          136
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1409 Filed 11/21/19 Page 137 of 376




  Completely”.”      Plaintiff sought transmission repairs from the following

  dealership: Athens Ford, 4260 Atlanta Highway, Athens, GA 30606. Plaintiff has

  sought repairs three times under warranty. Plaintiff was charged a fee before the

  Vehicle would be inspected or repaired. The Vehicle was never successfully

  repaired.

        216. Plaintiff Debra Smith (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Chicago. On

  or about January 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H78E5360169 (for the purpose of this paragraph only, the “Vehicle”),

  from Haggerty Ford, located at 330 W Roosevelt Rd, West Chicago, IL 60185.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Sales Brochure and Dealership Salesperson. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding    to   purchase   the   Vehicle:      Vehicle   Dependability,   Drivability,

  Sustainability/Long-lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about January 26, 2015, at


                                            137
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1410 Filed 11/21/19 Page 138 of 376




  approximately 5,198 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Violent Jerking, Delayed

  Acceleration, and Car Drove Forward when put in Reverse.          Plaintiff sought

  transmission repairs from the following dealership: Fox Ford, 2501 N Elston Ave,

  Chicago, IL 60647. Plaintiff has sought repairs one time under warranty. Plaintiff

  was assured of the following when Plaintiff sought transmission repairs to the

  Vehicle: Problems Could Not Be Replicated. The Vehicle was never successfully

  repaired.

        217. Plaintiff Deidra Marsh (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of West Virginia, residing in the City of

  Weston. On or about July 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78ER143556 (for the purpose of this paragraph only, the “Vehicle”),

  from Weston Ford, located at 788 US-33, Weston, WV 26452. Ford dealership

  sales personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to lease the Vehicle: Sustainability/Long-Lasting.

  Plaintiff first experienced the Transmission Defect on or about August 6, 2016, at

  approximately 60,000 miles. Plaintiff has experienced, and continues to


                                         138
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1411 Filed 11/21/19 Page 139 of 376




  experience, the following manifestation of the Transmission Defect: Delayed

  Acceleration.

        218. Plaintiff Delphine Nutt (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Livonia.

  On or about September 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78ER102439 (for the purpose of this paragraph only, the “Vehicle”),

  from Avon Ford, located at 29200 Telegraph Road, Southfield, MI 48034. Plaintiff

  first experienced the Transmission Defect on or about February 14, 2019, at

  approximately 51,878 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Jerking), Delayed

  Acceleration, Gears Slipping, Difficulty Stopping, Lack of Power, Delayed

  Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating, Premature

  Wear of Internal Components, Transmission Failures in Traffic, and Complete

  Transmission    Failure   Requiring    Repair/Replacement.        Plaintiff   sought

  transmission repairs from the following dealerships: USA Transmissions, 38410

  Grand River Ave, Farmington Hills, MI 48355. Plaintiff has sought repairs one


                                          139
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1412 Filed 11/21/19 Page 140 of 376




  time outside the warranty. The Vehicle was repaired on the following date:

  February 28, 2019.

        219. Plaintiff Demarion Whiteside (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Anniston.

  On or about October 19, 2015, Plaintiff purchased a 2016 Ford Fusion S, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G70GR210753 (for the purpose of this paragraph only, the “Vehicle”),

  from Talladega Ford, located at 723 Battle St. E., Talladega, AL 35160. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect on or

  about December 20, 2018, at approximately 70,601 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  Gears Slipping, Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks

  when Slowing or Accelerating, Premature Wear of Internal Components, and


                                          140
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1413 Filed 11/21/19 Page 141 of 376




  Transmission Failures in Traffic. Plaintiff sought transmission repairs from the

  following dealership: Sunny King Ford, 1507 S Quintard Ave, Anniston, AL

  36201. Plaintiff has sought repairs two times under warranty. Plaintiff was charged

  a fee before the Vehicle would be inspected or repaired. Plaintiff was assured of

  the following when Plaintiff sought transmission repairs to the Vehicle: Vehicle

  Will Be Dependable As-Is, Drivability is Acceptable, Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal”.” The Vehicle was never successfully repaired.

        220. Plaintiff Derrica Holmes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Port

  Gibson. On or about March 17, 2017, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0H7XE5378270 (for the purpose of this paragraph only, the

  “Vehicle”), from Cannon Honda, located at 1006 Elmwood Street, Port Gibson,

  MS 39150. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to lease the Vehicle:

  Dealership Salesperson and Internet Marketing. Plaintiff first experienced the

  Transmission Defect in or around January 2018 at approximately 45,000 miles.


                                          141
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1414 Filed 11/21/19 Page 142 of 376




  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration, Lack of Power, Delayed Downshifts, and Hard

  Decelerations/Clunks when Slowing or Accelerating. Plaintiff has sought repairs

  three times outside the warranty. The Vehicle was repaired in: January 2018.

        221. Plaintiff Derrick Ervin (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Lake City.

  On or about July 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H7XDR275488 (for the purpose of this paragraph only, the “Vehicle”).

        222. Plaintiff Desiree Walters (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Nashville.

  On or about April 1, 2017, Plaintiff purchased a 2014 Ford Fusion Titanium, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K9XER183924 (for the purpose of this paragraph only, the

  “Vehicle”), from CarMax, located at 2501 Powell Ave, Nashville, TN 37204.

  Plaintiff first experienced the Transmission Defect on or about May 12, 2017, at

  approximately 49,000 miles. Plaintiff has experienced, and continues to


                                            142
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1415 Filed 11/21/19 Page 143 of 376




  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Jerking), Delayed Acceleration, Lack of Power, Delayed

  Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating, Premature

  Wear of Internal Components, and Transmission Failures in Traffic. Plaintiff

  sought transmission repairs from the following dealership: Wyatt Johnson Ford,

  646 Thompson Ln, Nashville, TN 37204. Plaintiff has sought repairs one time

  under warranty. Plaintiff was charged a fee before the Vehicle would be inspected

  or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability

  is Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was repaired on the following date: February 22, 2019.

        223. Plaintiff Diamond Rivera (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Fort Myers.

  On or about April 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H98DR310577 (for the purpose of this paragraph only, the “Vehicle”).


                                           143
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1416 Filed 11/21/19 Page 144 of 376




        224. Plaintiff Diane Cardwell (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Riverdale.

  On or about December 24, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73GR274283 (for the purpose of this paragraph only, the “Vehicle”),

  from Woody Anderson Madison, located at 1638 Hughes Rd, Madison, AL 35758.

  Plaintiff first experienced the Transmission Defect in or around January 2019 at

  approximately 50,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Delayed Acceleration, and Transmission Failures in Traffic.

  Plaintiff experienced a transmission failure that resulted in a collision. Plaintiff

  sought transmission repairs from the following dealership: Allan Vigil Ford of

  Fayetteville, 275 Glynn St N, Fayetteville, GA 30214. Plaintiff has sought repairs

  one time under warranty. The Vehicle was repaired in: January 2019.

        225. Plaintiff Diane Waggoner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Athens. On or

  about November 30, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic     w/start-stop   transmission,   Vehicle


                                           144
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1417 Filed 11/21/19 Page 145 of 376




  Identification Number 1FA6P0HD4E5000970 (for the purpose of this paragraph

  only, the “Vehicle”).

        226. Plaintiff Dillon Vansickle (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Waterford.

  On or about May 1, 2016, Plaintiff purchased a 2013 Ford Fusion Titanium, with a

  20/29/23 (AWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0D93DR115914 (for the purpose of this paragraph only, the

  “Vehicle”), from Lasco Ford, located at 2525 Owen Rd, Fenton, MI 48430.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboard Ads, Dealership Salesperson, Internet Marketing and

  Consumer Awards/Reviews. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to

  purchase the Vehicle: Vehicle Dependability, and Drivability. Plaintiff first

  experienced the Transmission Defect on or about October 16, 2016, at

  approximately 31,757 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed


                                           145
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1418 Filed 11/21/19 Page 146 of 376




  Acceleration, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, and Premature Wear of Internal Components. Plaintiff contacted

  Ford about the Transmission Defect in or around July 2017. Plaintiff sought

  transmission repairs from the following dealerships: Lasco Ford, 2525 Owen Rd,

  Fenton, MI 48430. Plaintiff has sought repairs four times under warranty and two

  times outside the warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Drivability is Acceptable, Transmission

  Functions Normally, Problems Could Not Be Replicated, and Drivability Concerns

  Expressed Were “Normal”.” The Vehicle was repaired on the following dates:

  October 10, 2016, and June 7, 2017.

        227. Plaintiff Dominique Haggard (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of California, residing in the City of Hayward.

  On or about March 1, 2018, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H79GR147652 (for the purpose of this paragraph only, the “Vehicle”),

  from Paul Blanco's Good Car Company, located at 7201 Oakport St, Oakland, CA

  94621. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking, and


                                           146
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1419 Filed 11/21/19 Page 147 of 376




  Violent Jerking.

         228. Plaintiff Donna Lindsey (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Louisburg. On or about June 1, 2016, Plaintiff purchased a 2012 Ford Fusion SE,

  with    a    6F35     auto     transmission,     Vehicle     Identification    Number

  3FAHP0JA8CR112979 (for the purpose of this paragraph only, the “Vehicle”).

  Note: This Plaintiff remains in ill health, is currently hospitalized, and unable to

  provide further information at this time, necessitating later supplementation.

         229. Plaintiff Donovon Mancilman (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Plainview.

  On or about March 1, 2014, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0HA7CR365331 (for the

  purpose of this paragraph only, the “Vehicle”), from Zumbrota Ford, located at

  1660 S Main St, Zumbrota, MN 55992. Plaintiff viewed or otherwise received the

  following advertisements or representations by Ford and relied on them in deciding

  to purchase the Vehicle: Dealership Salesperson and Internet Marketing. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle


                                            147
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1420 Filed 11/21/19 Page 148 of 376




  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect at

  approximately 60,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating,

  and Premature Wear of Internal Components..           Plaintiff sought transmission

  repairs from the following dealership: Zumbrota Ford, 1660 S Main St, Zumbrota,

  MN 55992. Plaintiff has sought repairs three times outside the warranty. Plaintiff

  was charged a fee before the Vehicle would be inspected or repaired. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Vehicle Will Be Dependable As-Is, Drivability is Acceptable, Transmission

  Functions Normally, and Drivability Concerns Expressed Were “Normal”.” The

  Vehicle was repaired on the following dates: May 27, 2017, and July 14, 2017.

        230. Plaintiff Doug McGinnis (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Abingdon.

  On or about December 11, 2018, Plaintiff purchased a 2016 Ford Fusion SE, with a


                                           148
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1421 Filed 11/21/19 Page 149 of 376




  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H77G5116659 (for the purpose of this paragraph only, the “Vehicle”),

  from Roanoke Ford, located at 217 W Husseman St, Roanoke, IL 61561. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about January 8, 2019, at approximately 58,316 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating,

  Transmission Failures in Traffic, specifically noting “when shifting from park to

  reverse or drive it drops RPMS and shutters and the car almost dies also when

  shifting into reverse or drive it hesitates to shift into gear for a couple seconds”.”


                                           149
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1422 Filed 11/21/19 Page 150 of 376




  Plaintiff contacted Ford about the Transmission Defect on or about February 18,

  2019. Plaintiff sought transmission repairs from the following dealership: Roanoke

  Ford, 217 W Husseman St, Roanoke, IL 61561, YEMM Ford, 201 W Main St,

  Galesburg, IL 61401. Plaintiff has sought repairs two times under warranty and

  one time outside the warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated, and Drivability Concerns Expressed Were “Normal”.”

  The Vehicle was never successfully repaired.

        231. Plaintiff Dualex Soto (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Justin. On or

  about December 1, 2014, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0HR6DR290832 (for the purpose of this paragraph

  only, the “Vehicle”).

        232. Plaintiff Dylan Lear (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about September 28, 2018, Plaintiff purchased a 2016 Ford Fusion Titanium,


                                            150
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1423 Filed 11/21/19 Page 151 of 376




  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K98GR399306 (for the purpose of this paragraph

  only, the “Vehicle”), from Oxmoore Hyundai, located at 8107 Shelbyville Rd,

  Louisville, KY 40222. Plaintiff viewed or otherwise received the following

  advertisement or representation by Ford and relied on them in deciding to purchase

  the Vehicle: Internet Marketing. Plaintiff first experienced the Transmission Defect

  in or around October 2018 at approximately 70,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, and Delayed Downshifts.

        233. Plaintiffs Eddie and Sue Jinks (for the purpose of this paragraph only,

  “Plaintiff”), are citizens of the State of Florida, residing in the City of Jacksonville.

  On or about December 1, 2014, Plaintiffs purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73DR364125 (for the purpose of this paragraph only, the “Vehicle”),

  from Mike Davidson Ford, located at 9650 Atlantic Blvd, Jacksonville, FL 32225.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiffs, on which Plaintiffs relied in deciding to purchase the Vehicle: Free of


                                            151
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1424 Filed 11/21/19 Page 152 of 376




  Transmission Issues. Plaintiffs first experienced the Transmission Defect on or

  about October 2017 at approximately 80,000 miles. Plaintiffs have experienced,

  and continues to experience, the following manifestation(s) of the Transmission

  Defect: Delayed Acceleration, Difficulty Stopping, Hard Decelerations/Clunks

  when Slowing or Accelerating, and Transmission Failures in Traffic. Plaintiffs

  sought transmission repairs from the following dealership: Mike Davidson Ford,

  9650 Atlantic Blvd, Jacksonville, FL 32225. Plaintiffs have sought repairs one

  time under warranty and two times outside the warranty. Plaintiffs were not

  charged a fee before the Vehicle would be inspected or repaired. The Vehicle was

  repaired in or around November 2017 and October 2018.

        234. Plaintiff Elizabeth Reyes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Colorado, residing in the City of Thornton.

  On or about April 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H77ER259248 (for the purpose of this paragraph only, the “Vehicle”),

  from Benji Auto, located at 15060 Durham Ln, Davie, FL 33331. Plaintiff first

  experienced the Transmission Defect on or about September 15, 2016, at

  approximately 7,000 miles. Plaintiff has experienced, and continues to experience,


                                           152
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1425 Filed 11/21/19 Page 153 of 376




  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, and Violent Jerking.       Plaintiff sought transmission repairs from the

  following dealership: Pines Ford, 8655 Pines Blvd, Pembroke Pines, FL 33024.

  Plaintiff has sought repairs one time. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Problems Could Not Be

  Replicated. The Vehicle was repaired in or around June 2017.

        235. Plaintiff Elizabeth Stokes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Ladoga. On

  or about November 1, 2017, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H93ER352611 (for the purpose of this paragraph only, the

  “Vehicle”).

        236. Plaintiff Erasmo Cuba (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Sullivan City.

  On or about July 5, 2013, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0HR5DR388170 (for the purpose of this paragraph

  only, the “Vehicle”), from Spike Ford, located at 805 E. Expressway 83, Mission,

  TX 78572. Plaintiff viewed or otherwise received the following advertisements or


                                            153
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1426 Filed 11/21/19 Page 154 of 376




  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Sustainability/Long-Lasting. Plaintiff first experienced the Transmission

  Defect under 1,000 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack of

  Power, Premature Wear of Internal Components, Transmission Failures in Traffic,

  and Complete Transmission Failure Requiring Repair/Replacement. Plaintiff

  experienced a transmission failure that resulted in a collision. Plaintiff sought

  transmission repairs from the following dealership: Spike Ford, 805 E. Expressway

  83, Mission, TX 78572. Plaintiff has sought repairs twenty times under warranty

  and three times outside the warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is and Transmission Functions Normally. The Vehicle was never successfully

  repaired.

        237. Plaintiff Eric Wiltshire (for the purpose of this paragraph only,


                                           154
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1427 Filed 11/21/19 Page 155 of 376




  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Toledo. On or

  about July 29, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a 21/32/25

  6F35    six-speed   automatic    transmission,    Vehicle   Identification   Number

  3FA6P0H7XDR384436 (for the purpose of this paragraph only, the “Vehicle”),

  from Victory Chevrolet, located at 1250 Dexter St., Milan, MI 48160. Plaintiff first

  experienced the Transmission Defect on or about August 5, 2016, at approximately

  35,841 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Gears Slipping, and Complete Transmission Failure

  Requiring Repair/Replacement.      Plaintiff sought transmission repairs from the

  following dealership: Kistler Ford, 5555 Central Ave, Toledo, OH 43615. Plaintiff

  has sought repairs 4 times under warranty and one time outside the warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Transmission Functions Normally, Problems Could Not Be

  Replicated. The Vehicle was repaired on the following dates: August 12, 2016,

  November 18, 2016, June 22, 2017, November 1, 2017, and March 30, 2018.

         238. Plaintiffs Erin Barranti and Scott Barranti (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Florida, residing in the


                                           155
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1428 Filed 11/21/19 Page 156 of 376




  City of Malabar. On or about October 15, 2015, Plaintiffs purchased a 2014 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 1FA6P0G76E5384701 (for the purpose of this paragraph

  only, the “Vehicle”), from Palm Bay Ford, located at 1202 Malabar Rd SE, Palm

  Bay, FL 32907. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues.

  Plaintiffs have experienced, and continue to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration, Lack of Power, and Hard Decelerations/Clunks when

  Slowing or Accelerating. Plaintiff sought transmission repairs from the following

  dealership: Palm Bay Ford. Plaintiff has sought repairs two times under warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Drivability is Acceptable, Transmission Functions Normally, and

  Drivability Concerns Expressed Were “Normal”.”


                                          156
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1429 Filed 11/21/19 Page 157 of 376




        239. Plaintiff Ernest Hanaway’s claim is scheduled to be dismissed without

  prejudice.

        240. Plaintiff Felicia Greene (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Riverview.

  On or about August 10, 2017, Plaintiff purchased a 2017 Ford Fusion Sport FWD,

  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K94HR117244 (for the purpose of this paragraph

  only, the “Vehicle”), from Village Ford, located at 23535 Michigan Ave, Dearborn

  MI 48124. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Historical Brand Slogans and Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Delayed Acceleration, Delayed Downshifts, and Hard

  Decelerations/Clunks when Slowing or Accelerating.


                                           157
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1430 Filed 11/21/19 Page 158 of 376




        241. Plaintiff Felipe Fernandes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Massachusetts, residing in the City of

  Tewksbury. On or about April 1, 2017, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD1ER332006 (for the purpose of this paragraph

  only, the “Vehicle”).

        242. Plaintiffs Frederick Seemann and Frederick Seemann, Jr. (for the

  purpose of this paragraph only, “Plaintiffs”), are citizens of the State of Florida,

  residing in the City of Gainesville. On or about November 21, 2012, Plaintiffs

  purchased a 2013 Ford Fusion SE, with a 21/32/25 6F35 six-speed automatic

  transmission, Vehicle Identification Number 3FA6P0H78DR138274 (for the

  purpose of this paragraph only, the “Vehicle”), from Parks Ford Lincoln of

  Gainesville, located at 3333 N Main St., Gainesville, FL 32609.

        243. Plaintiff Garrett Schaffer (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of South Webber.

  On or about October 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73ER318389 (for the purpose of this paragraph only, the “Vehicle”),


                                           158
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1431 Filed 11/21/19 Page 159 of 376




  from Murray Auto Car Sales, located at 4315 State St., Salt Lake City, UT 84107.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Sales Brochure, TV, Radio or Billboard Ads, Internet Marketing, Historical Brand

  Slogans, and Consumer Awards/Reviews. Plaintiff first experienced the

  Transmission Defect at approximately 20,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Delayed Downshifts, and Hard Decelerations/Clunks when Slowing or

  Accelerating. Plaintiff experienced a transmission failure that resulted in a

  collision. The Vehicle was never successfully repaired.

        244. Plaintiff Gary Antonich (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of

  Zimmerman. On or about May 19, 2018, Plaintiff purchased a 2014 Ford Fusion

  SE, Vehicle Identification Number 3FA6P0HD3ER156589 (for the purpose of this

  paragraph only, the “Vehicle”), from Benna Ford, located at 3022 Tower Ave.,

  Superior, WI 54880. Plaintiff viewed or otherwise received the following


                                          159
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1432 Filed 11/21/19 Page 160 of 376




  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Drivability. Plaintiff first experienced the

  Transmission Defect in or around April 2019 at approximately 55,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  and Transmission Failures in Traffic. Plaintiff sought transmission repairs from

  the following dealership: Cornerstone Ford, 17219 US-10, Elk River, MN 55330.

  Plaintiff has sought repairs two times outside the warranty. Plaintiff was assured of

  the following when Plaintiff sought transmission repairs to the Vehicle: Drivability

  is Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was repaired on the following dates: April 2019 and July 30, 2019.

        245. Plaintiff Gary Farr (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maryland, residing in the City of Forest Hill.

  On or about April 15, 2018, Plaintiff purchased a 2013 Ford Fusion SE, with a


                                            160
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1433 Filed 11/21/19 Page 161 of 376




  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR9DR349906 (for the purpose of this paragraph only, the “Vehicle”),

  from National Motors Inc., located at 8528 Baltimore National Pike, Ellicott City,

  MD 21043. Plaintiff first experienced the Transmission Defect in or around

  October 2017 at approximately 96,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, Transmission Failures in Traffic, and Complete Transmission Failure

  Requiring Repair/Replacement.     Plaintiff sought transmission repairs from the

  following dealerships: Plaza Ford, 1701 Belair Rd, Bel Air, MD 21014, Forest Hill

  Automotive, 209 E Jarrettsville Rd, Forest Hill, MD 21050, Harford County

  Transmissions & Automotive, 521 Underwood Ln, Bel Air, MD 21014, and

  AAMCO of Bel Air, 320 Baltimore Pike, Bel Air, MD 21014. Plaintiff has sought

  repairs four times outside the warranty. The Vehicle was repaired in: October 2017

  and November 2017.

        246. Plaintiff Gary Marburger (for the purpose of this paragraph only,


                                         161
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1434 Filed 11/21/19 Page 162 of 376




  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Austin. On or

  about June 12, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a 21/32/25

  6F35    six-speed   automatic     transmission,   Vehicle    Identification   Number

  3FA6P0H72DR291619 (for the purpose of this paragraph only, the “Vehicle”),

  from CarMax, located at 1300 North I35, Austin, TX 78753. Plaintiff first

  experienced the Transmission Defect on or about June 27, 2016, at approximately

  52,942 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Lack of Power,

  Delayed Downshifts, Premature Wear of Internal Components, and Transmission

  Failures in Traffic.    Plaintiff sought transmission repairs from the following

  dealership: CarMax, 1300 North I35, Austin, TX 78753. Plaintiff has sought

  repairs six times under warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. The Vehicle was never successfully repaired.

         247. Plaintiff Gary Ploense (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Normal. On

  or about August 1, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number


                                           162
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1435 Filed 11/21/19 Page 163 of 376




  3FA6P0H75DR357533 (for the purpose of this paragraph only, the “Vehicle”),

  from Heller Ford, located at 700 W. Main St., El Paso, IL 61738. Plaintiff viewed

  or otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Dealership Salesperson. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issue. Plaintiff first experienced the Transmission Defect in or

  around July 2018 at approximately 60,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Complete Transmission Failure Requiring Repair/Replacement.

        248. Plaintiff Gavin Anthony Thomas (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of South Dakota, residing in the City of

  Vermillion. On or about August 15, 2015, Plaintiff purchased a 2012 Ford Fusion

  SE,   with   a   6F35     auto   transmission,   Vehicle    Identification   Number

  3FAHP0JG6CR310397 (for the purpose of this paragraph only, the “Vehicle”),

  from Brother’s Auto Sales, located at 2100 W 12th St., Sioux Falls, SD 57106.

  Plaintiff first experienced the Transmission Defect in or around March 2017 at


                                           163
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1436 Filed 11/21/19 Page 164 of 376




  approximately 80,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed

  Acceleration, Gears Slipping, and Delayed Downshifts.

         249. Plaintiff Gayle Eastlick (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of North Richard

  Hills. On or about September 29, 2012, Plaintiff purchased a 2012 Ford Fusion SE,

  with    a    6F35     auto     transmission,    Vehicle     Identification    Number

  3FAHP0JG6CR354478 (for the purpose of this paragraph only, the “Vehicle”),

  from Five Star Ford, located at 6618 Northeast Loop 820, North Richland Hills,

  TX 86180. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Reliability. Plaintiff first experienced the

  Transmission Defect on or about May 15, 2014, at approximately 9,700 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, and Delayed Downshifts.

  Plaintiff sought transmission repairs from the following dealership: Five Star Ford,

  6618 Northeast Loop 820, North Richland Hills, TX 86180. Plaintiff has sought


                                           164
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1437 Filed 11/21/19 Page 165 of 376




  repairs two times under warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally, and Problems Could Not Be Replicated. The Vehicle was repaired in:

  June 2014 and July 2018.

        250. Plaintiff Gayle Jackson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Mulberry. On

  or about March 24, 2014, Plaintiff purchased a 2012 Ford Fusion Titanium, with a

  6F35 auto transmission, Vehicle Identification Number 3FAHP0HA0CR213410

  (for the purpose of this paragraph only, the “Vehicle”), from DriveTime, located at

  1825 Memorial Blvd., Lakeland, FL 33815. Plaintiff first experienced the

  Transmission Defect in or around April 2013 at approximately 90,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  and Delayed Acceleration.

        251. Plaintiffs George and Patricia Merriam (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Connecticut, residing in

  the City of Oxford. On or about August 1, 2012, Plaintiffs purchased a 2012 Ford


                                            165
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1438 Filed 11/21/19 Page 166 of 376




  Fusion SEL FWD, with a 6F35 auto transmission, Vehicle Identification Number

  3FAHP0JA5CR425066 (for the purpose of this paragraph only, the “Vehicle”),

  from Route 23 Auto Mall, located at 1301 Route 23, Butler, NJ 07405. Plaintiffs

  first experienced the Transmission Defect on or about July 3, 2017, at

  approximately 90,000 miles. Plaintiffs have experienced, and continue to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, and

  Gears Slipping. Plaintiffs contacted Ford about the Transmission Defect on or

  about October 3, 2017. Plaintiffs sought transmission repairs from the following

  dealership: Stevens Ford Lincoln, 717 Bridgeport Ave, Milford, CT 06460.

  Plaintiffs have sought repairs four times outside the warranty. Plaintiffs were

  charged a fee before the Vehicle would be inspected or repaired. Plaintiffs were

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Vehicle Will Be Dependable As-Is, Drivability is Acceptable, Problems Could Not

  Be Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was never successfully repaired.

        252. Plaintiff Gerald Lenz (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Monticello.


                                           166
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1439 Filed 11/21/19 Page 167 of 376




  On or about April 7, 2016, Plaintiff purchased a 2012 Ford Fusion, SEL FWD,

  with    a   6F35     auto   transmission,    Vehicle    Identification   Number

  3FAHP0JA6CR329043 (for the purpose of this paragraph only, the “Vehicle”).

         253. Plaintiff Gillian Hagan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Wisconsin, residing in the City of

  Pardeeville. On or about July 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HR4DR238101 (for the purpose of this paragraph only, the

  “Vehicle”), from Goben Cars, located at 2501 East Springs Dr., Madison, WI

  53704. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing, and Consumer Awards/Reviews. Plaintiff first experienced the

  Transmission Defect on or about September 15, 2016, at approximately 80,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration, Delayed Downshifts, Hard Decelerations/Clunks when

  Slowing or Accelerating, and Transmission Failures in Traffic. Plaintiff sought

  transmission repairs from the following: Eagan Auto Sales, 7613 County Hwy N,


                                        167
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1440 Filed 11/21/19 Page 168 of 376




  Sun Prairie, WI 53590. Plaintiff has sought repairs two times outside the warranty.

  The Vehicle was never successfully repaired.

        254. Plaintiff Giuseppe Barbieri (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Mt. Sinai.

  On or about July 14, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K94DR301545 (for the purpose of this paragraph only, the

  “Vehicle”), from Ramp Ford, located at 4869 Nesconset Hwy, Port Jefferson, NY

  11776. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboard Ads, Dealership Salesperson, Internet Marketing,

  Historical Brand Slogans, and Consumer Awards/Reviews. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),


                                           168
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1441 Filed 11/21/19 Page 169 of 376




  Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks When Slowing or Accelerating,

  Premature Wear of Internal Components, Transmission Failures in Traffic, and

  Complete Transmission Failure Requiring Repair/Replacement. Plaintiff sought

  transmission repairs from the following dealership: Ramp Ford, 4869 Nesconset

  Hwy, Port Jefferson Station, NY 11776. Plaintiff has sought repairs five times

  under warranty. Plaintiff was charged a fee before the Vehicle would be inspected

  or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability

  is Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was repaired on the following dates: July 12, 2016, November 4, 2014, January 16,

  2015, November 12, 2016, and January 13, 2017.

        255. Plaintiffs Glenna Kretschmar and Samantha Scott (for the purpose of

  this paragraph only, “Plaintiffs”), are citizens of the State of Ohio, residing in the

  City of Hamilton. On or about March 14, 2018, Plaintiffs purchased a 2014 Ford

  Fusion SE, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission,

  Vehicle Identification Number 3FA6P0H93ER175252 (for the purpose of this


                                           169
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1442 Filed 11/21/19 Page 170 of 376




  paragraph only, the “Vehicle”), from Kerry Ford, located at 155 W. Kemper Rd,

  Cincinnati, OH 45246. Ford dealership sales personnel made the following claims

  or representations to Plaintiffs, on which Plaintiffs relied in deciding to purchase

  the Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiffs first experienced the

  Transmission Defect on or about April 1, 2018, at approximately 44,000 miles.

  Plaintiffs have experienced, and continue to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Delayed Downshifts, and Hard Decelerations/Clunks when Slowing or

  Accelerating.    Plaintiffs sought transmission repairs from the following

  dealership: Northgate Ford, 8940 Colerian Ave, Cincinnati, OH 45251. Plaintiffs

  have sought repairs two times under warranty and four times outside the warranty.

  Plaintiffs were charged a fee before the Vehicle would be inspected or repaired.

  Plaintiffs were assured of the following when Plaintiffs sought transmission repairs

  to the Vehicle: Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was repaired in the following: April 2018, June 2018, December 2018, and March


                                          170
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1443 Filed 11/21/19 Page 171 of 376




  2019.

          256. Plaintiff Greg Horner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Cibolo. On or

  about August 13, 2016, Plaintiff purchased a 2016 Ford Fusion Titanium, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K98GR198084 (for the purpose of this paragraph only, the

  “Vehicle”), from Lockhart Motor Company, located at 2330 S Colorado St.,

  Lockhart, TX 78664. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Sales Brochure, TV, Radio or Billboard Ads, and Internet

  Marketing. Plaintiff first experienced the Transmission Defect in or around May

  2017 at approximately 40,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Delayed Acceleration, Gears Slipping, Lack of Power, Hard

  Decelerations/Clunks when Slowing or Accelerating, Transmission Failures in

  Traffic, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: Bluebonnet

  Ford, 351 I.H. 35 S, New Braunfels, TX 78130. Plaintiff has sought repairs one


                                           171
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1444 Filed 11/21/19 Page 172 of 376




  time under warranty and one time outside the warranty. Plaintiff was charged a fee

  before the Vehicle would be inspected or repaired. The Vehicle was repaired on

  the following dates: June 2, 2017, and attempted on March 29, 2018.

        257. Plaintiff Greg Myers (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of West Virginia, residing in the City of

  Wheeling. On or about February 24, 2017, Plaintiff purchased a 2014 Ford Fusion

  SE, with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD8ER239936 (for the purpose of this paragraph

  only, the “Vehicle”).

        258. Plaintiff Greg Staten (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of St. Louis.

  On or about March 1, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H96DR215113 (for the purpose of this paragraph only, the “Vehicle”),

  from Suntrup Ford Westport, located at 2020 Kratky Rd, St. Louis, MO 63114.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability,    Sustainability/Long-Lasting,     and   Reliability.   Plaintiff   has


                                           172
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1445 Filed 11/21/19 Page 173 of 376




  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Gears Slipping, Lack of

  Power, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff contacted Ford about the Transmission Defect in or around January 2014.

  Plaintiff sought transmission repairs from the following dealerships: Dave Sinclair

  Ford, 7466 S Lindbergh Blvd, St. Louis, MO 63125. Plaintiff has sought repairs

  seven times under warranty. The Vehicle was repaired in the following: May 2013,

  July 2013, January 2014, August 2014, November 2014, March 2015 and

  September 2015.

        259. Plaintiff Gregory Aardal (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Creedmoor. On or about October 30, 2013, Plaintiff purchased a 2012 Ford Fusion

  SE,   with    a      T163313   transmission,   Vehicle    Identification   Number

  3FAHP0KC8CR153841 (for the purpose of this paragraph only, the “Vehicle”).

        260. Plaintiff Harlene McKinney’s claim is scheduled to be dismissed

  without prejudice.


                                         173
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1446 Filed 11/21/19 Page 174 of 376




        261. Plaintiff Harriett Walters (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Fayetteville. On or about January 1, 2016, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HR7DR237654 (for the purpose of this paragraph only, the

  “Vehicle”), from K and K Auto Sales, located at 820 Martin Luther King Jr. Dr,

  Lumberton, NC 28358. Plaintiff first experienced the Transmission Defect in or

  around June 2016 at approximately 119,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Bucking and Kicking on Acceleration

  (Shuddering or Jerking), Delayed Acceleration, Gears Slipping, and Lack of

  Power.   Plaintiff sought transmission repairs from the following dealership:

  Lafayette Ford Lincoln, 5202 Raeford Rd, Fayetteville, NC 28304. Plaintiff has

  sought repairs five times outside the warranty. Plaintiff was charged a fee before

  the Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally, and Drivability Concerns Expressed Were “Normal”.” The Vehicle was

  repaired in: July 2017, August 2017, September 2017, November 2018, and


                                         174
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1447 Filed 11/21/19 Page 175 of 376




  October 2019.

        262. Plaintiff Harry Miyamoto (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Aurora. On or

  about December 16, 2015, Plaintiff purchased a 2015 Ford Fusion Titanium, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0G78F5115603 (for the purpose of this paragraph only, the “Vehicle”),

  from Hennessy’s Riverview Ford, located at 2200 US Hwy 30, Oswego, IL 60543.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle     Dependability,     Drivability,    Sustainability/Long-Lasting,

  Reliability and Free of Transmission Issues. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Gears Slipping, and Premature Wear of Internal Components. Plaintiff sought

  transmission repairs from the following dealership: Hennessy’s Riverview Ford,

  2200 US Hwy 30, Oswego, IL 60543. Plaintiff has sought repairs one time under

  warranty. The Vehicle was repaired on the following date: November 17, 2017.


                                             175
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1448 Filed 11/21/19 Page 176 of 376




        263. Plaintiff Heather Hawley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Warsaw.

  On or about January 15, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR3DR247629 (for the purpose of this paragraph only, the “Vehicle”),

  from Rob Sight Ford, located at 13901 Washington St., Kansas City, MO 64145.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Reliability. Plaintiff first experienced the Transmission Defect in or

  around February 2016. Plaintiff has experienced, and continues to experience, the

  following manifestations of the Transmission Defect: Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Lack of Power,

  Delayed Downshifts, and Hard Decelerations/Clunks when Slowing or

  Accelerating.

        264. Plaintiff Heather Theobald (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Saratoga


                                           176
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1449 Filed 11/21/19 Page 177 of 376




  Springs. On or about July 5, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with

  a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0D93DR187521 (for the purpose of this paragraph only, the “Vehicle”),

  from Don’s Ford Inc., located at 5712 Horatio Street, Utica, NY 13502. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads and Dealership Salesperson. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Vehicle Dependability. Plaintiff first experienced

  the Transmission Defect in or around August 2014 at approximately 70,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts, Hard

  Decelerations/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff contacted Ford about the Transmission Defect in or around August 2014.

  Plaintiff sought transmission repairs from the following dealerships: Carmody


                                          177
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1450 Filed 11/21/19 Page 178 of 376




  Ford, 1111 NY-29, Greenwich Historic District, NY 12834, and ABC

  Transmission, 1564 U.S.9, Fort Edward, NY 12828. Plaintiff has sought repairs

  two times outside the warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. The Vehicle was repaired in: August 2014.

        265. Plaintiff Henry Woode (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arizona, residing in the City of Tucson. On

  or about December 1, 2018, Plaintiff purchased a 2015 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73FR163103 (for the purpose of this paragraph only, the “Vehicle”),

  from Simple Car Store, located at 1701 W Broadway Rd, Mesa, AZ 85202.

  Plaintiff first experienced the Transmission Defect in or around October 2018 at

  approximately 145,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: AAMCO

  Transmissions & Total Care, 7120 E Golfinks Rd, Tucson, AZ 85730. Plaintiff has

  sought repairs one time outside the warranty. The Vehicle was repaired in the


                                           178
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1451 Filed 11/21/19 Page 179 of 376




  following date: December 2018.

        266. Plaintiff Holley Robertson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Labelle. On

  or about July 2, 2016, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35 auto

  transmission, Vehicle Identification Number 3FAHP0HGXCR188004 (for the

  purpose of this paragraph only, the “Vehicle”).

        267. Plaintiff Isaac Lopez (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Kansas

  City. On or about December 13, 2012, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0D90DR184074 (for the purpose of this paragraph only, the

  “Vehicle”), from Medved Ford, located at 1404 S Wilcox St., Castle Rock, CO

  80104. Plaintiff first experienced the Transmission Defect in or around November

  2015 at approximately 49,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering). Plaintiff sought transmission

  repairs from the following dealership: Medved Ford, 1404 S Wilcox St., Castle

  Rock, CO 80104. Plaintiff has sought repairs one time. The Vehicle was repaired


                                           179
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1452 Filed 11/21/19 Page 180 of 376




  on the following date: December 15, 2015.

        268. Plaintiff Issac Voyles (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Henderson.

  On or about May 19, 2017, Plaintiff purchased a 2016 Ford Fusion, SEL FWD,

  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K97GR361615 (for the purpose of this paragraph

  only, the “Vehicle”).

        269. Plaintiff Jack Tawil (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Yonkers.

  On or about May 1, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic     w/start-stop   transmission,   Vehicle

  Identification Number 3FA6P0HD1ER281462 (for the purpose of this paragraph

  only, the “Vehicle”), from Yonkers Auto Mall, located at 1716 Central Park Ave,

  Yonkers, NY 10710. Plaintiff has experienced, and continues to experience, the

  following manifestation of the Transmission Defect: Delayed Acceleration.

        270. Plaintiff Jacqueline Wasson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oregon, residing in the City of The Dalles.

  On or about August 29, 2010, Plaintiff purchased a 2010 Ford Fusion SE, with a


                                           180
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1453 Filed 11/21/19 Page 181 of 376




  6F35 auto transmission, Vehicle Identification Number 3FAHP0JG1AR403728

  (for the purpose of this paragraph only, the “Vehicle”), from Ray Schultens Ford

  Nissan, located at 2400 West 6th Street, The Dalles, OR 97058. Plaintiff viewed or

  otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: TV, Radio or Billboard Ads,

  Internet Marketing and Historical Brand Slogans. Plaintiff first experienced the

  Transmission Defect on or about March 29, 2018, at approximately 28,374 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Hard Decelerations/Clunks when

  Slowing or Accelerating, Premature Wear of Internal Components, Complete

  Transmission Failure Requiring Repair/Replacement, and Leaks. Plaintiff sought

  transmission repairs from the following dealership: Precision Automotive, 825

  East 2nd Street, The Dalles, OR 97058. Plaintiff has sought repairs two times

  outside the warranty. The Vehicle was repaired on the following dates: April 10,

  2018, and April 29, 2019, through May 23, 2019.

        271. Plaintiff Jacquline Smith-Harris (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of


                                          181
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1454 Filed 11/21/19 Page 182 of 376




  Jackson. On or about June 1, 2014, Plaintiff purchased a 2012 Ford Fusion SE,

  with    a    6F35     auto    transmission,    Vehicle      Identification   Number

  3FAHP0HA8CR360042 (for the purpose of this paragraph only, the “Vehicle”),

  from Bill Watson Ford, located at 6130 I-55 North, Jackson, MS 39211. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle   Dependability,    Drivability,     Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about June 24, 2014, at approximately 150 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration, Delayed Acceleration,

  Difficulty Stopping, Lack of Power, Hard Decelerations/Clunks when Slowing or

  Accelerating, and Transmission Failures in Traffic. Plaintiff experienced a

  transmission failure that resulted in a collision. Plaintiff contacted Ford about the

  Transmission Defect on or about June 29, 2014. Plaintiff sought transmission


                                          182
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1455 Filed 11/21/19 Page 183 of 376




  repairs from the following: Watson Quality Ford Parts Warehouse. Plaintiff has

  sought repairs one time. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. The Vehicle was never successfully repaired.

        272. Plaintiffs James Accardi and Florence Accardi (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of South Carolina, residing in

  the City of North Charleston. On or about March 1, 2014, Plaintiffs purchased a

  2010 Ford Fusion SE, with a 6F35 auto transmission, Vehicle Identification

  Number 3FAHP0JA4AR163506 (for the purpose of this paragraph only, the

  “Vehicle”), from Ganley Lincoln of Middleburg Hts, located at 6930 Pearl Rd,

  Middleburg Hts, OH 44130. Plaintiff first experienced the Transmission Defect in

  or around April 2014 at approximately 59,000 miles. Plaintiffs have experienced,

  and continue to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Bucking and Kicking on Acceleration

  (Shuddering    or    Juddering),    Gears      Slipping,   Lack   of   Power,    Hard

  Decelerations/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff contacted Ford about the Transmission Defect in or around April 2014.

  Plaintiff sought transmission repairs from the following dealerships: Winebarger


                                           183
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1456 Filed 11/21/19 Page 184 of 376




  Motor Company, 850 N Bridge St, Elkin, NC 28621, and a local AAMCO service

  center. Plaintiff has sought repairs one time under warranty and one time outside

  the warranty. The Vehicle was repaired in December 2017.

        273. Plaintiff James Blakely (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Rockwall. On

  or about October 1, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic     w/start-stop   transmission,   Vehicle

  Identification Number 1FA6P0HDXE5350166 (for the purpose of this paragraph

  only, the “Vehicle”), from a private seller. Plaintiff first experienced the

  Transmission Defect in or around May 2016 at approximately 28,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, and Delayed

  Downshifts. Plaintiff sought transmission repairs from the following dealership:

  Rockwall Ford, 990 East I-30, Rockwall, TX 75087. Plaintiff has sought repairs

  seven times under warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Drivability is Acceptable, Transmission

  Functions Normally, Problems Could Not Be Replicated, and Drivability Concerns


                                           184
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1457 Filed 11/21/19 Page 185 of 376




  Expressed Were “Normal”.” The Vehicle was repaired in the following: for several

  months, multiple times, beginning in May 2016.

        274. Plaintiff James Daniel Hayes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Greenville.

  On or about October 30, 2017, Plaintiff purchased a 2011 Ford Fusion SE, with a

  6F35 auto transmission, Vehicle Identification Number 3FAHP0HA9BR328277

  (for the purpose of this paragraph only, the “Vehicle”), from Spark’s Motors,

  located at 515 Main Street, Greenville, KY 42345. Plaintiff viewed or otherwise

  received the following advertisement or representation by Ford and relied on them

  in deciding to purchase the Vehicle: Internet Marketing. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Violent Jerking, Delayed Acceleration, and Lack of Power.

        275. Plaintiff James Harrison (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Wilkes-Barre. On or about March 20, 2017, Plaintiff purchased a 2016 Ford

  Fusion, SEL FWD, with a 21/32/25 6F35 six-speed automatic transmission,

  Vehicle Identification Number 3FA6P0H79GR160305 (for the purpose of this

  paragraph only, the “Vehicle”).


                                            185
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1458 Filed 11/21/19 Page 186 of 376




        276. Plaintiff James Mariotti (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Poland. On or

  about November 1, 2014, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0HA9CR105139 (for the

  purpose of this paragraph only, the “Vehicle”), from Salem Chrysler Jeep Dodge,

  located at 400 Legacy Lane, Salem, OH 44460. Plaintiff first experienced the

  Transmission Defect on or about June 30, 2015, at approximately 35,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Delayed Acceleration and Gears

  Slipping.   Plaintiff sought transmission repairs from the following dealership:

  Pines Ford Lincoln, 8655 Pines Blvd, Pembroke Pines, FL 33024. Plaintiff has

  sought repairs two times under warranty. The Vehicle was repaired on the

  following dates: March 30, 2015.

        277. Plaintiff James Mcspedon (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of West Palm

  Beach. On or about July 2, 2016, Plaintiff purchased a 2013 Ford Fusion Titanium,

  with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0K91DR206781 (for the purpose of this paragraph only, the


                                           186
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1459 Filed 11/21/19 Page 187 of 376




  “Vehicle”), from Al Packard Ford, located at 10601 Southern Blvd., Royal Palm

  Beach, FL 33411. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in 2016 at

  approximately 51,000. Plaintiff has experienced, and continues to experience, the

  following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Bucking and Kicking on Acceleration (Shuddering or Juddering), and

  Hard Decelerations/Clunks when Slowing or Accelerating. Plaintiff contacted

  Ford about the Transmission Defect in or around February 2017. Plaintiff sought

  transmission repairs from the following dealership: Al Packer Ford East, 10601

  Southern Blvd., Royal Palm Beach, FL 33411. Plaintiff has sought repairs one time

  under warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally, Problems

  Could Not be Replicated, and Drivability Concerns Expressed Were “Normal”.”

  The Vehicle was never successfully repaired.

        278. Plaintiff James Mylett (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Massachusetts, residing in the City of


                                         187
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1460 Filed 11/21/19 Page 188 of 376




  Lexington. On or about May 25, 2010, Plaintiff purchased a 2010 Ford Fusion SE,

  with    a   6F35     auto    transmission,    Vehicle    Identification   Number

  3FAHP0HAXAR364400 (for the purpose of this paragraph only, the “Vehicle”),

  from Stoneham Ford, located at 185 Main Street, Stoneham, MA 02176. Plaintiff

  first experienced the Transmission Defect at approximately 50,000 miles. Plaintiff

  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  Gears Slipping, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: Watertown

  Ford, 26 Seyon St, Waltham, MA 02453. Plaintiff has sought repairs four times

  under warranty and one time outside the warranty. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Drivability is

  Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability You Expressed Were “Normal”.”

         279. Plaintiff James Mylett (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Massachusetts, residing in the City of


                                         188
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1461 Filed 11/21/19 Page 189 of 376




  Lexington. On or about December 21, 2012, Plaintiff purchased a 2011 Ford

  Fusion SE, with a 6F35 auto transmission, Vehicle Identification Number

  3FAHP0HA1BR146461 (for the purpose of this paragraph only, the “Vehicle”),

  from Herb Chambers Ford, located at 75 Granite Street, Braintree, MA 02184.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Premature Wear of Internal

  Components and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: Herb

  Chambers Ford. Plaintiff has sought repairs one time outside the warranty.

         280. Plaintiff James Sidelka (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Cleveland. On

  or about July 8, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a 21/32/25

  6F35    six-speed   automatic    transmission,    Vehicle   Identification   Number

  1FA6P0H79G5113455 (for the purpose of this paragraph only, the “Vehicle”),

  from John Lance Ford, located at 23775 Canter Ridge Rd., Westlake, OH 44145.

  Plaintiff first experienced the Transmission Defect in 2017 at approximately

  75,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestation of the Transmission Defect: Transmission Failures in Traffic.


                                           189
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1462 Filed 11/21/19 Page 190 of 376




  Plaintiff sought transmission repairs from the following dealership: John Lance

  Ford, 23775 Canter Ridge Rd., Westlake, OH 44145. Plaintiff has sought repairs

  one time under warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Drivability is Acceptable. The Vehicle

  was repaired in: 2017.

        281. Plaintiff James Snyder (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Allentown. On or about November 3, 2015, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K96DR212298 (for the purpose of this paragraph

  only, the “Vehicle”).

        282. Plaintiff James Watson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Panama City.

  On or about March 12, 2016, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0H90DR127710 (for the purpose of this paragraph

  only, the “Vehicle”).

        283. Plaintiff Jamie Brooks (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Nevada, residing in the City of Henderson.


                                            190
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1463 Filed 11/21/19 Page 191 of 376




  On or about July 13, 2012, Plaintiff purchased a 2011 Ford Fusion SE, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0HA4BR329532 (for the

  purpose of this paragraph only, the “Vehicle”), from Jim Marsh Kia, located at

  8555 W Centennial Parkway, Las Vegas, NV 89149. Plaintiff viewed or otherwise

  received the following advertisements or representations by Ford and relied on

  them in deciding to purchase the Vehicle: TV, Radio or Billboard Ads. Plaintiff

  first experienced the Transmission Defect in or around September 2012 at

  approximately 17,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration, (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, and Lack of Power.      Plaintiff sought transmission repairs from the

  following dealership: Team Ford Lincoln, 905 Brady Ave, Steubenville, OH

  43952. Plaintiff has sought repairs three times. Plaintiff was charged a fee before

  the Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally and Drivability Concerns Expressed Were “Normal”.” The Vehicle was

  repaired on the following date: February 27, 2015.

        284. Plaintiff Jamie Sexton (for the purpose of this paragraph only,


                                         191
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1464 Filed 11/21/19 Page 192 of 376




  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Cincinnati. On

  or about January 15, 2019, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0HR0DR247166 (for the purpose of this paragraph

  only, the “Vehicle”), from Jeff Wyler Nissan, located at 5815 Dixie Hwy.,

  Fairfield, OH 45014. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Internet Marketing and Consumer Awards/Reviews. Plaintiff

  first experienced the Transmission Defect in or around March 2018 at

  approximately 91,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking and Delayed Downshifts. Plaintiff experienced a transmission failure that

  resulted in a collision. Plaintiff contacted Ford about the Transmission Defect in or

  around April 2018. Plaintiff sought transmission repairs from the following

  dealership: Northgate Ford, 8940 Colerain Ave, Cincinnati, OH 45251. Plaintiff

  has sought repairs one time outside the warranty. Plaintiff was charged a fee before

  the Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle


                                           192
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1465 Filed 11/21/19 Page 193 of 376




  was never successfully repaired.

        285. Plaintiff Janae Henry (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Hazel Crest.

  On or about March 24, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27     6F35      six-speed   automatic    w/start-stop   transmission,    Vehicle

  Identification Number 1FA6P0HD5E5390185 (for the purpose of this paragraph

  only, the “Vehicle”).

        286. Plaintiff Janice Cook (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Nashville. On or about December 1, 2009, Plaintiff purchased a 2010 Ford Fusion

  SE,   with    a     6F35    auto   transmission,   Vehicle     Identification   Number

  3FAHP0HG2AR354142 (for the purpose of this paragraph only, the “Vehicle”),

  from Capital Ford, located at 4900 Capital Blvd., Raleigh, NC 27616. Plaintiff

  viewed or otherwise received the following advertisement or representation by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:     Vehicle     Dependability,   Drivability,    Sustainability/Long-Lasting,


                                            193
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1466 Filed 11/21/19 Page 194 of 376




  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in or around May 2011 at approximately 6,500 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Delayed Acceleration, Gears Slipping,

  Difficulty Stopping, Lack of Power, Delayed Downshifts, Transmission Failures in

  Traffic, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff experienced a transmission failure that resulted in a collision. Plaintiff

  contacted Ford about the Transmission Defect in 2011. Plaintiff sought

  transmission repairs from the following dealership: Capital Ford, 4900 Capital

  Blvd., Raleigh, NC 27616. Plaintiff has sought repairs two times. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Vehicle Will Be Dependable As-Is, Drivability is Acceptable, Transmission

  Functions Normally, Problems Could Not be Replicated, and Drivability Concerns

  Expressed Were “Normal”.” The Vehicle was repaired in or around: June 2011 and

  October 2011.

        287. Plaintiff Jason Lewison (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Dakota, residing in the City of Black

  Hawk. On or about March 1, 2019, Plaintiff purchased a 2014 Ford Fusion SE,


                                           194
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1467 Filed 11/21/19 Page 195 of 376




  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0H71E5384605 (for the purpose of this paragraph only, the

  “Vehicle”), from Wheel City Auto, located at 420 Campbell St., Rapid City, SD

  57701. Plaintiff first experienced the Transmission Defect on or about March 13,

  2019, at approximately 99,450 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed

  Acceleration, Difficulty Stopping, Lack of Power, Delayed Downshifts, and Hard

  Deceleration/Clunks when Slowing or Accelerating. Plaintiff has sought repairs

  four times under warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is,

  Drivability is Acceptable, Transmission Functions Normally, Problems Could Not

  Be Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was never successfully repaired.

        288. Plaintiff Jason Shedenhelm (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Hampshire, residing in the City of

  Gilmanton. On or about April 24, 2019, Plaintiff purchased a 2016 Ford Fusion

  SE, with a 20/29/23 (AWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0T96GR372734 (for the purpose of this paragraph


                                        195
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1468 Filed 11/21/19 Page 196 of 376




  only, the “Vehicle”), from Auto Sense, located at 282 N. Broadway, Salem, NH

  03079. Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing. Plaintiff first experienced the Transmission Defect in or around

  June 2019 at approximately 48,000 miles. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Sudden

  and Unexpected Shaking, Violent Jerking, Delayed Acceleration, Delayed

  Downshifts, also noting that the vehicle, “when first driven in the morning, would

  shake for the first couple miles”.”

        289. Plaintiff Javier Vasquez (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Lakeland. On

  or about January 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0HR5DR348400 (for the purpose of this paragraph

  only, the “Vehicle”), from Jarret Scott Ford, located at 2000 E. Baker St, Plant

  City, FL 33563. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Sales Brochure and Dealership Salesperson. Ford dealership

  sales personnel made the following claims or representations to Plaintiff, on which


                                            196
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1469 Filed 11/21/19 Page 197 of 376




  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiff first experienced the Transmission Defect in or around December

  2017 at approximately 104,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Gears Slipping, Delayed Downshifts, and Complete Transmission

  Failure Requiring Repair/Replacement. Plaintiff sought transmission repairs from

  the following dealership: AAMCO Lakeland, 1301 W Memorial Blvd, Lakeland,

  FL 33815. Plaintiff has sought repairs one time outside the warranty. The Vehicle

  was repaired in: January 2018.

        290. Plaintiff Jazmine Penn (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Virginia

  Beach. On or about February 20, 2017, Plaintiff purchased a 2013 Ford Fusion SE,

  Vehicle Identification Number 3FA6P0HR7DR135027 (for the purpose of this

  paragraph only, the “Vehicle”), from Pembroke Auto Sales, located at 4753

  Virginia Beach Blvd., Virginia Beach, VA 23462. Plaintiff first experienced the

  Transmission Defect on or about March 12, 2016, at approximately 30,500 miles.


                                          197
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1470 Filed 11/21/19 Page 198 of 376




  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), and Delayed Acceleration. Plaintiff

  sought transmission repairs from the following dealership: Beach Ford, 2717

  Virginia Beach Blvd, Virginia Beach, VA 23452. Plaintiff sought repairs eight

  times. Plaintiff was charged a fee before the Vehicle would be inspected or

  repaired. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Transmission Functions Normally and Drivability Concerns

  Expressed Were “Normal”.”

        291. Plaintiff Jeb Breese (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arizona, residing in the City of Phoenix. On

  or about October 1, 2017, Plaintiff purchased a 2015 Ford Fusion Titanium, with a

  23/34/27    6F35    six-speed    automatic     w/start-stop   transmission,   Vehicle

  Identification Number 1FA6P0HD3F5131258 (for the purpose of this paragraph

  only, the “Vehicle”).

        292. Plaintiff Jeffrey Tumey (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Rockville.

  On or about February 1, 2017, Plaintiff purchased a 2016 Ford Fusion, SEL FWD,


                                           198
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1471 Filed 11/21/19 Page 199 of 376




  with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0K93GR216930 (for the purpose of this paragraph only, the

  “Vehicle”), from York Chevy Buick GMC, located at 1501 Indianapolis Rd,

  Greencastle, IN 46135. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Sales Brochure, Internet Marketing and Consumer

  Awards/Reviews. Plaintiff first experienced the Transmission Defect in or around

  June 2017. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Hard

  Deceleration/Clunks when Slowing or Accelerating, and “Rough Shifting Between

  1&2”.” Plaintiff sought transmission repairs from the following dealership: Mace

  Ford, 4501 S US Hwy 41, Terre Haute, IN 47802. Plaintiff has sought repairs two

  times under warranty. The Vehicle was repaired in: December 2017.

        293. Plaintiff Jennifer Cardinale (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Rensselaer. On or about February 14, 2015, Plaintiff purchased a 2012 Ford Fusion

  SE,   with   a   6F35   auto   transmission,   Vehicle   Identification   Number


                                        199
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1472 Filed 11/21/19 Page 200 of 376




  3FAHP0HA5CR102190 (for the purpose of this paragraph only, the “Vehicle”).

          294. Plaintiff Jennifer Grady-Clayborn (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Indiana, residing in the City of

  Indianapolis. On or about January 1, 2012, Plaintiff purchased a 2012 Ford Fusion

  S,   with    a   6F35    auto   transmission,    Vehicle   Identification   Number

  3FAHP0HA9CR165230 (for the purpose of this paragraph only, the “Vehicle”),

  from a private seller. Plaintiff first experienced the Transmission Defect at

  approximately 80,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Jerking), Gears Slipping, and

  Transmission Failures in Traffic. Plaintiff experienced a transmission failure that

  resulted in a collision. Plaintiff contacted Ford about the Transmission Defect on or

  about June 1, 2014. Plaintiff sought transmission repairs from the following

  dealership: Tom Wood Ford, 3130 E 96th St, Indianapolis, IN 46240. Plaintiff has

  sought repairs two times outside the warranty. The Vehicle was repaired in: August

  2016.

          295. Plaintiff Jennifer Martin (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of


                                          200
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1473 Filed 11/21/19 Page 201 of 376




  Hammondsport. On or about September 28, 2015, Plaintiff purchased a 2014 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H74ER261880 (for the purpose of this paragraph

  only, the “Vehicle”).

        296. Plaintiff Jennifer Sutton (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Lenoir

  City. On or about November 1, 2018, Plaintiff purchased a 2016 Ford Fusion SE,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD5GR391871 (for the purpose of this paragraph

  only, the “Vehicle”).

        297. Plaintiff Jeremiah Jackson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about July 20, 2017, Plaintiff purchased a 2013 Ford Fusion S, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G78DR211371 (for the purpose of this paragraph only, the “Vehicle”).

        298. Plaintiffs Jeremy and Kimberly Begley (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Ohio, residing in the City

  of Cincinnati. On or about March 21, 2015, Plaintiffs purchased a 2015 Ford


                                            201
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1474 Filed 11/21/19 Page 202 of 376




  Fusion S, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0G72FR256633 (for the purpose of this paragraph

  only, the “Vehicle”), from Beechmont Ford, located at 600 Ohio Pike, Cincinnati,

  OH 45244. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiffs, on which Plaintiffs relied in deciding to purchase

  the Vehicle: Vehicle Dependability, Drivability, and Reliability. Plaintiffs first

  experienced the Transmission Defect in or around April 2015 at approximately

  1,000 miles. Plaintiffs have experienced, and continue to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, and Hard

  Decelerations/Clunks when Slowing or Accelerating.          Plaintiffs have sought

  repairs two times under warranty. Plaintiffs were not charged a fee before the

  Vehicle would be inspected or repaired. Plaintiffs were assured of the following

  when Plaintiffs sought transmission repairs to the Vehicle: Transmission Functions

  Normally, Transmission Was “Smart” Transmission Learning Their Driving Style,

  Problems Could Not Be Replicated, and Drivability Concerns Expressed Were


                                          202
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1475 Filed 11/21/19 Page 203 of 376




  “Normal”.” The Vehicle was never successfully repaired.

        299. Plaintiff Jessica Jones’ claim is scheduled to be dismissed without

  prejudice.

        300. Plaintiff Jessica Sailor’s claim is scheduled to be dismissed without

  prejudice.

        301. Plaintiffs Jodi and Ken Musser (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of Ohio, residing in the City of

  Norwalk. On or about August 7, 2014, Plaintiffs purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H73ER374722 (for the purpose of this paragraph only, the

  “Vehicle”), from Don Tester Ford, located at 2800 US-250, Norwalk, OH 44857.

  Plaintiffs first experienced the Transmission Defect in 2016 at approximately

  13,000 miles. Plaintiffs have experienced, and continue to experience, the

  following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, and Lack of Power.           Plaintiffs sought

  transmission repairs from the following dealership: Don Tester Ford, 2800

  US-250, Norwalk, OH 44857. Plaintiffs have sought repairs four times under


                                        203
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1476 Filed 11/21/19 Page 204 of 376




  warranty. Plaintiffs were not charged a fee before the Vehicle would be inspected

  or repaired. The Vehicle was repaired in: 2016, 2017 and 2018.

        302. Plaintiff Joe Espinosa (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Sunrise. On

  or about February 7, 2015, Plaintiff purchased a 2015 Ford Fusion S, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H96FR203126 (for the purpose of this paragraph only, the “Vehicle”),

  from Sawgrass Ford, located at 14501 W. Sunrise Blvd, Sunrise, FL 33323.

  Plaintiff first experienced the Transmission Defect on or about May 26, 2016, at

  approximately 11,638 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Difficulty Stopping, and Transmission Failures in Traffic. Plaintiff

  experienced a transmission failure that resulted in a collision. Plaintiff sought

  transmission repairs from the following dealership: Sawgrass Ford, 14501 W.

  Sunrise Blvd, Sunrise, FL 33323. Plaintiff has sought repairs one time under

  warranty and one time outside the warranty. Plaintiff was charged a fee before the

  Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Transmission Functions


                                           204
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1477 Filed 11/21/19 Page 205 of 376




  Normally. The Vehicle was repaired in: May 2016.

        303. Plaintiffs Joe and Jessica Tobias (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of Pennsylvania, residing in the City of

  Bushkill. On or about July 12, 2017, Plaintiffs purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H70ER303168 (for the purpose of this paragraph only, the

  “Vehicle”), from Levittown Ford, located at 3195 Hempstead Turnpike, Levittown,

  NY 11756. Plaintiffs viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiffs, on which Plaintiffs relied in deciding to purchase

  the Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiffs have experienced, and

  continue to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Jerking), Gears Slipping, Lack of Power, Delayed

  Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating, Premature

  Wear of Internal Components, and Complete Transmission Failure Requiring


                                           205
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1478 Filed 11/21/19 Page 206 of 376




  Repair/Replacement. Plaintiffs have sought repairs three time under warranty.

  Plaintiffs were charged a fee before the Vehicle would be inspected or repaired.

  Plaintiffs were assured of the following when Plaintiffs sought transmission repairs

  to the Vehicle: Vehicle Will Be Dependable As-Is, Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal”.”

        304. Plaintiff John Arnett (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Vermillion. On

  or about June 7, 2011, Plaintiff purchased a 2011 Ford Fusion SE, with a 6F35

  six-speed     automatic      transmission,     Vehicle     Identification     Number

  3FAHP0HA7BR316970 (for the purpose of this paragraph only, the “Vehicle”),

  from Matthews Ford, located at 610 E. Perkins Avenue, Sandusky, OH 44870.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Reliability. Plaintiff first experienced the

  Transmission Defect in 2012 at approximately 38,000 miles. Plaintiff has


                                           206
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1479 Filed 11/21/19 Page 207 of 376




  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, and Violent Jerking.

        305. Plaintiff John Blake (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maryland, residing in the City of Baltimore.

  On or about August 1, 2012, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  six-speed     automatic      transmission,     Vehicle     Identification     Number

  3FAHP0GA0CR135258 (for the purpose of this paragraph only, the “Vehicle”),

  from Bob Davidson Ford Lincoln, located at 1845 E. Joppa Road, Baltimore, MD

  21234. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect on or about

  September 1, 2012, at approximately 5,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Lack of Power, and Delayed Downshifts.


                                           207
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1480 Filed 11/21/19 Page 208 of 376




        306. Plaintiff John Boyd (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Lexington. On

  or about July 24, 2014, Plaintiff purchased a 2013 Ford Fusion, SEL FWD, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0D92DR203465 (for the purpose of this paragraph only, the “Vehicle”),

  from Findlay Chrysler Dodge Jeep Ram, located at 10305 U.S. 244 West, Findlay,

  OH 45840. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing, Historical Brand Slogans and Consumer Awards/Reviews.

  Plaintiff first experienced the Transmission Defect in or around September 2017 at

  approximately 82,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Lack of Power, Hard

  Decelerations/Clunks when Slowing or Accelerating, and Complete Transmission

  Failure Requiring Repair/Replacement. Plaintiff sought transmission repairs from

  the following dealership: Hutchenson Transmission Services, 65 Martha Avenue,

  Mansfield, OH 44905. Plaintiff has sought repairs one time outside the warranty.

  The Vehicle was repaired on the following date: February 19, 2018.


                                           208
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1481 Filed 11/21/19 Page 209 of 376




        307. Plaintiff John Campbell (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Nevada, residing in the City of Las Vegas.

  On or about February 11, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78GR291158 (for the purpose of this paragraph only, the “Vehicle”),

  from Team Ford Lincoln, located at 5445 Drexel Road, Las Vegas, NV 89130.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about June 10, 2016, at approximately 5,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Difficulty Stopping, Lack of Power, and Delayed Downshifts.

        308. Plaintiff John Goode (for the purpose of this paragraph only,


                                           209
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1482 Filed 11/21/19 Page 210 of 376




  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Triangle. On

  or about October 1, 2016, Plaintiff purchased a 2012 Ford Fusion SE, with a 6F35

  six-speed     automatic      transmission,      Vehicle      Identification     Number

  3FAHP0HAXCR141891 (for the purpose of this paragraph only, the “Vehicle”),

  from Koons Sterling Ford, located at 46869 Harry Byrd Blvd., Sterling, VA 20164.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,     Drivability,    Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about September 15, 2016, at approximately 33,500

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration, Lack of Power, and Transmission Failures in Traffic.

  Plaintiff sought transmission repairs from the following dealership: Todd Judy

  Ford, 1900 Patrick St. Plaza, Charleston, WV 25387. Plaintiff has sought repairs

  five times outside the warranty. Plaintiff was charged a fee before the Vehicle


                                            210
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1483 Filed 11/21/19 Page 211 of 376




  would be inspected or repaired. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated, and Drivability Concerns Expressed Were “Normal”.”

  The Vehicle was never successfully repaired.

         309. Plaintiff John Lowe (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of St. Cloud. On

  or about May 1, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a 21/32/25

  6F35    six-speed     automatic   transmission,    Vehicle     Identification   Number

  3FA6P0H7XER261950 (for the purpose of this paragraph only, the “Vehicle”),

  from Greenway Ford, located at 9001 East Colonial Dr., Winter Park, FL 32817.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle     Dependability,    Drivability,    Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about October 20, 2016, at approximately 50,000 miles.


                                            211
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1484 Filed 11/21/19 Page 212 of 376




  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Gears Slipping, and Delayed Downshifts.               The

  Vehicle was never successfully repaired.

        310. Plaintiff Johnny Hendrix (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Kaufman. On

  or about August 1, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G77GR193093 (for the purpose of this paragraph only, the “Vehicle”),

  from Brinson Ford, located at 1722 Oxford Drive, Kaufman, TX 75142. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in or around June

  2016 at approximately 80,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and


                                          212
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1485 Filed 11/21/19 Page 213 of 376




  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, and

  Premature Wear of Internal Components.          Plaintiff contacted Ford about the

  Transmission Defect in or around June 2016.

        311. Plaintiff Jon Madison (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arizona, residing in the City of Phoenix. On

  or about January 1, 2015, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  six-speed     automatic      transmission,     Vehicle     Identification     Number

  3FAHP0HG8CR274251 (for the purpose of this paragraph only, the “Vehicle”),

  from Earnhardt Ford, located at 7300 W. Orchid Lane, Chandler, AZ 85226.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing and Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about January 1, 2015, at

  approximately 88,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and


                                           213
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1486 Filed 11/21/19 Page 214 of 376




  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Gears Slipping, Difficulty Stopping, Lack of Power,

  Delayed Downshifts, Hard Deceleration/Clunks when Slowing or Accelerating,

  and Transmission Failures in Traffic. Plaintiff sought transmission repairs from

  the following dealership: Earnhardt Ford, 7300 W. Orchid Lane, Chandler, AZ

  85226. Plaintiff has sought repairs three times under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Drivability is Acceptable, Transmission Functions Normally, Problems Could Not

  Be Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was never successfully repaired.

        312. Plaintiff Jonathan Conn (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oklahoma, residing in the City of Stillwater.

  On or about March 9, 2019, Plaintiff purchased a 2014 Ford Fusion Titanium, with

  a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K91ER258638 (for the purpose of this paragraph only, the

  “Vehicle”).

        313. Plaintiff Jordan Musso (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Lincoln


                                            214
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1487 Filed 11/21/19 Page 215 of 376




  Park. On or about October 1, 2014, Plaintiff purchased a 2010 Ford Fusion SE,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA7AR319544 (for the purpose of this paragraph only, the “Vehicle”).

        314. Plaintiff Jose Angeles (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Kyle. On or

  about January 25, 2019, Plaintiff purchased a 2017 Ford Fusion Titanium, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K94HR120161 (for the purpose of this paragraph only, the

  “Vehicle”), from South Point Dodge, located at 5210 South IH 35 Frontage Road,

  Austin, TX 78745. Plaintiff first experienced the Transmission Defect in or around

  January 2019 at approximately 78,002 miles. Plaintiff has experienced, and

  continues to experience, the following manifestation of the Transmission Defect:

  Complete Transmission Failure Requiring Repair/Replacement. Plaintiff sought

  transmission repairs from the following dealership: South Point Dodge, 5210 South

  IH 35 Frontage Road, Austin, TX 78745. Plaintiff has sought repairs one time

  under warranty. The Vehicle was never successfully repaired.

        315. Plaintiff Jose Rodriguez (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Desoto. On


                                           215
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1488 Filed 11/21/19 Page 216 of 376




  or about January 1, 2016, Plaintiff purchased a 2016 Ford Fusion, SEL FWD, with

  a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0K97GR228028 (for the purpose of this paragraph only, the “Vehicle”).

        316. Plaintiff Joseph Ebert (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Buffalo.

  On or about August 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78DR322386 (for the purpose of this paragraph only, the “Vehicle”),

  from Bob Boyd Ford, located at 2840 N Columbus Street, Lancaster, OH 43130.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Reliability. Plaintiff first experienced the

  Transmission Defect on or about March 1, 2017, at approximately 18,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Gears Slipping, Difficulty Stopping,


                                           216
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1489 Filed 11/21/19 Page 217 of 376




  Delayed Downshifts, and Hard Decelerations/Clunks when Slowing or

  Accelerating. Plaintiff has sought repairs two times under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally and Problems Could Not Be Replicated. The

  Vehicle was never successfully repaired.

        317. Plaintiff Joseph Milligan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Louisiana, residing in the City of Extension.

  On or about October 2, 2015, Plaintiff purchased a 2015 Ford Fusion, SE Hybrid,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H73FR261564 (for the purpose of this paragraph only, the

  “Vehicle”), from Hixson Ford, located at 2506 S. MacArthur Drive, Alexandria,

  LA 71301. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Reliability, and Free of Transmission

  Issues. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Delayed Downshifts and Erratic


                                            217
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1490 Filed 11/21/19 Page 218 of 376




  Shifting.   Plaintiff sought transmission repairs from the following dealership:

  Hixson Ford, 2506 S. MacArthur Drive, Alexandria, LA 71301. Plaintiff has

  sought repairs nine times under warranty. The Vehicle was never successfully

  repaired.

        318. Plaintiff Joseph Zappitella (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

  Anderson. On or about October 9, 2014, Plaintiff purchased a 2015 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H73FR109560 (for the purpose of this paragraph only, the

  “Vehicle”), from Anderson Ford, located at 3900 Clemson Blvd., Anderson, SC

  29621. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability. Plaintiff first experienced the Transmission Defect

  in November 2011 at approximately 9,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on


                                           218
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1491 Filed 11/21/19 Page 219 of 376




  Acceleration (Shuddering or Juddering), Delayed Acceleration, Difficulty

  Stopping, Transmission Failures in Traffic, and Loss of Power Steering While

  Driving.

        319. Plaintiff Josh Arthur (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Miamisburg.

  On or about March 1, 2016, Plaintiff purchased a 2016 Ford Fusion S, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0G70G5126788 (for the purpose of this paragraph only, the “Vehicle”),

  from Interstate Ford, located at 125 Alexandersville Road, Miamisburg, OH

  45342. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboards Ads and Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability, Sustainability/Long-Lasting, and Reliability. Plaintiff first experienced

  the Transmission Defect on or about November 5, 2016, at approximately 70,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestation of the Transmission Defect: Transmission Failure Including Gear


                                           219
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1492 Filed 11/21/19 Page 220 of 376




  Lockout. Plaintiff contacted Ford about the Transmission Defect on or about

  November 8, 2016. Plaintiff sought transmission repairs from the following

  dealership: Interstate Ford, 125 Alexandersville Road, Miamisburg, OH 45342.

  Plaintiff has sought repairs two times outside the warranty. Plaintiff was assured of

  the following when Plaintiff sought transmission repairs to the Vehicle: Vehicle

  Will be Dependable As-Is, Drivability is Acceptable, Transmission Functions

  Normally, and Problems Could Not Be Replicated. The Vehicle was repaired in the

  following: November 2018 and September 2019.

        320. Plaintiff Josh Gulke (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Wisconsin, residing in the City of Beaver

  Dam. On or about November 19, 2014, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H70ER160013 (for the purpose of this paragraph only, the

  “Vehicle”), from Beaver Dam Ford, located at 100 Summit Drive, Beaver Dam,

  WI 53916. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV,   Radio    or   Billboard   Ads,   Dealership    Salesperson    and   Consumer

  Awards/Reviews. Ford dealership sales personnel made the following claims or


                                          220
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1493 Filed 11/21/19 Page 221 of 376




  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in or around

  October 2018 at approximately 85,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Lack of Power, and Delayed Downshifts.

  Plaintiff has sought repairs one time under warranty. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Drivability is

  Acceptable, Transmission Functions Normally, and Drivability Concerns

  Expressed Were “Normal”.” The Vehicle was never successfully repaired.

         321. Plaintiff Juan Veliz (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Mission. On or

  about May 1, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a 21/32/25

  6F35    six-speed    automatic    transmission,    Vehicle    Identification   Number

  3FA6P0G79GR351921 (for the purpose of this paragraph only, the “Vehicle”).

         322. Plaintiff Judith Young (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of Conway.


                                            221
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1494 Filed 11/21/19 Page 222 of 376




  On or about July 1, 2010, Plaintiff purchased a 2010 Ford Fusion SE, with a 6F35

  six-speed    automatic     transmission,     Vehicle     Identification   Number

  3FAHP0HA7AR336327 (for the purpose of this paragraph only, the “Vehicle”).

        323. Plaintiffs Justin and Crystal Brown (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of Nebraska, residing in the City of

  Tecumseh. On or about September 1, 2016, Plaintiffs purchased a 2016 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H71GR206810 (for the purpose of this paragraph

  only, the “Vehicle”), from Future Ford of Madison Avenue, located at 4625

  Madison Avenue, Sacramento, CA 95841. Plaintiffs viewed or otherwise received

  the following advertisements or representations by Ford and relied on them in

  deciding to purchase the Vehicle: Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiffs, on which

  Plaintiffs relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Sustainability/Long-Lasting and Free of Transmission Issues. Plaintiffs first

  experienced the Transmission Defect in or around September 2016 at

  approximately 20,000 miles. Plaintiffs have experienced, and continue to

  experience, the following manifestations of the Transmission Defect: Bucking and


                                         222
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1495 Filed 11/21/19 Page 223 of 376




  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, Lack of Power, and Premature Wear of Internal Components. Plaintiffs

  sought transmission repairs from the following dealership: Future Ford of Madison

  Avenue, 4625 Madison Avenue, Sacramento, CA 95841. Plaintiffs sought repairs

  two times under warranty. Plaintiffs were not charged a fee before the Vehicle

  would be inspected or repaired. Plaintiffs were assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally and Drivability Concerns Expressed Were “Normal”.” The Vehicle was

  repaired in: 2016.

        324. Plaintiff Justin Gethers (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Washington, residing in the City of Seattle.

  On or about December 21, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR5DR157558 (for the purpose of this paragraph only, the “Vehicle”),

  from Bill Pierre Ford Commercial Sales, located at 11501 Lake City Way NE,

  Seattle, WA 98125. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel


                                           223
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1496 Filed 11/21/19 Page 224 of 376




  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about March 12, 2017, at

  approximately 50,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Lack of Power, and Delayed Downshifts.

        325. Plaintiff Justine Nunely (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Garner. On or about April 15, 2016, Plaintiff purchased a 2016 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0G73GR374871 (for the purpose of this paragraph only, the

  “Vehicle”), from Capital Ford, located at 4900 Capital Boulevard, Raleigh, NC

  27616. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the


                                           224
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1497 Filed 11/21/19 Page 225 of 376




  Vehicle: Vehicle Dependability, Drivability, and Reliability. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  Lack of Power, Delayed Downshift, and Hard Decelerations/Clunks when Slowing

  or Accelerating. Plaintiff has sought repairs three times under warranty. Plaintiff

  was assured of the following when Plaintiff sought transmission repairs to the

  Vehicle: Vehicle Will Be Dependable As-Is, Drivability is Acceptable,

  Transmission Functions Normally, Problems Could Not Be Replicated, and

  Drivability Concerns Expressed Were “Normal”.” The Vehicle was never

  successfully repaired.

        326. Plaintiff Karyn Waladkewics (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

  Clarksburg. On or about September 21, 2016, Plaintiff purchased a 2014 Ford

  Fusion S, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 1FA6P0G75E5384091 (for the purpose of this paragraph

  only, the “Vehicle”), from a private seller. Plaintiff first experienced the

  Transmission Defect on or about June 30, 2016, at approximately 40,000 miles.


                                         225
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1498 Filed 11/21/19 Page 226 of 376




  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), and Complete Transmission Failure Requiring

  Repair/Replacement.       Plaintiff sought transmission repairs from the following

  dealership: The Detail Center, 60 Throckmorton Street, Freehold, NJ 07728.

  Plaintiff has sought repairs one time outside the warranty. The Vehicle was

  repaired in: June 2016.

        327. Plaintiff Kasandra Amboree (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about December 18, 2015, Plaintiff purchased a 2015 Ford Fusion S, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H9XFR269565 (for the purpose of this paragraph only, the “Vehicle”),

  from Circus Auto Sales, located at 4639 Dixie HWY, Louisville, KY 40216.

  Plaintiff first experienced the Transmission Defect on or about October 24th, 2016,

  at approximately 42,464 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), and Complete Transmission Failure Requiring Repair/Replacement.


                                            226
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1499 Filed 11/21/19 Page 227 of 376




  Plaintiff contacted Ford about the Transmission Defect on or about October 25,

  2016. Plaintiff sought transmission repairs from the following dealership: James

  Collins Ford Downtown Louisville, 809 S. 5th Street, Louisville, KY 40203.

  Plaintiff has sought repairs one time under warranty and one time outside the

  warranty. Plaintiff was charged a fee before the Vehicle would be inspected or

  repaired. The Vehicle was repaired in the following: March 2018 and October

  2018.

          328. Plaintiffs Katherine Crab and Chauncey Dupuy (for the purpose of

  this paragraph only, “Plaintiffs”), are citizens of the State of Louisiana, residing in

  the City of Moreauville. On or about February 22, 2017, Plaintiffs purchased a

  2015 Ford Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission,

  Vehicle Identification Number 1FA6P0H70F5126030 (for the purpose of this

  paragraph only, the “Vehicle”).

          329. Plaintiff Kathy Johnson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Calhoun.

  On or about November 1, 2012, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35     six-speed   automatic    transmission,   Vehicle    Identification   Number

  3FAHP0HA8AR262822 (for the purpose of this paragraph only, the “Vehicle”),


                                           227
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1500 Filed 11/21/19 Page 228 of 376




  from BF Evan’s Ford, located at 270 HWY 431, Livermore, KY 42352. Plaintiff

  first experienced the Transmission Defect in or around October 2017 at

  approximately 125,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed

  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts, and Hard

  Decelerations/Clunks when Slowing or Accelerating. Plaintiff was charged a fee

  before the Vehicle would be inspected or repaired. The Vehicle was never

  successfully repaired.

         330. Plaintiff Kelli Gilyard (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Ferguson.

  On or about April 15, 2011, Plaintiff purchased a 2011 Ford Fusion SE, with a

  6F35    six-speed   automatic    transmission,    Vehicle   Identification   Number

  3FAHP0HA7BR152698 (for the purpose of this paragraph only, the “Vehicle”),

  from Paul Cereme Ford, located at 11400 New Halls Ferry Road, Florissant, MO

  63033. Plaintiff first experienced the Transmission Defect on or about December

  31, 2018, at approximately 98,000 miles. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed


                                           228
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1501 Filed 11/21/19 Page 229 of 376




  Acceleration, Gears Slipping, Lack of Power, Hard Decelerations/Clunks when

  Slowing or Accelerating, and Complete Transmission Failure Requiring

  Repair/Replacement.

         331. Plaintiff Kelvin Sullivan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Detroit. On

  or about July 1, 2014, Plaintiff purchased a 2013 Ford Fusion SE, with a 21/32/25

  6F35    six-speed    automatic    transmission,    Vehicle    Identification   Number

  3FA6P0H77DR190916 (for the purpose of this paragraph only, the “Vehicle”).

         332. Plaintiff Ken Borup (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Tremonton. On

  or about October 1, 2014, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR0DR313148 (for the purpose of this paragraph only, the “Vehicle”),

  from Low Book Sales, located at 3371 State Street, Salt Lake City, UT 84115.

  Plaintiff first experienced the Transmission Defect on or about April 1st, 2016, at

  approximately 40,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Gears

  Slipping.   Plaintiff sought transmission repairs from the following dealership:


                                            229
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1502 Filed 11/21/19 Page 230 of 376




  Heritage Motor Company, 101 N. 300 East, Tremont, UT 84337. Plaintiff has

  sought repairs one time under warranty. The Vehicle was repaired on the following

  date: April 12, 2016.

        333. Plaintiff Kenisha Jeffers (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of Brinkley.

  On or about October 10, 2015, Plaintiff purchased a 2013 Ford Fusion S, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G71DR110656 (for the purpose of this paragraph only, the “Vehicle”),

  from Bale Chevrolet, located at 13101 Chenal Pkwy., Little Rock, AR 72211.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to lease the Vehicle:

  Internet Marketing. Plaintiff first experienced the Transmission Defect on or about

  January 2016. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Delayed Acceleration,

  Gears Slipping, Delayed Downshifts, and Hard Decelerations/Clunks when

  Slowing or Accelerating.

        334. Plaintiff Kevin Falzone (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of West


                                           230
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1503 Filed 11/21/19 Page 231 of 376




  Chicago. On or about September 5, 2015, Plaintiff purchased a 2014 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K92ER318054 (for the purpose of this paragraph

  only, the “Vehicle”), from Jerry Haggerty Chevrolet, located at 300 Roosevelt

  Road, Glen Elyn, IL 60137. Plaintiff first experienced the Transmission Defect on

  or about June 10, 2019, at approximately 93,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestation of the Transmission

  Defect: Complete Transmission Failure Requiring Repair/Replacement. Plaintiff

  sought transmission repairs from the following dealership: Quick Lane, 330 W.

  Roosevelt Road, West Chicago, IL 60185. Plaintiff has sought repairs one time

  outside the warranty. The Vehicle was repaired on the following date: September

  17, 2019.

        335. Plaintiff Khalid Sabbah (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of St. Louis.

  On or about June 22, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H78E5399490 (for the purpose of this paragraph only, the “Vehicle”).

        336. Plaintiff Kiara King (for the purpose of this paragraph only,


                                           231
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1504 Filed 11/21/19 Page 232 of 376




  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Smyrna.

  On or about September 30, 2016, Plaintiff purchased a 2010 Ford Fusion SE, with

  a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0JA6AR231322 (for the purpose of this paragraph only, the “Vehicle”).

        337. Plaintiff Kim Colbert (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of

  Jacksonville. On or about October 3, 2018, Plaintiff purchased a 2013 Ford Fusion

  SE, Vehicle Identification Number 3FA6P0H92DR134478 (for the purpose of this

  paragraph only, the “Vehicle”), from Gwantney GMC, located at 5700 Landers

  Road, Jacksonville, AR 72117. Plaintiff first experienced the Transmission Defect

  on or about May 21, 2019. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Violent Jerking and

  Gears Slipping.     Plaintiff sought transmission repairs from the following

  dealership: Quality Transmission, 1800 General Samuel Road, Jacksonville, AR

  72076. Plaintiff has sought repairs one time under warranty and two times outside

  the warranty. Plaintiff was charged a fee before the Vehicle would be inspected or

  repaired. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Problems Could Not Be Replicated. The Vehicle was never


                                          232
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1505 Filed 11/21/19 Page 233 of 376




  successfully repaired.

        338. Plaintiff Kimberly Marshall (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Dahlonega.

  On or about March 8, 2011, Plaintiff purchased a 2010 Ford Fusion, SEL FWD,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0JG6AR306394 (for the purpose of this paragraph only, the “Vehicle”).

        339. Plaintiff Kimberly Nicholson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of Conway.

  On or about September 6, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H72GR323876 (for the purpose of this paragraph only, the “Vehicle”),

  from Smith Ford, located at 908 E. Oak Street, Conway, AR 72032. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Free of Transmission Issues. Plaintiff has

  experienced, and continues to experience, the following manifestations of the


                                           233
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1506 Filed 11/21/19 Page 234 of 376




  Transmission Defect: Violent Jerking and Bucking and Kicking on Acceleration

  (Shuddering or Juddering).       Plaintiff sought transmission repairs from the

  following dealership: Smith Ford, 908 E. Oak Street, Conway, AR 72032. Plaintiff

  has sought repairs two times under warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Problems Could Not Be

  Replicated. The Vehicle was never successfully repaired.

        340. Plaintiff Kristina Chilton (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oklahoma, residing in the City of

  Blanchard. On or about February 15, 2019, Plaintiff purchased a 2015 Ford Fusion

  SE, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H92FR293228 (for the purpose of this paragraph

  only, the “Vehicle”), from OKC Volkswagen, located at 4710 NW 39th Street,

  Oklahoma City, OK 73122. Plaintiff first experienced the Transmission Defect in

  or around February 2019 at approximately 70,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering, Delayed Acceleration, Gears Slipping,

  Difficulty   Stopping,    Lack     of   Power,    Delayed     Downshifts,     Hard


                                          234
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1507 Filed 11/21/19 Page 235 of 376




  Deceleration/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, Transmission Failures in Traffic, and Complete Transmission Failure

  Requiring Repair/Replacement. Plaintiff contacted Ford about the Transmission

  Defect in or around June 2019. Plaintiff sought transmission repairs from the

  following dealership: AAMCO Transmission, 2311 S. Air Depot, Midwest City,

  OK 73110. Plaintiff has sought repairs one time under warranty and two times

  outside the warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability

  is Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal”.” The Vehicle

  was repaired on the following dates: June 2019, August 2, 2019, and September 4,

  2019.

          341. Plaintiff Lagilda McCarthy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Houston. On

  or about January 24, 2015, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  six-speed     automatic     transmission,     Vehicle     Identification    Number

  3FAHP0HA7CR207460 (for the purpose of this paragraph only, the “Vehicle”),


                                          235
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1508 Filed 11/21/19 Page 236 of 376




  from Rhodes Auto Sales, located at 8335 North Fwy., Houston, TX 77037.

  Plaintiff first experienced the Transmission Defect on or about May 31, 2017.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Gears Slipping, Difficulty Stopping,

  Lack of Power, Transmission Failures in Traffic, and Complete Transmission

  Failure Requiring Repair/Replacement. Plaintiff experienced a transmission failure

  that resulted in a collision. Plaintiff contacted Ford about the Transmission Defect

  on or about July 17, 2017. Plaintiff sought transmission repairs from the following

  dealership: Helfman Ford, 12220 Southwest Fwy., Stafford, TX 77477. Plaintiff

  has sought repairs one time under warranty and one time outside the warranty. The

  Vehicle was never successfully repaired.

        342. Plaintiff Lance Dean (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Vernal. On or

  about February 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78DR365285 (for the purpose of this paragraph only, the “Vehicle”),

  from Top Gear Auto, located at 560 W. State Street, Pleasant Grove, UT 84062.

  Plaintiff has experienced, and continues to experience, the following


                                           236
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1509 Filed 11/21/19 Page 237 of 376




  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), and Delayed Acceleration.

        343. Plaintiff Latanya Jones (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Byhalia.

  On or about October 29, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic      w/start-stop   transmission,   Vehicle

  Identification Number 3FA6P0HDXER312594 (for the purpose of this paragraph

  only, the “Vehicle”), from Homer Skelton Ford, located at 6950 Hanna Cove,

  Olive Branch, MS 38654. Plaintiff first experienced the Transmission Defect at

  approximately 65,346 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, and Bucking and Kicking on Acceleration (Shuddering or Juddering).

        344. Plaintiff Latisha Abele (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kansas, residing in the City of Goddard. On

  or about November 1, 2011, Plaintiff purchased a 2012 Ford Fusion Titanium, with

  a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA2CR205535 (for the purpose of this paragraph only, the “Vehicle”),

  from Mel Hambelton Ford, located at 11771 W. Kellogg Avenue, Wichita, KS


                                            237
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1510 Filed 11/21/19 Page 238 of 376




  67209. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in or around September 2017 at approximately 86,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Delayed Downshift, Hard Deceleration/Clunks when Slowing or Accelerating, and

  Complete Transmission Failure Requiring Repair/Replacement.                  Plaintiff

  contacted Ford about the Transmission Defect in or around September 2017.

  Plaintiff sought transmission repairs from the following dealership: AAMCO

  Transmission & Total Car Care, 703 N. West Street, Wichita, KS 67203. Plaintiff

  has sought repairs one time outside the warranty. The Vehicle was repaired in:

  December 2017.

        345. Plaintiff Latisha Clark (for the purpose of this paragraph only,


                                           238
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1511 Filed 11/21/19 Page 239 of 376




  “Plaintiff”), is a citizen of the State of Delaware, residing in the City of Smyrna.

  On or about February 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic     w/start-stop   transmission,   Vehicle

  Identification Number 3FA6P0HD0ER210382 (for the purpose of this paragraph

  only, the “Vehicle”).

        346. Plaintiff Laura Williams (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Louisiana, residing in the City of Baker. On

  or about January 31, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H70ER126234 (for the purpose of this paragraph only, the “Vehicle”).

        347. Plaintiffs Leroy Bruce and Rebecca Bruce (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of South Carolina, residing in

  the City of Darlington. On or about November 30, 2016, Plaintiffs purchased a

  2015 Ford Fusion SE, with a 23/34/27 6F35 six-speed automatic w/start-stop

  transmission, Vehicle Identification Number 3FA6P0HD4FR177095 (for the

  purpose of this paragraph only, the “Vehicle”), from Manahawkin Chrysler Dodge

  Jeep Ram, located at 500 New Jersey 72 West, Manahawkin, NJ 08050. Plaintiffs

  have experienced, and continue to experience, the following manifestations of the


                                           239
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1512 Filed 11/21/19 Page 240 of 376




  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  Gears Slipping, Difficulty Stopping, Lack of Power, Delayed Downshifts, Hard

  Decelerations/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, and Transmission Failures in Traffic. Plaintiff contacted Ford about

  the Transmission Defect in 2017.

        348. Plaintiff Linda Connelly (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Ruffs

  Dale. On or about January 1, 2011, Plaintiff purchased a 2010 Ford Fusion S, with

  a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA5AR275575 (for the purpose of this paragraph only, the “Vehicle”),

  from Sendell Motors, Inc., located at 5079 US-30, Greensburg, PA 15601. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads. Plaintiff first experienced the Transmission Defect in 2011 at

  approximately 60,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Lack of

  Power, Delayed Downshifts, Transmission Failures in Traffic, and No


                                           240
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1513 Filed 11/21/19 Page 241 of 376




  Acceleration and Sputtering.     Plaintiff contacted Ford about the Transmission

  Defect in 2011. Plaintiff sought transmission repairs from the following dealership:

  Sendell Motors, Inc, 5079 US-30, Greensburg, PA 15601. Plaintiff has sought

  repairs two times outside the warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Problems Could Not Be

  Replicated. The Vehicle was repaired in: 2013.

        349. Plaintiffs Linda and Benjamin Raynor (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Illinois, residing in the

  City of Orlando Park. On or about April 1, 2013, Plaintiffs purchased a 2011 Ford

  Fusion, SEL FWD, with a 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FAHP0JGXBR200550 (for the purpose of this paragraph

  only, the “Vehicle”), from CarMax Tinley Park, located at 18800 Oak Park

  Avenue, Tinley Park, IL 60477. Plaintiffs first experienced the Transmission

  Defect on or about June 1, 2015, at approximately 45,000 miles. Plaintiffs have

  experienced, and continue to experience, the following manifestation of the

  Transmission Defect: Delayed Acceleration.          Plaintiffs sought transmission

  repairs from the following dealership: CarMax Tinley Park, 18800 Oak Park

  Avenue, Tinley Park, IL 60477. Plaintiffs sought repairs three times under


                                          241
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1514 Filed 11/21/19 Page 242 of 376




  warranty and one time outside the warranty. Plaintiffs were charged a fee before

  the Vehicle would be inspected or repaired. Plaintiffs were assured of the

  following when Plaintiffs sought transmission repairs to the Vehicle: Transmission

  Functions Normally and Problems Could Not Be Replicated. The Vehicle was

  repaired in the following: June 2015, July 2017, June 2018 and August 2019.

        350. Plaintiff Lisa Baldwin (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Chandler. On or about April 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H98ER281955 (for the purpose of this paragraph

  only, the “Vehicle”), from Ashville Ford Lincoln, located at 611 Brevard Road,

  Ashville, NC 28806. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect in or around August 2014 at


                                          242
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1515 Filed 11/21/19 Page 243 of 376




  approximately 1,500 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, and Bucking and Kicking on Acceleration (Shuddering or Juddering).

  Plaintiff contacted Ford about the Transmission Defect in or around August 2018.

  Plaintiff sought transmission repairs from the following dealership: Auto Body

  Repair of America, 611 Brevard Road, Asheville, NC 28806. Plaintiff has sought

  repairs three times under warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Drivability is Acceptable, and

  Transmission Functions Normally. The Vehicle was repaired multiple times in:

  2015.

          351. Plaintiff Lisa Lightfoot (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Kansas

  City. On or about December 10, 2015, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HRXDR378993 (for the purpose of this paragraph only, the

  “Vehicle”), from Zack Ford, located at 5824 N. Ava Avenue, Kansas City, MO

  64151. Plaintiff first experienced the Transmission Defect in or around October

  2017 at approximately 150,000 miles. Plaintiff has experienced, and continues to


                                          243
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1516 Filed 11/21/19 Page 244 of 376




  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, Lack of Power, and Delayed Downshifts. Plaintiff has sought repairs

  one time under warranty and one time outside the warranty. The Vehicle was never

  successfully repaired.

        352. Plaintiff Lorraine Hodge (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Bath. On

  or about January 29, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0D99DR206136 (for the purpose of this paragraph only, the “Vehicle”),

  from Simon-Rockwell, located at 7327 NY-54, Bath, NY 14810. Plaintiff viewed

  or otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Dealership Salesperson and

  Consumer Awards/Reviews. Plaintiff first experienced the Transmission Defect in

  or around December 2013 at approximately 25,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Violent Jerking and Delayed Downshifts.           Plaintiff has

  sought repairs three times under warranty. Plaintiff was assured of the following


                                          244
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1517 Filed 11/21/19 Page 245 of 376




  when Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal”.” The Vehicle was never successfully repaired.

         353. Plaintiff Louis King (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Norcross.

  On or about September 1, 2015, Plaintiff purchased a 2012 Ford Fusion S, with a

  6F35    six-speed    automatic   transmission,    Vehicle   Identification   Number

  3FAHP0HA8CR296780 (for the purpose of this paragraph only, the “Vehicle”),

  from Gwinnett Place Ford, located at 3230 Satellite Blvd, Duluth, GA 30096.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about April 16, 2016, at approximately 90,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,


                                           245
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1518 Filed 11/21/19 Page 246 of 376




  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Lack of Power, and Transmission Failures.

  Plaintiff contacted Ford about the Transmission Defect on or about June 15, 2016.

         354. Plaintiff Machelle Hall’s claim is scheduled to be dismissed without

  prejudice.

         355. Plaintiff Macie Snyder (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Terre Haute.

  On or about August 1, 2016, Plaintiff purchased a 2012 Ford Fusion SE, with a

  6F35    six-speed    automatic    transmission,    Vehicle    Identification   Number

  3FAHP0JG7CR350102 (for the purpose of this paragraph only, the “Vehicle”),

  from a private seller. Plaintiff first experienced the Transmission Defect on or

  about June 1, 2017, at approximately 95,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering or Juddering), and Delayed

  Acceleration.

         356. Plaintiff Mandy Romero (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Hoffman

  Estates. On or about August 8, 2016, Plaintiff purchased a 2013 Ford Fusion SE,


                                            246
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1519 Filed 11/21/19 Page 247 of 376




  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H75DR309434 (for the purpose of this paragraph only, the

  “Vehicle”), from Castle Chevrolet, located at 400 E. Roosevelt Road, Villa Park,

  IL 60181. Plaintiff first experienced the Transmission Defect on or about March

  17, 2017, at approximately 67,365 miles. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Violent

  Jerking and Gears Slipping.       Plaintiff sought transmission repairs from the

  following dealership: Arlington Heights Ford, 801 W. Dundee Road, Arlington

  Heights, IL 60004. Plaintiff has sought repairs one time under warranty. The

  Vehicle was never successfully repaired.

        357. Plaintiff Marcellius Smith (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Kansas

  City. On or about July 2, 2017, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H75GR303055 (for the purpose of this paragraph only, the “Vehicle”).

        358. Plaintiff Maria Nunez (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Luskin. On or

  about June 1, 2013, Plaintiff purchased a 2011 Ford Fusion SE, with a 6F35


                                           247
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1520 Filed 11/21/19 Page 248 of 376




  six-speed     automatic     transmission,      Vehicle     Identification    Number

  3FAHP0HA2BR166878 (for the purpose of this paragraph only, the “Vehicle”),

  from Salty’s Auto Sales, located at 306 N. Timberland Drive, Lufkin, TX 75901.

  Plaintiff first experienced the Transmission Defect in 2015. Plaintiff has

  experienced, and continues to experience, the following manifestation of the

  Transmission Defect: Delayed Acceleration.

        359. Plaintiff Marion Hand (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Homosassa.

  On or about February 26, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H7XDR138485 (for the purpose of this paragraph only, the “Vehicle”).

        360. Plaintiff Mark Kehoe (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Collingdale. On or about December 13, 2013, Plaintiff purchased a 2014 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H78ER230437 (for the purpose of this paragraph

  only, the “Vehicle”), from a private seller. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Gears


                                           248
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1521 Filed 11/21/19 Page 249 of 376




  Slipping, Lack of Power, and Delayed Downshift.

        361. Plaintiff Mark Phillips (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of St.

  Petersburg. On or about August 23, 2014, Plaintiff purchased a 2015 Ford Fusion

  SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0K94FR102059 (for the purpose of this paragraph only, the

  “Vehicle”), from AutoNation Ford, located at 2525 34th Street N., St. Petersburg,

  FL 33713. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to lease the

  Vehicle:    Vehicle   Dependability,   Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about October 21, 2014, at approximately 2,800 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, and Gears

  Slipping.


                                         249
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1522 Filed 11/21/19 Page 250 of 376




        362. Plaintiff Marshal Williams (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Scottsville.

  On or about August 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H72DR106579 (for the purpose of this paragraph only, the “Vehicle”),

  from Gillie Hyde Auto Group, located at 610A Happy Valley Rd, Glasgow, KY

  42141. Plaintiff first experienced the Transmission Defect on or about March 1,

  2017, at approximately 60,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Hard

  Decelerations/Clunks     when     Slowing    or   Accelerating.       Plaintiff   sought

  transmission repairs from the following dealership: Curran Automotive, 563

  Lovers Ln, Bowling Green, KY 42103. Plaintiff has sought repairs three times

  outside the warranty. The Vehicle was repaired on the following dates: August 1,

  2018, June 20, 2019, and July 8, 2019.

        363. Plaintiff Marvin Edwards (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Bradenton.

  On or about December 22, 2018, Plaintiff purchased a 2015 Ford Fusion S, with a


                                            250
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1523 Filed 11/21/19 Page 251 of 376




  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G7XFR288763 (for the purpose of this paragraph only, the “Vehicle”),

  from AutoNation Ford Bradenton, located at 5325 14th Street W., Bradenton, FL

  34207. Plaintiff first experienced the Transmission Defect on or about March 20,

  2019, at approximately 36,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Hard Shifting.

  Plaintiff contacted Ford about the Transmission Defect on or about March 20,

  2019. Plaintiff has sought repair one time under warranty. Plaintiff was assured of

  the following when Plaintiff sought transmission repairs to the Vehicle: Drivability

  Concerns Expressed Were “Normal. The Vehicle was never successfully repaired.

        364. Plaintiff Mary Clements (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

  Union. On or about June 18, 2016, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H70ER307236 (for the purpose of this paragraph only, the

  “Vehicle”), from Blackwood’s Auto Sales, located at 1013 Duncan Bypass, Union,

  SC 29379. Plaintiff first experienced the Transmission Defect in 2018 at

  approximately 13,400 miles. Plaintiff has experienced, and continues to


                                          251
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1524 Filed 11/21/19 Page 252 of 376




  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Gears Slipping, Lack of Power, Premature Wear of

  Internal   Components,     Transmission     Failures   in   Traffic,   and   Complete

  Transmission Failure Requiring Repair/Replacement.           Plaintiff contacted Ford

  about the Transmission Defect in 2018. Plaintiff has sought repairs one time

  outside the warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Problem Could Not Be Replicated. The

  Vehicle was never successfully repaired.

        365. Plaintiff Matthew DeLuca (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Seven Hills. On

  or about September 8, 2015, Plaintiff purchased a 2016 Ford Fusion, SEL FWD,

  with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0H91GR155665 (for the purpose of this paragraph only, the

  “Vehicle”), from Bob Gillingham Ford, located at 8383 Brookpark Road, Parma,

  OH 44129. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:


                                            252
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1525 Filed 11/21/19 Page 253 of 376




  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,    Drivability,    Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  and Delayed Acceleration. Plaintiff has sought repairs one time under warranty.

  The Vehicle was repaired in the following: November 2017.

        366. Plaintiff Matthew Merola (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Orlando. On

  or about December 15, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0D97GR263827 (for the purpose of this paragraph only, the “Vehicle”),

  from Sunrise Ford, located at 5435 US-1, Fort Pierce, FL 34982. Plaintiff viewed

  or otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Sales Brochure, TV, Radio and

  Billboard Ads, Dealership Salesperson, Internet Marketing, Historical Brand

  Slogans, and Consumer Awards/Reviews. Ford dealership sales personnel made


                                           253
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1526 Filed 11/21/19 Page 254 of 376




  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding   to   purchase    the   Vehicle:     Vehicle   Dependability,   Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Lack of

  Power, and Hard Decelerations/Clunks when Slowing or Accelerating. Plaintiff

  has sought repairs five times under warranty. Plaintiff was charged a fee before the

  Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be

  Dependable As-Is, Drivability is Acceptable, Transmission Functions Normally,

  Problems Could Not Be Replicated, and Drivability Concerns Expressed Were

  “Normal”.” The Vehicle was never successfully repaired.

        367. Plaintiff Matthew Pierce (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Magnolia. On

  or about January 1st, 2016, Plaintiff purchased a 2013 Ford Fusion Titanium, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0K99DR307017 (for the purpose of this paragraph only, the “Vehicle”).

        368. Plaintiff Meagan Albin (for the purpose of this paragraph only,


                                           254
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1527 Filed 11/21/19 Page 255 of 376




  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Brandon. On

  or about December 1, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H77GR255087 (for the purpose of this paragraph only, the “Vehicle”).

        369. Plaintiff Megan Ely (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Beaver

  Dams. On or about April 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76GR272799 (for the purpose of this paragraph only, the “Vehicle”),

  from City World Ford, located at 3305 Boston Road, The Bronx, NY 10469.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to lease the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in or around April

  2017 at approximately 15,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed


                                           255
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1528 Filed 11/21/19 Page 256 of 376




  Acceleration, Lack of Power, Delayed Downshifts, and Transmission Failures in

  Traffic.   Plaintiff has sought repairs one time under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Vehicle Will Be Dependable As-Is, Drivability is Acceptable, Transmission

  Functions Normally, Problems Could Not Be Replicated, and Drivability Concerns

  Expressed Were “Normal”.” The Vehicle was never successfully repaired.

        370. Plaintiff Melanie Graham (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Orange Park.

  On or about November 10, 2016, Plaintiff purchased a 2015 Ford Fusion Titanium,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 1FA6P0HDXF5121178 (for the purpose of this paragraph

  only, the “Vehicle”), from Miracle Toyota, located at 37048 US-27, Haines City,

  FL 33844. Plaintiff first experienced the Transmission Defect in March. Plaintiff

  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Delayed Acceleration and Lack of Power.

        371. Plaintiff Meleesa Genereux’s claim is scheduled to be dismissed

  without prejudice.

        372. Plaintiff Melinda Callan (for the purpose of this paragraph only,


                                            256
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1529 Filed 11/21/19 Page 257 of 376




  “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Gaylesville.

  On or about May 16, 2010, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35    six-speed    automatic     transmission,   Vehicle    Identification   Number

  3FAHP0JA8AR370643 (for the purpose of this paragraph only, the “Vehicle”),

  from Carl Gregory Ford, located at 1916 Glenn Blvd SW, Fort Payne, AL 35968.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Sales Brochure, TV, Radio or Billboard Ads, Dealership Salesperson, and

  Historical Brand Slogans. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to

  purchase       the      Vehicle:        Vehicle       Dependability,       Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about May 17, 2010, at

  approximately 100 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Violent Jerking and

  Bucking and Kicking on Acceleration (Shuddering or Juddering). Plaintiff sought

  transmission repairs from the following dealership: Landers McLarty Ford of Fort

  Payne, 1916 Glenn Blvd, Fort Payne, AL 35968. Plaintiff has sought repairs four


                                            257
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1530 Filed 11/21/19 Page 258 of 376




  times under warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Problems Could Not Be Replicated. The

  Vehicle was unsuccessfully repaired in the following: June 2010, August 2010 and

  March 2011.

        373. Plaintiff Melissa Lafritz (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of West Virginia, residing in the City of Rock.

  On or about June 24, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76GR177823 (for the purpose of this paragraph only, the “Vehicle”),

  from Ramey Ford Princeton, located at 498 Courthouse Rd, Princeton, WV 24739.

  Plaintiff first experienced the Transmission Defect in or around January 2016 at

  approximately 50,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, and Hard Decelerations/Clunks when Slowing or Accelerating.

        374. Plaintiff Melissa Richards (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Reynolds

  Station. On or about January 1, 2012, Plaintiff purchased a 2011 Ford Fusion, SEL


                                           258
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1531 Filed 11/21/19 Page 259 of 376




  FWD, with a 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FAHP0JGXBR226338 (for the purpose of this paragraph only, the

  “Vehicle”), from Tapp Motor, located at 4550 KY-54, Owensboro, KY 42303.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Delayed Acceleration, Lack of Power,

  and Dash Caught on Fire Twice. Plaintiff sought transmission repairs from the

  following dealership: Tapp Motor, 4550 KY-54, Owensboro, KY 42303. Plaintiff

  has sought repairs five times outside the warranty. The Vehicle was never

  successfully repaired.

        375. Plaintiff Melissa White (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Flushing.

  On or about July 14, 2015, Plaintiff purchased a 2011 Ford Fusion SE, with a 6F35

  six-speed     automatic     transmission,      Vehicle     Identification    Number

  3FAHP0HA2BR202374 (for the purpose of this paragraph only, the “Vehicle”),

  from Lasco Ford, located at 2525 Owen Road, Fenton, MI 48430. Plaintiff viewed

  or otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Dealership Salesperson. Ford

  dealership sales personnel made the following claims or representations to


                                           259
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1532 Filed 11/21/19 Page 260 of 376




  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Problems. Plaintiff first experienced the Transmission Defect in

  2017 at approximately 95,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Buck and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating,

  and Premature Wear of Internal Components.

        376. Plaintiff Melvin Harnack (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Eyota. On

  or about August 27, 2016, Plaintiff purchased a 2017 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H71HR105302 (for the purpose of this paragraph only, the “Vehicle”),

  from Rochester Ford, located at 4900 Highway 52 North, Rochester, MN 55901.

  Plaintiff first experienced the Transmission Defect on or about August 15, 2017, at

  approximately 10,902 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent


                                           260
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1533 Filed 11/21/19 Page 261 of 376




  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Hard Decelerations/Clunks when Slowing or Accelerating, and

  Jolting when Shifting from Park to Drive. Plaintiff sought transmission repairs

  from the following dealership: Rochester Ford, 4900 Highway 52 North,

  Rochester, MN 55901. Plaintiff has sought repairs three times under warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Drivability is Acceptable, Transmission Functions Normally,

  Problems Could Not Be Replicated, and Drivability Concerns Expressed Were

  “Normal”.” The Vehicle was unsuccessfully repaired on the following dates:

  February 1, 2018, and February 8, 2018.

        377. Plaintiff Merritt McDowell (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Washington, residing in the City of Naches.

  On or about October 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H75ER130005 (for the purpose of this paragraph only, the “Vehicle”),

  from Tom Denchel Ford, located at 630 Wine Country Road, Prosser, WA 99350.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:


                                           261
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1534 Filed 11/21/19 Page 262 of 376




  Sales Brochure, TV, Radio or Billboard Ads, and Internet Marketing. Plaintiff first

  experienced the Transmission Defect on or about December 20, 2018, at

  approximately 60,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, Delayed Downshift,

  and Slammed into Reverse Very Violently.

        378. Plaintiff Michael Hudson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of St. Louis.

  On or about December 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H7XDR327556 (for the purpose of this paragraph only, the “Vehicle”).

        379. Plaintiffs Michael and Tina Oclair (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of North Carolina, residing in the City

  of Fayetteville. On or about December 31, 2014, Plaintiffs purchased a 2015 Ford

  Fusion Titanium, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H71FR141424 (for the purpose of this paragraph

  only, the “Vehicle”), from Crown Ford, located at 256 Swain Street, Fayetteville,

  NC 28303. Plaintiffs viewed or otherwise received the following advertisements or


                                           262
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1535 Filed 11/21/19 Page 263 of 376




  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Sales Brochure, TV, Radio or Billboard Ads, Dealership Salesperson, Internet

  Marketing, and Historical Brand Slogans. Ford dealership sales personnel made the

  following claims or representations to Plaintiffs, on which Plaintiffs relied in

  deciding   to   purchase   the   Vehicle:     Vehicle   Dependability,   Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues.

  Plaintiffs have experienced, and continue to experience, the following

  manifestation of the Transmission Defect: Delayed Acceleration.

        380. Plaintiff Michael Scott (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Boones

  Mill. On or about December 21, 2015, Plaintiff purchased a 2015 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H72FR135261 (for the purpose of this paragraph only, the

  “Vehicle”).

        381. Plaintiff Michele Clarke (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maryland, residing in the City of Capitol

  Heights. On or about January 24, 2014, Plaintiff purchased a 2014 Ford Fusion SE,

  Vehicle Identification Number 3FA6P0HD9ER224846 (for the purpose of this


                                          263
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1536 Filed 11/21/19 Page 264 of 376




  paragraph only, the “Vehicle”), from Koons Ford of Baltimore, located at 6970

  Security Blvd, Woodlawn, MD 21244. Plaintiff viewed or otherwise received the

  following advertisements or representations by Ford and relied on them in deciding

  to purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, and Reliability. Plaintiff first experienced the

  Transmission Defect in or around April 2016 at approximately 59,940 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Lack of Power, Hard Decelerations/Clunks

  when Slowing or Accelerating, Transmission Failures in Traffic, and Complete

  Transmission Failure Requiring Repair/Replacement.        Plaintiff contacted Ford

  about the Transmission Defect in or around July 2016. Plaintiff sought

  transmission repairs from the following dealership: DARCARS Ford Lanham,

  9020 Lanham Severn Road, Lanham, MD 20706. Plaintiff has sought repairs one

  time under warranty. The Vehicle was repaired in: July 2017.


                                          264
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1537 Filed 11/21/19 Page 265 of 376




        382. Plaintiff Michele Willis Silva (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Mexico, residing in the City of

  Roswell. On or about April 10, 2014, Plaintiff purchased a 2012 Ford Fusion SE,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0JG4CR290425 (for the purpose of this paragraph only, the “Vehicle”),

  from Roswell Honda, located at 5290 W. Pinelodge, Roswell, NM 88201. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Internet Marketing.

  Plaintiff first experienced the Transmission Defect on or about May 10, 2016, at

  approximately 30,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Gears Slipping, and Delayed Downshifts.

        383. Plaintiff Michelle Coates (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about May 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H78E5385783 (for the purpose of this paragraph only, the “Vehicle”),

  from Oxmoor Ford, located at 100 Oxmoor Lane, Louisville, KY 40222. Plaintiff


                                            265
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1538 Filed 11/21/19 Page 266 of 376




  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle    Dependability,   Drivability,   Sustainability/Long-Lasting,

  Reliability and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in 2016. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Gears Slipping, Lack of Power, Delayed

  Downshifts, Hard Deceleration/Clunks when Slowing or Accelerating, and

  Complete Transmission Failure Requiring Repair/Replacement. Plaintiff sought

  transmission repairs from the following dealership: Oxmoor Ford Lincoln, 100

  Oxmoor Lane, Louisville, KY 40222. Plaintiff has sought repairs six times under

  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Drivability is Acceptable, Transmission Functions

  Normally, and Drivability Concerns Expressed Were “Normal”.” The Vehicle was

  repaired multiple times between 2016 and 2017.


                                         266
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1539 Filed 11/21/19 Page 267 of 376




        384. Plaintiff Michelle Rowland (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

  Greenville. On or about July 10, 2017, Plaintiff purchased a 2015 Ford Fusion, SE

  Hybrid, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H73FR177809 (for the purpose of this paragraph

  only, the “Vehicle”), from Fairway Ford, located at 2323 Laurens Road,

  Greenville, SC 29607. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about April 19, 2018, at

  approximately 30,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed

  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts and Shifted into

  Reverse and the car would not move.           Plaintiff contacted Ford about the

  Transmission Defect on or about May 25, 2018. Plaintiff sought transmission


                                          267
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1540 Filed 11/21/19 Page 268 of 376




  repairs from the following dealership: Fairway Ford, 2323 Laurens Road,

  Greenville, SC 29607. Plaintiff has sought repairs five times under warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Vehicle Will Be Dependable As-Is, Drivability is Acceptable,

  Transmission Functions Normally, Problems Could Not Be Replicated. and

  Drivability Concerns Expressed Were “Normal”.” The Vehicle was repaired on the

  following dates: April 25, 2018, May 24, 2018, June 8, 2018, June 27, 2018, and

  July 11, 2018.

        385. Plaintiff Mike B. Jordan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Warner

  Robins. On or about March 10, 2012, Plaintiff purchased a 2012 Ford Fusion S,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA8CR190197 (for the purpose of this paragraph only, the “Vehicle”),

  from Riverside Ford, located at 2089 Riverside Drive, Macon, GA 31204. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Internet Marketing

  and Dealership Salesperson. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to


                                          268
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1541 Filed 11/21/19 Page 269 of 376




  purchase       the      Vehicle:       Vehicle        Dependability,       Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect in or around May 2014 at approximately

  32,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent    Jerking,    Gears     Slipping,      Delayed   Downshifts,      and    Hard

  Decelerations/Clunks     when      Slowing   or   Accelerating.      Plaintiff   sought

  transmission repairs from the following dealership: Riverside Ford, 2089 Riverside

  Drive, Macon, GA 31204. Plaintiff has sought repairs four times outside the

  warranty. Plaintiff was charged a fee before the Vehicle would be inspected or

  repaired. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Drivability is Acceptable and Transmission Functions

  Normally. The Vehicle was never successfully repaired.

        386. Plaintiff Mildred Tucker (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Chicago. On

  or about March 7, 2017, Plaintiff purchased a 2017 Ford Fusion, SEL FWD, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H97HR271020 (for the purpose of this paragraph only, the


                                            269
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1542 Filed 11/21/19 Page 270 of 376




  “Vehicle”), from Metro Ford, located at 6455 S. Western, Chicago, IL 60636.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about April 3, 2017, at approximately 747 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack

  of Power, Delayed Downshift, Transmission Failures in Traffic, and Complete

  Transmission Failure Requiring Repair/Replacement.          Plaintiff contacted Ford

  about the Transmission Defect on or about August 21, 2017. Plaintiff sought

  transmission repairs from the following dealership: McCarthy Ford, 11400 S.

  Pulaski Road, Chicago, IL 60655. Plaintiff has sought repairs one time under

  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability is


                                           270
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1543 Filed 11/21/19 Page 271 of 376




  Acceptable, Transmission Functions Normally, and Problems Could Not Be

  Replicated. The Vehicle was repaired on the following date: October 16, 2017.

        387. Plaintiff Monica Pickens (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Minneola. On

  or about March 1, 2012, Plaintiff purchased a 2012 Ford Fusion SE, with a 6F35

  six-speed     automatic      transmission,      Vehicle     Identification     Number

  3FAHP0JAXCR121912 (for the purpose of this paragraph only, the “Vehicle”),

  from Peacock Ford, located at 1875 S. Orlando Avenue, Maitland, FL 32751.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,     Drivability,    Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in 2013 at approximately 12,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,


                                            271
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1544 Filed 11/21/19 Page 272 of 376




  Throttle Body Replacement, and Gears Slipping.

        388. Plaintiff Myeisha Spears (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Houston. On

  or about April 19, 2014, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  six-speed     automatic     transmission,      Vehicle     Identification    Number

  3FAHP0HA8CR238751 (for the purpose of this paragraph only, the “Vehicle”),

  from DriveTime Used Cars, located at 9645 North FWY., Houston, TX 77037.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to lease the Vehicle: TV,

  Radio or Billboard Ads. Plaintiff first experienced the Transmission Defect on or

  about January 15, 2017, at approximately 108,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), and Delayed Acceleration.

        389. Plaintiff Nathen Horne (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Colon. On

  or about August 15, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number


                                           272
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1545 Filed 11/21/19 Page 273 of 376




  3FA6P0HR5DR263220 (for the purpose of this paragraph only, the “Vehicle”).

        390. Plaintiff Nicholas Burks (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of Cabot. On

  or about September 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H91DR249119 (for the purpose of this paragraph only, the “Vehicle”).

        391. Plaintiff Nicholas Merolli (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Massachusetts, residing in the City of New

  Bedford. On or about July 24, 2018, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0H74E5379446 (for the purpose of this paragraph only, the

  “Vehicle”), from Best Cars, located at 511 Prescott Street, New Bedford, MA

  02745. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Consumer Awards/Reviews. Plaintiff first experienced the Transmission Defect on

  or about August 1, 2018, at approximately 85,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Violent Jerking, Gears Slipping and


                                           273
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1546 Filed 11/21/19 Page 274 of 376




  Delayed Downshifts. Plaintiff contacted Ford about the Transmission Defect in

  or around August 2018. The Vehicle was never successfully repaired.

        392. Plaintiff Nicholas Whelan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of Pitman.

  On or about November 1, 2014, Plaintiff purchased a 2015 Ford Fusion Titanium,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 1FA6P0HDXF5108253 (for the purpose of this paragraph

  only, the “Vehicle”), from Freehold Ford, located at 3572 US 9, Freehold, NJ

  07728. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about November 30, 2016, at approximately 45,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),


                                           274
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1547 Filed 11/21/19 Page 275 of 376




  Delayed Acceleration, and Gears Slipping. The Vehicle was never repaired.

        393. Plaintiff Nicholas Winkler (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Dakota, residing in the City of

  Bismarck. On or about January 20, 2016, Plaintiff purchased a 2016 Ford Fusion,

  SEL FWD, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle

  Identification Number 3FA6P0H96GR304295 (for the purpose of this paragraph

  only, the “Vehicle”), from Edie Ford Lincoln, located at 800 E. Bismarck Expy,

  Bismarck, ND 58504. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Historical Brand Slogans and Consumer Awards/Reviews.

  Plaintiff first experienced the Transmission Defect in or around May 2017 at

  approximately 22,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Downshifts, Hard

  Decelerations/Clunks when Slowing or Accelerating, and Premature Wear of

  Internal Components. Plaintiff sought transmission repairs from the following

  dealership: Edie Ford Lincoln, 800 E. Bismark Expy, Bismarck, ND 58504.

  Plaintiff has sought repairs three times under warranty. Plaintiff was assured of the


                                          275
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1548 Filed 11/21/19 Page 276 of 376




  following when Plaintiff sought transmission repairs to the Vehicle: Problems

  Could Not Be Replicated. The Vehicle was never successfully repaired.

        394. Plaintiff Nick Neace (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Roseville.

  On or about April 24, 2015, Plaintiff purchased a 2015 Ford Fusion Titanium, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H79FR245899 (for the purpose of this paragraph only, the “Vehicle”),

  from Lithia Ford Lincoln of Fresno, located at 195 E. Auto Center Dr., Fresno, CA

  93710. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Drivability. Plaintiff first experienced the

  Transmission Defect in November 2015 at approximately 5,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Violent jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), and Delayed Acceleration.                  Plaintiff sought

  transmission repairs from the following dealership: AutoNation Ford, 1493 CO


                                            276
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1549 Filed 11/21/19 Page 277 of 376




  Road E. East, White Bear Lake, MN 55110. Plaintiff has sought repairs five times

  under warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally, and

  Problems Could Not Be Replicated. The Vehicle was never successfully repaired.

        395. Plaintiff Nicole Parkinson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of South

  Charleston. On or about October 1, 2016, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H77DR155082 (for the purpose of this paragraph only, the

  “Vehicle”), from Jeff Schmitt Chevrolet East, located at 635 S. Orchard Lane,

  Beavercreek, OH 45434. Plaintiff first experienced the Transmission Defect in or

  around May 2017 at approximately 30,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Accelerations (Shuddering or Juddering), Delayed

  Acceleration, Gears Slipping, Delayed Downshifts, Hard Decelerations/Clunks

  when Slowing or Accelerating, Premature Wear of Internal Components,

  Transmission Failures in Traffic, and Complete Transmission Failure Requiring

  Repair/Replacement.   Plaintiff sought transmission repairs from the following


                                        277
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1550 Filed 11/21/19 Page 278 of 376




  dealership: Buckeye Ford, 110 US-42, London, OH 43140. Plaintiff has sought

  repairs one time under warranty. The Vehicle was repaired on the following date:

  September 20, 2017.

        396. Plaintiff Nicole Walmsley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Lodi. On or

  about November 28, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H91ER168428 (for the purpose of this paragraph only, the

  “Vehicle”), from Park Ford, located at 400 West Avenue, Tallmadge, OH 44278.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about December 1, 2016, at approximately 40,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,


                                           278
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1551 Filed 11/21/19 Page 279 of 376




  Delayed Acceleration, Delayed Downshifts, Transmission Failures in Traffic, and

  Complete Transmission Failure Requiring Repair/Replacement. Plaintiff sought

  transmission repairs from the following dealership: Park Ford, 400 West Avenue,

  Tallmadge, OH 44278. Plaintiff has sought repairs six times under warranty and

  one time outside the warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated, and Drivability Concerns Expressed Were “Normal”.”

  The Vehicle was never successfully repaired.

        397. Plaintiff Noah Roy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Freeport.

  On or about January 1, 2013, Plaintiff purchased a 2014 Ford Fusion, Vehicle

  Identification Number 3FA6P0H70ER126234 (for the purpose of this paragraph

  only, the “Vehicle”), from South Shore Hyundai, located at 360 W. Sunrise Hwy,

  Valley Stream, NY 11581. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: TV, Radio or Billboard Ads. Plaintiff first experienced the


                                           279
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1552 Filed 11/21/19 Page 280 of 376




  Transmission Defect in or around July 2016 at approximately 57,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Delayed Acceleration,

  Lack of Power, and Delayed Downshifts. Plaintiff sought transmission repairs

  from the following dealership: South Shore Hyundai. Plaintiff has sought repairs

  two times under warranty and two times outside the warranty. The Vehicle was

  repaired in the following: July 2016, September 2016 and October 2016.



        398. Plaintiff Nona Taylor (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Pittsburgh. On or about July 15, 2017, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 6F35 6-Speed Automatic transmission, Vehicle Identification Number

  3FA6P0H7XRR374691 (for the purpose of this paragraph only, the “Vehicle”),

  from Monroeville Kia, located at 3721 William Penn Hwy, Monroeville, PA

  15146. Plaintiff first experienced the Transmission Defect in or around September

  2018 at approximately 48,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, Gears Slipping, Lack


                                        280
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1553 Filed 11/21/19 Page 281 of 376




  of Power, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, and Transmission Failures in Traffic. Plaintiff sought transmission

  repairs from the following dealership: Monroeville Kia, 3721 William Penn Hwy,

  Monroeville, PA 15146. Plaintiff has sought repairs two times under warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Vehicle Will Be Dependable As-Is, Drivability is Acceptable,

  Transmission Functions Normally, Problems Could Not Be Replicated, and

  Drivability Concerns Expressed Were “Normal”.” The Vehicle was never

  successfully repaired.

        399. Plaintiff Orin Osbey (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Houston. On

  or about December 1, 2012, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G75DR177213 (for the purpose of this paragraph only, the “Vehicle”).

        400. Plaintiff Pamela Moore (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Fort Pierce.

  On or about May 14, 2014, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number


                                            281
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1554 Filed 11/21/19 Page 282 of 376




  3FA6P0H70DR134509 (for the purpose of this paragraph only, the “Vehicle”),

  from Myrtle Beach Chrysler Jeep, located at 785 Jason Blvd., Myrtle Beach, SC

  29577. Plaintiff first experienced the Transmission Defect on or about August 15,

  2016, at approximately 41,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Transmission

  Failures   in   Traffic,     and   Complete     Transmission   Failure   Requesting

  Repair/Replacement.        Plaintiff sought transmission repairs from the following

  dealership: Sunrise Ford, 5435 US-1, Fort Pierce, FL 34982. Plaintiff has sought

  repairs one time outside the warranty. The Vehicle was repaired in May 2016.

        401. Plaintiff Patricia Hampton (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Redford

  Twp. On or about August 1, 2017, Plaintiff purchased a 2010 Ford Fusion SE, with

  a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA8AR410242 (for the purpose of this paragraph only, the “Vehicle”),

  from US Auto, located at 25300 Grand River Avenue, Redford Charter Township,

  MI 48240. Plaintiff first experienced the Transmission Defect on or about


                                            282
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1555 Filed 11/21/19 Page 283 of 376




  September 1, 2018. Plaintiff has experienced, and continues to experience, the

  following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Gears Slipping, Difficulty Stopping, Hard Decelerations/Clunks when

  Slowing or Accelerating, and Premature Wear of Internal Components.

        402. Plaintiff Peggy O'Malley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Washington, residing in the City of Renton.

  On or about July 28, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76DR363163 (for the purpose of this paragraph only, the “Vehicle”),

  from Sound Ford, located at 101 SW Grady Way, Renton, WA 98057. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in or around December 2014 at approximately 35,000 miles.

  Plaintiff has experienced, and continues to experience, the following


                                           283
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1556 Filed 11/21/19 Page 284 of 376




  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Delayed Downshifts, hard Decelerations/Clunks when Showing or Accelerating,

  Premature Wear of Internal Components, and Complete Transmission Failure

  Requiring Repair/Replacement. Plaintiff experienced a transmission failure that

  resulted in a collision. Plaintiff sought transmission repairs from the following

  dealership: Sound Ford, 101 SW Grady Way, Renton, WA 98057. Plaintiff has

  sought repairs one time outside the warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be

  Dependable As-Is, Drivability is Acceptable, Transmission Functions Normally,

  and Drivability Concerns Expressed Were “Normal”.” The Vehicle was repaired

  in: December 2018.

        403. Plaintiffs Peyton and Elizabeth Sass (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of North Carolina, residing in the City

  of Clyde. On or about December 15, 2016, Plaintiffs purchased a 2016 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0H71G5125566 (for the purpose of this paragraph only, the

  “Vehicle”), from Rusty Wallace Ford, located at 134 Sharon Drive, Dandridge, TN


                                           284
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1557 Filed 11/21/19 Page 285 of 376




  37725. Plaintiffs viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to lease the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiffs, on which Plaintiffs relied in deciding to lease the

  Vehicle:    Vehicle    Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiffs have experienced, and

  continue to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Bucking and Kicking on Acceleration (shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Delayed Downshifts, Premature Wear of

  Internal Components, and Throttle Boddy Went Out at 14,215 Miles. Plaintiffs

  contacted Ford about the Transmission Defect in or around August 2016. Plaintiffs

  sought transmission repairs from the following dealership: Rusty Wallace Ford,

  134 Sharon Drive, Dandridge, TN 37725. Plaintiffs have sought repairs one time

  under warranty. Plaintiffs were not charged a fee before the Vehicle would be

  inspected or repaired. The Vehicle was repaired on the following date: September

  14, 2016.

        404. Plaintiff Prennatha Lewis (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Union.


                                           285
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1558 Filed 11/21/19 Page 286 of 376




  On or about February 16, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR7DR203584 (for the purpose of this paragraph only, the “Vehicle”),

  from Bowers Auto Sale, located at 409 Front Street, Meridian, MS 39301. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads. Plaintiff first experienced the Transmission Defect in 2016 at

  approximately 58,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, and Lack of Power.             Plaintiff sought

  transmission repairs from the following dealership: Griffin Ford, 1012 Holland

  Avenue, Philadelphia, MS 39350. Plaintiff has sought repairs one time under

  warranty and one time outside the warranty. Plaintiff was charged a fee before the

  Vehicle would be inspected or repaired. The Vehicle was repaired in 2016.

        405. Plaintiff Priscilla Lyman (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Raleigh. On or about September 15, 2014, Plaintiff purchased a 2014 Ford Fusion


                                         286
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1559 Filed 11/21/19 Page 287 of 376




  SE, with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HDXER372617 (for the purpose of this paragraph

  only, the “Vehicle”), from Classic Ford of Smithfield, located at 1324 N.

  Brightleaf Blvd, Smithfield, NC 27577. Plaintiff viewed or otherwise received the

  following advertisements or representations by Ford and relied on them in deciding

  to purchase the Vehicle: Dealership Salesperson and Consumer Awards/Reviews.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, and Reliability. Plaintiff

  first experienced the Transmission Defect in March 2015 at approximately 5,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration and Lack of Power. The Vehicle has also required a total

  engine replacement twice.     Plaintiff contacted Ford about the Transmission

  Defect in March 2015. Plaintiff sought transmission repairs from the following

  dealership: Classic Ford of Smithfield, 1324 N. Brightleaf Blvd., Smithfield, NC

  27577. Plaintiff has sought repairs ten times under warranty. Plaintiff was assured

  of the following when Plaintiff sought transmission repairs to the Vehicle:


                                         287
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1560 Filed 11/21/19 Page 288 of 376




  Problems Could Not Be Replicated. The Vehicle was never successfully repaired.

        406. Plaintiff Rachel Thomas (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Dutton. On

  or about February 9, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G73GR323516 (for the purpose of this paragraph only, the “Vehicle”),

  from Woody Anderson Ford, located at 2500 Jordan Lane, Huntsville, AL 35816.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claim

  or representation to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Free of Transmission Issues. Plaintiff first experienced the Transmission

  Defect on or about October 9, 2019, at approximately 83,293 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Transmission. Plaintiff sought transmission repairs from

  the following dealership: Harbin Automotive, 564 Micah Way, Scottsboro, AL

  35769. Plaintiff has sought repairs one time outside the warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:


                                           288
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1561 Filed 11/21/19 Page 289 of 376




  Transmission Functions Normally. The Vehicle was repaired on the following

  date: October 9, 2019.

        407. Plaintiff Ramona Akers Carter (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Ridgeway.

  On or about December 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78DR230307 (for the purpose of this paragraph only, the “Vehicle”),

  from Nelson Ford, located at 201 Commonwealth Blvd. W., Martinsville, VA

  24112. Plaintiff first experienced the Transmission Defect in 2015 at

  approximately 68,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Gears Slipping, and Delayed Downshift.                   Plaintiff sought

  transmission repairs from the following dealership: Nelson Ford, 201

  Commonwealth Blvd., W. Martinsville, VA 24112. Plaintiff has sought repairs

  four times outside the warranty. The Vehicle was repaired in: September 2019.

        408. Plaintiff Randy Hoag (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of Fort


                                           289
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1562 Filed 11/21/19 Page 290 of 376




  Mill. On or about June 1, 2010, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35   six-speed   automatic    transmission,   Vehicle   Identification     Number

  3FAHP0HAXAR420514 (for the purpose of this paragraph only, the “Vehicle”),

  from Fort Mill Ford, located at 801 Gold Hill Road, Fort Mill, SC 29708. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in or around March

  2016 at approximately 54,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Difficulty

  Stopping, Lack of Power, Delayed Downshifts, Hard Deceleration/Clunks When

  Slowing or Accelerating, Premature Wear of Internal Components, and Complete

  Transmission    Failure   Requiring   Repair/Replacement.        Plaintiff    sought

  transmission repairs from the following dealership: Indian Land Transmissions,


                                         290
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1563 Filed 11/21/19 Page 291 of 376




  144 Marvin Road, Fort Mill, SC 29707. Plaintiff has sought repairs one time

  outside the warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally. The

  Vehicle was repaired in: December 2018.

        409. Plaintiff Rebecca Geber (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Stickney. On

  or about December 22, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G78GR276354 (for the purpose of this paragraph only, the “Vehicle”).

        410. Plaintiff Rebecca Newland (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Tonawanda. On or about December 1, 2015, Plaintiff purchased a 2016 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 1FA6P0H75G5121942 (for the purpose of this paragraph

  only, the “Vehicle”).

        411. Plaintiff Reema Dsouoza (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Mexico, residing in the City of

  Deming. On or about January 1, 2012, Plaintiff purchased a 2012 Ford Fusion S,


                                            291
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1564 Filed 11/21/19 Page 292 of 376




  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA5CR316970 (for the purpose of this paragraph only, the “Vehicle”),

  from a private seller. Plaintiff first experienced the Transmission Defect in or

  around May 2018 at approximately 100,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Lack of Power,

  Delayed Downshifts, Transmission Failures in Traffic, and Complete Transmission

  Failure Requiring Repair/Replacement.        Plaintiff contacted Ford about the

  Transmission Defect in or around May 2018.

        412. Plaintiff Rene Musslewhite’s claim is scheduled to be dismissed

  without prejudice

        413. Plaintiff Rhonda Caldwell (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of

  Minneapolis. On or about February 28, 2015, Plaintiff purchased a 2012 Ford

  Fusion S, with a 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FAHP0JA1CR143944 (for the purpose of this paragraph only, the

  “Vehicle”), from Cities Auto, located at 5630 Lakeland Ave, N., Crystal, MN


                                        292
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1565 Filed 11/21/19 Page 293 of 376




  55429. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Consumer Awards/Reviews. Plaintiff first experienced the Transmission Defect on

  or about July 1, 2015, at approximately 76,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Violent Jerking, Delayed Acceleration,

  Lack of Power, Transmission Failures in Traffic, and Car Would Shut Down

  Completely While Driving.        Plaintiff contacted Ford about the Transmission

  Defect on or about May 24, 2016.

         414. Plaintiff Rhonda Duncan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Robbins.

  On or about August 1, 2016, Plaintiff purchased a 2011 Ford Fusion SE, with a

  6F35    six-speed   automatic     transmission,   Vehicle    Identification   Number

  3FAHP0HA2BR194101 (for the purpose of this paragraph only, the “Vehicle”).

         415. Plaintiff Rhonda Levitt (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Atlanta. On

  or about October 1, 2016, Plaintiff purchased a 2016 Ford Fusion, SEL FWD, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number


                                           293
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1566 Filed 11/21/19 Page 294 of 376




  3FA6P0H77GR402427 (for the purpose of this paragraph only, the “Vehicle”),

  from AutoNation Ford Union City, located at 4355 Jonesboro Road, Union City,

  GA 30291. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about October 29, 2016, at approximately 15,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating,

  Premature Wear of Internal Components, Transmission Failures in Traffic, and

  Complete Transmission Failure Requiring Repair/Replacement.                  Plaintiff

  contacted Ford about the Transmission Defect on or about October 29, 2016.

  Plaintiff sought transmission repairs from the following dealership: AutoNation


                                           294
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1567 Filed 11/21/19 Page 295 of 376




  Ford Union City, 4355 Jonesboro Road, Union City, GA 30291. Plaintiff has

  sought repairs two times under warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated, and Drivability Concerns Expressed Were “Normal”.”

  The Vehicle was repaired in the following: August 2017 and July 2018.

        416. Plaintiff Richard Moore (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Hadley.

  On or about November 16, 2015, Plaintiff purchased a 2014 Ford Fusion Titanium,

  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K97ER257428 (for the purpose of this paragraph

  only, the “Vehicle”).

        417. Plaintiff Richard Powers (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Whitehill. On or about October 28, 2014, Plaintiff purchased a 2010 Ford Fusion

  SE, with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0JA5AR146147 (for the purpose of this paragraph only, the “Vehicle”),

  from Ciocca Subaru, located at 4611 Hamilton Blvd., Allentown, PA 18103.


                                            295
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1568 Filed 11/21/19 Page 296 of 376




  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Gears Slipping and Complete

  Transmission Failure Repair/Replacement. Plaintiff sought transmission repairs

  from the following dealership: Ciocca Ford of Quakertown, 321 S. West End

  Blvd., Quakertown, PA 18951. Plaintiff has sought repairs three times under

  warranty. The Vehicle was repaired in: August 2017.

        418. Plaintiff Rick Mobley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Knoxville. On

  or about December 16, 2014, Plaintiff purchased a 2011 Ford Fusion, SEL FWD,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0JA2BR179978 (for the purpose of this paragraph only, the “Vehicle”).

        419. Plaintiff Rick Walker (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Science

  Hill. On or about January 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G70GR300937 (for the purpose of this paragraph only, the “Vehicle”),

  from Alton Blakley Ford, located at 2130 S. Hwy 27, Somerset, KY 42501.

  Plaintiff first experienced the Transmission Defect on or about August 3, 2016, at


                                           296
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1569 Filed 11/21/19 Page 297 of 376




  approximately 2,700 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Violent Jerking, and Transmission Failures in Traffic. Plaintiff sought

  transmission repairs from the following dealership: Alton Blakley Ford, 2130 S.

  Hwy 27, Somerset, KY 42501. Plaintiff has sought repairs five times under

  warranty. The Vehicle was repaired on the following dates: August 3, 2016,

  August 11, 2016, June 28, 2017, June 19, 2018, and September 26, 2019.

        420. Plaintiff Rita Hinkle (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Statesville. On or about November 1, 2009, Plaintiff purchased a 2010 Ford Fusion

  SE, with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA3AR223412 (for the purpose of this paragraph only, the “Vehicle”).

        421. Plaintiffs Robert Fair and Charletta Fair (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Oklahoma, residing in the

  City of Quapaw. On or about January 1, 2015, Plaintiffs purchased a 2013 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H77DR280695 (for the purpose of this paragraph

  only, the “Vehicle”), from Vance Ford, located at 510 N. Main Street, Miami, OK


                                          297
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1570 Filed 11/21/19 Page 298 of 376




  74354. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in or around October 2015 at approximately 60,000 miles.

  Plaintiffs have experienced, and continue to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, and Bucking/Kicking

  on Acceleration (Shuddering or Juddering).

        422. Plaintiff Robert Fitts (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Hampshire, residing in the City of

  Salem. On or about September 1, 2015, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H74ER221055 (for the purpose of this paragraph only, the

  “Vehicle”), from Drum Hill Ford, Inc., located at 1212 Westford Street, Lowell,

  MA 01851. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:


                                           298
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1571 Filed 11/21/19 Page 299 of 376




  Internet Marketing and Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability. Plaintiff first

  experienced the Transmission Defect in June 2016 at approximately 42,000 miles.

  Plaintiff has experienced, and continues to experience, the following manifestation

  of the Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering). Plaintiff sought transmission repairs from the following dealership:

  AutoFair Ford, 1475 S. Willow Street, Manchester, NH 03103. Plaintiff has sought

  repairs outside the warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Transmission Functions Normally and

  Problems Could Not Be Replicated. The Vehicle was repaired in: June 2016.

        423. Plaintiff Robert Gough (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Hampstead. On or about February 7, 2012, Plaintiff purchased a 2012 Ford Fusion

  SE, with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA1CR210192 (for the purpose of this paragraph only, the “Vehicle”).

        424. Plaintiff Robert Kargle (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Nebraska, residing in the City of Palmer. On


                                           299
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1572 Filed 11/21/19 Page 300 of 376




  or about February 1, 2017, Plaintiff purchased a 2017 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H74HR274343 (for the purpose of this paragraph only, the “Vehicle”),

  from Woodhouse Ford, located at 3633 N 72nd St., Omaha, NE 68134. Plaintiff

  first experienced the Transmission Defect in or around February 2018 at

  approximately 2,000 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Gears Slipping, Delayed Downshifts, and Hard Decelerations/Clunks

  when Slowing or Accelerating.

        425. Plaintiff Robert Nickel (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Leigh Acres.

  On or about July 4, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR6DR326650 (for the purpose of this paragraph only, the “Vehicle”),

  from Automatch USA, located at 8900 Colonial Center Drive, Ft. Myers, FL

  33905. Plaintiff first experienced the Transmission Defect on or about July 5,

  2015, at approximately 52,000 miles. Plaintiff has experienced, and continues to


                                            300
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1573 Filed 11/21/19 Page 301 of 376




  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Delayed Acceleration, and Gears Slipping.

        426. Plaintiff Roberto Cortez (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Hallandale

  Beach. On or about October 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HR1DR158769 (for the purpose of this paragraph only, the

  “Vehicle”).

        427. Plaintiff Robin Mirayes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Phillipsburg. On or about March 1, 2015, Plaintiff purchased a 2015 Ford Fusion

  Titanium, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0G78FR230814 (for the purpose of this paragraph

  only, the “Vehicle”), from Milham Ford, located at 3810 Hecktown Road, Easton,

  PA 18045. Plaintiff first experienced the Transmission Defect on or about June 16,

  2015, at approximately 24,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering and Juddering),


                                           301
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1574 Filed 11/21/19 Page 302 of 376




  Delayed Acceleration, Gears Slipping, and Lack of Power.           Plaintiff sought

  transmission repairs from the following dealership: Ford Smith Motor Company,

  359 NJ-31, Washington, NJ 07882. Plaintiff has sought repairs four times under

  warranty. The Vehicle was repaired on the following dates: May 31, 2018,

  December 16, 2018, October 17, 2019, and October 31, 2019.

         428. Plaintiff Rooroo Belpoze’s claim is scheduled to be dismissed without

  prejudice

         429. Plaintiff Rosalind Kirkland (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Camden.

  On or about January 1, 2013, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35    six-speed   automatic   transmission,   Vehicle    Identification   Number

  3FAHP0HA1AR102846 (for the purpose of this paragraph only, the “Vehicle”).

         430. Plaintiff Rosaria Morea (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

  Hamburg. On or about November 1, 2015, Plaintiff purchased a 2015 Ford Fusion

  SE, with a 20/29/23 (AWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H94FR100982 (for the purpose of this paragraph

  only, the “Vehicle”), from Magarino Ford, located at 375 State Rt. 23, Sussex, NJ


                                          302
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1575 Filed 11/21/19 Page 303 of 376




  07461. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson and Internet Marketing. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability and Reliability.

  Plaintiff first experienced the Transmission Defect in 2016 at approximately

  40,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Lack of Power

  and Hard Decelerations/Clunks When Slowing or Accelerating.

        431. Plaintiff Rose Pannell (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Baldwin.

  On or about July 1, 2017, Plaintiff purchased a 2010 Ford Fusion SE, with a 6F35

  six-speed     automatic      transmission,      Vehicle     Identification     Number

  3FAHP0HA7AR368467 (for the purpose of this paragraph only, the “Vehicle”).

        432. Plaintiff Rose Szymanski (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Wauchula.

  On or about October 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a


                                            303
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1576 Filed 11/21/19 Page 304 of 376




  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73GR177570 (for the purpose of this paragraph only, the “Vehicle”).

        433. Plaintiff Russell Guthrie (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Louisiana, residing in the City of

  Franklinton. On or about February 16, 2019, Plaintiff purchased a 2016 Ford

  Fusion Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission,

  Vehicle Identification Number 3FA6P0K92GR287813 (for the purpose of this

  paragraph only, the “Vehicle”), from Gulf Auto Direct, located at 9050 Highway

  603, Waveland, MS 39576.

        434. Plaintiff Russell Maryott (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of Jersey

  City. On or about March 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with

  a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR0DR165356 (for the purpose of this paragraph only, the “Vehicle”),

  from Bridgecrest, located at 3525 Satellite Blvd., Duluth, GA 30096. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson and Consumer Awards/Reviews.


                                          304
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1577 Filed 11/21/19 Page 305 of 376




          435. Plaintiff Ryan Eason (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Cincinnati. On

  or about June 14, 2018, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0HR3DR266486 (for the purpose of this paragraph

  only, the “Vehicle”), from Drivetime, located at 8549 Beechmont Avenue,

  Cincinnati, OH 45255. Plaintiff first experienced the Transmission Defect on or

  about December 28, 2018, at approximately 68,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Delayed Acceleration,

  Gears Slipping, Lack of Power, hard Deceleration/Clunks when Slowing or

  Accelerating, Transmission Failures in Traffic, and Complete Transmission Failure

  Requiring Repair/Replacement. Plaintiff has sought repairs two times outside the

  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability is

  Acceptable, Transmission Functions Normally, and Problems Could Not Be

  Replicated. The Vehicle was repaired in the following: January 2019 and March

  2019.

          436. Plaintiff Ryan Hill (for the purpose of this paragraph only,


                                           305
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1578 Filed 11/21/19 Page 306 of 376




  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Lithopolis. On

  or about May 17, 2014, Plaintiff purchased a 2014 Ford Fusion S, with 21/32/25

  6F35    six-speed   automatic     transmission,   Vehicle    Identification   Number

  1FA6P0G70E5401721 (for the purpose of this paragraph only, the “Vehicle”),

  from Ricart Ford, located at 4255 S. Hamilton Road, Groveport, OH 43125.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboard Ads and Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiff first experienced the Transmission Defect on or about April 1,

  2014, at approximately 3,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering and Juddering), Delayed Acceleration,

  Delayed Downshift, Hard Decelerations/Clunks When Slowing or Accelerating,

  and Complete Transmission Failure Requiring Repair/Replacement.               Plaintiff

  sought transmission repairs from the following dealership: Ricart Columbus Ford,


                                           306
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1579 Filed 11/21/19 Page 307 of 376




  4255 S. Hamilton Road, Groveport, OH 43125. Plaintiff has sought repairs eight

  times under warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will be Dependable As-Is, Drivability

  is Acceptable, Problems Could Not Be Replicated, and Drivability Concerns

  Expressed Were “Normal”.” The Vehicle was never successfully repaired.

        437. Plaintiff Samantha Louise Tingle (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Alabama, residing in the City of

  Killen. On or about June 15, 2017, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H77DR134670 (for the purpose of this paragraph only, the

  “Vehicle”), from National Advance Auto Sales, located at 3641 Cloverdale Road,

  Florence, AL 35633. Plaintiff first experienced the Transmission Defect in October

  2017 at approximately 135,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Violent

  Jerking. Plaintiff experienced a transmission failure that resulted in a collision.

  Plaintiff sought transmission repairs from the following dealership: Long-Lewis

  Ford, 2800 Woodward Avenue, Muscle Shoals, LA 35661. Plaintiff has sought


                                         307
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1580 Filed 11/21/19 Page 308 of 376




  repairs one time under warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Drivability Concerns

  Expressed Were “Normal”.” The Vehicle was repaired in: November 2017.

        438. Plaintiff Sandra Segura (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Wisconsin, residing in the City of Madison.

  On or about September 1, 2018, Plaintiff purchased a 2014 Ford Fusion SE,

  Vehicle Identification Number 1FA6P0HDXE5381790 (for the purpose of this

  paragraph only, the “Vehicle”), from Schoepp Motors, located at 3440 Tribeca

  Drive, Middleton, WI 53562. Plaintiff first experienced the Transmission Defect in

  January 2018 at approximately 50,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Lack of Power, Delayed Downshifts, and Hard Decelerations/Clunks when

  Slowing or Accelerating. Plaintiff contacted Ford about the Transmission Defect

  in January 2018. Plaintiff sought transmission repairs from the following

  dealership: Schoepp Motors, 3440 Tribeca Drive, Middleton, WI 53562. Plaintiff

  has sought repairs one time under warranty. Plaintiff was assured of the following


                                           308
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1581 Filed 11/21/19 Page 309 of 376




  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be

  Dependable As-Is, Drivability is Acceptable, Transmission Functions Normally,

  Problems Could Not Be Replicated, and Drivability Concerns Expressed Were

  “Normal”.” The Vehicle was repaired in: March 2019.

        439. Plaintiff Sara Thomson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Cottonwood

  Heights. On or about October 1, 2017, Plaintiff purchased a 2010 Ford Fusion SE,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA6AR337985 (for the purpose of this paragraph only, the “Vehicle”).

        440. Plaintiff Sarah Crouse (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of West Virginia, residing in the City of Salem.

  On or about August 28, 2017, Plaintiff purchased a 2015 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H75F5117808 (for the purpose of this paragraph only, the “Vehicle”),

  from Astro Buick and Old’s, located at 250 Fairmount, Fairmount, WV 26554.

  Plaintiff first experienced the Transmission Defect in or around August 2016 at

  approximately 77,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and


                                            309
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1582 Filed 11/21/19 Page 310 of 376




  Kicking on Acceleration (Shuddering or Juddering), Difficulty Stopping, Delayed

  Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating. Plaintiff

  sought transmission repairs from the following dealership: Chenoweth Ford, Inc.

  1564 E Pike St, Clarksburg, WV 26301. Plaintiff has sought repairs one time under

  warranty. The Vehicle was never successfully repaired.

        441. Plaintiffs Scott and Katlin Adams’ Claim is scheduled to be dismissed

  without prejudice.

        442. Plaintiff Scott Gianforte (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Stephenson.

  On or about June 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35     six-speed   automatic      w/start-stop   transmission,   Vehicle

  Identification Number 3FA6P0HD9ER304728 (for the purpose of this paragraph

  only, the “Vehicle”), from Sheehy Ford, located at 901 N. Frederick Avenue,

  Gaithersburg, MD 20879. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: TV, Radio or Billboard Ads and Dealership Salesperson.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle


                                            310
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1583 Filed 11/21/19 Page 311 of 376




  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect on or

  about July 16, 2016, at approximately 107,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating,   Premature     Wear   of    Internal   Components,   and   Complete

  Transmission Failure Requiring Repair/Replacement.         Plaintiff contacted Ford

  about the Transmission Defect in or around July 2016. Plaintiff sought

  transmission repairs from the following dealership: Molly Ford, 1911 Valley

  Avenue, Winchester, VA 22601. Plaintiff has sought repairs two times outside the

  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Vehicle Will be Dependable As-Is, Drivability is

  Acceptable, Transmission Functions Normally, and Drivability Concerns

  Expressed Were “Normal”.” The Vehicle was repaired on the following dates: July

  2, 2016, and July 16, 2016.

        443. Plaintiff Scott Swendsen (for the purpose of this paragraph only,


                                            311
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1584 Filed 11/21/19 Page 312 of 376




  “Plaintiff”), is a citizen of the State of Colorado, residing in the City of Colorado

  Springs. On or about November 1, 2016, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0D91DR119718 (for the purpose of this paragraph only, the

  “Vehicle”), from a private seller. Plaintiff first experienced the Transmission

  Defect in July 2018 at approximately 58,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering and Juddering), Delayed

  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts, Hard

  Decelerations/Clunks when Slowing or Accelerating, Transmission Failures in

  Traffic, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: Auto Mall,

  1565 Auto Mall Loop, Colorado Springs, CO 80920. Plaintiff has sought repairs

  one time under warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. The Vehicle was repaired on the following date: November

  20, 2018.

        444. Plaintiff Sean Quirk (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Delaware, residing in the City of Magnolia.


                                           312
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1585 Filed 11/21/19 Page 313 of 376




  On or about May 20, 2016, Plaintiff purchased a 2013 Ford Fusion Titanium, with

  a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0K92DR152259 (for the purpose of this paragraph only, the “Vehicle”),

  from Winner Ford, located at 591 South DuPont Hwy, Dover, DE 19901. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Internet Marketing

  and Dealership Salesperson. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to

  purchase      the      Vehicle:       Vehicle      Dependability,       Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about May 20, 2019, at

  approximately 21,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Lack of Power, Delayed Downshifts, and Hard Decelerations/Clunks

  when Slowing or Accelerating. Plaintiff sought transmission repairs from the

  following dealership: Ford Dealership in Dover, 591 S. Dupont Hwy, Dover, DE

  19901. Plaintiff has sought repairs four times under warranty. Plaintiff was charged


                                          313
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1586 Filed 11/21/19 Page 314 of 376




  a fee before the Vehicle would be inspected or repaired. Plaintiff was assured of

  the following when Plaintiff sought transmission repairs to the Vehicle: Vehicle

  Will Be Dependable As-Is, Drivability is Acceptable, Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal”.” The Vehicle was repaired on the following dates: July 10, 2017,

  February 20, 2018, and February 26, 2018.

        445. Plaintiff Selita Janey (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maryland, residing in the City of Bowie. On

  or about December 30, 2016, Plaintiff purchased a 2017 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76HR227055 (for the purpose of this paragraph only, the “Vehicle”),

  from Darcars Lanham Ford, located at 9020 Lanham Severn Road, Lanham, MD

  20706. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the


                                           314
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1587 Filed 11/21/19 Page 315 of 376




  Transmission Defect in December of 2018. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Lack of Power, Premature Wear of Internal Components, Complete Transmission

  Failure Requiring Repair/Replacement, and Complete Breakdown.                  Plaintiff

  contacted Ford about the Transmission Defect in December 2018. Plaintiff sought

  transmission repairs from the following dealership: DARCARS Ford Lanham,

  9020 Lanham Severn Road, Lanham, MD 20706. Plaintiff has sought repairs three

  times under warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Drivability is Acceptable, Transmission

  Functions Normally, and Drivability Concerns Expressed Were “Normal”.” The

  Vehicle was repaired on the following dates: April 2018, December 2018 and

  November 2, 2019.

         446. Plaintiff Shannon Figures (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Chicago. On

  or about June 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a 23/36/28

  6F35    six-speed    automatic    transmission,    Vehicle    Identification   Number

  3FA6P0HRXDR319748 (for the purpose of this paragraph only, the “Vehicle”),

  from CarMax, located at 1800 South Oak Park, Tinley Park, IL 60477. Plaintiff


                                            315
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1588 Filed 11/21/19 Page 316 of 376




  first experienced the Transmission Defect in 2017 at approximately 56,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Bucking and Kicking on Acceleration (Shuddering or Juddering), Gears Slipping,

  Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, Transmission Failures in Traffic, and Complete Transmission Failure

  Requiring Repair/Replacement.     Plaintiff sought transmission repairs from the

  following dealership: Webb Ford, 9809 Indianapolis Blvd., Highland, IN 46322.

  Plaintiff has sought repairs one time under warranty. Plaintiff was charged a fee

  before the Vehicle would be inspected or repaired. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will

  Be Dependable As-Is and Transmission Functions Normally. The Vehicle was

  repaired in: 2016.

        447. Plaintiff Shemaiah Hohn (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Queens

  Village. On or about November 14, 2014, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H74DR327570 (for the purpose of this paragraph only, the


                                         316
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1589 Filed 11/21/19 Page 317 of 376




  “Vehicle”), from Westbury Jeep, Chrysler, Dodge Inc., located at 100 Jericho

  Turnpike, Jericho, NY 11753. Plaintiff first experienced the Transmission Defect

  on or about November 21, 2014, at approximately 35,400 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Difficulty Stopping, Lack of Power, Hard

  Decelerations/Clunks when Slowing or Accelerating, Transmission Failures in

  Traffic, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff contacted Ford about the Transmission Defect in December 2014. Plaintiff

  sought transmission repairs from the following dealership: Levittown Ford, 980 S.

  Broadway, RTE 107, Hicksville, NY 11801. Plaintiff has sought repairs one time

  under warranty and one time outside the warranty. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Drivability

  Concerns Expressed Were “Normal”.” The Vehicle was repaired in: October 2017.

        448. Plaintiff Sherri Sprenger (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Whitewater.

  On or about March 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification


                                            317
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1590 Filed 11/21/19 Page 318 of 376




  Number 3FA6P0K9XDR146869 (for the purpose of this paragraph only, the

  “Vehicle”).

        449. Plaintiff Shirley Palmer (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Amsterdam. On or about December 1, 2016, Plaintiff purchased a 2016 Ford

  Fusion, SEL FWD, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle

  Identification Number 3FA6P0H94GR236854 (for the purpose of this paragraph

  only, the “Vehicle”), from Metro Ford, located at 3601 State Street, Schenectady,

  NY 12304. Plaintiff first experienced the Transmission Defect in October 2016 at

  approximately 19,400 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Delayed Acceleration and Delayed Downshifts.                  Plaintiff sought

  transmission repairs from the following dealership: Metro Ford, 3601 State Street,

  Schenectady, NY 12304. Plaintiff has sought repairs three times outside the

  warranty. The Vehicle was repaired in: November 2019.

        450. Plaintiff Sophia Bramlett (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Meridian.

  On or about January 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a


                                            318
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1591 Filed 11/21/19 Page 319 of 376




  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR9DR150192 (for the purpose of this paragraph only, the “Vehicle”),

  from Massey Super Mart Autosales, located at 1023 MS-39, Meridian, MS 39301.

  Plaintiff has experienced, and continues to experience, the following manifestation

  of the Transmission Defect: Violent Jerking. Plaintiff experienced a transmission

  failure that resulted in a collision. Plaintiff sought transmission repairs from the

  following dealership: Massey Super Mart Autosales, 1023 MS-39, Meridian, MS

  39301. Plaintiff has sought repairs three times under warranty. The Vehicle was

  repaired in: 2017 and 2018.

        451. Plaintiff Srinath Vasireddy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

  Parsippany. On or about February 1, 2011, Plaintiff purchased a 2011 Ford Fusion,

  SEL FWD, with a 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FAHP0JA5BR193941 (for the purpose of this paragraph only, the

  “Vehicle”), from Performance Ford, located at 906 NJ-10, Randolph, NJ 07869.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims


                                          319
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1592 Filed 11/21/19 Page 320 of 376




  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about June 8, 2018, at approximately 88,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Delayed Acceleration and Complete

  Transmission Failure Requiring Repair/Replacement.          Plaintiff contacted Ford

  about the Transmission Defect on or about August 12, 2018. Plaintiff sought

  transmission repairs from the following dealership: Performance Ford, 906 NJ-10,

  Randolph, NJ 07869. Plaintiff has sought repairs one time outside the warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Transmission Functions Normally. The Vehicle was repaired on the

  following date: June 8, 2018.

        452. Plaintiff Steffanie Gillentine (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of

  Coldwater. On or about February 4, 2016, Plaintiff purchased a 2014 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K94ER161921 (for the purpose of this paragraph


                                           320
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1593 Filed 11/21/19 Page 321 of 376




  only, the “Vehicle”), from Auto Nation Ford, located at 2515 Mt. Moriah Road,

  Memphis, TN 38115. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Knocking Noises and Car Dies When Driving in Slow

  Speeds. Plaintiff contacted Ford about the Transmission Defect in November

  2017. Plaintiff sought transmission repairs from the following dealership: Homer

  Skelton Ford of Millington, 9030 TN-3, Millington, TN 38053. Plaintiff has sought

  repairs three times under warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated, and Drivability Concerns Expressed Were “Normal”.”

  The Vehicle was repaired in: December 2017 and November 2018.

        453. Plaintiff Stephen Rust (for the purpose of this paragraph only,


                                          321
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1594 Filed 11/21/19 Page 322 of 376




  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

  Ringwood. On or about January 5, 2016, Plaintiff purchased a 2014 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H75ER235899 (for the purpose of this paragraph only, the

  “Vehicle”), from Maplecrest Ford Lincoln of Union, located at 2800 Springfield

  Avenue, Suite 1, Vauxhall, NJ 07088. Plaintiff viewed or otherwise received the

  following advertisements or representations by Ford and relied on them in deciding

  to purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about March 3, 2016, at

  approximately 11,372 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Delayed Downshifts, and Hard Decelerations/Clunks when Slowing

  or Accelerating. Plaintiff contacted Ford about the Transmission Defect on or

  about July 5, 2017. Plaintiff sought transmission repairs from the following


                                          322
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1595 Filed 11/21/19 Page 323 of 376




  dealership: Route 23 AutoMall (Ford), 1301 NJ-23, Butler, NJ 07405. Plaintiff has

  sought repairs five times under warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be

  Dependable As-Is, Drivability is Acceptable, Transmission Functions Normally,

  Problems Could Not Be Replicated and Drivability Concerns Expressed Were

  “Normal”.” The Vehicle was repaired on the following dates: March 3, 2016,

  October 24, 2016, November 21, 2016, June 27, 2017, and July 20, 2017.

        454. Plaintiff Tabitha Jones (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about October 30, 2016, Plaintiff purchased a 2014 Ford Fusion S, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0G75E5269247 (for the purpose of this paragraph only, the “Vehicle”),

  from Issacs, located at 133 W. Elm Street, Jeffersonville, IN 47150. Plaintiff first

  experienced the Transmission Defect on or about November 11th, 2015. Plaintiff

  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering).

        455. Plaintiff Takeisha Nicholson-Lockett (for the purpose of this


                                            323
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1596 Filed 11/21/19 Page 324 of 376




  paragraph only, “Plaintiff”), is a citizen of the State of Tennessee, residing in the

  City of Memphis. On or about July 1, 2016, Plaintiff purchased a 2016 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H73GR364128 (for the purpose of this paragraph only, the

  “Vehicle”).

        456. Plaintiffs Tamara Neal and Peggy Pelfrey’s claim is scheduled to be

  dismissed without prejudice

        457. Plaintiff Tarrell Card (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Madison

  Heights. On or about September 19, 2016, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H75DR387809 (for the purpose of this paragraph only, the

  “Vehicle”), from Royal Oak Ford Sales, Inc., located at 27550 Woodward, Royal

  Oak, MI 48067. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,


                                          324
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1597 Filed 11/21/19 Page 325 of 376




  Sustainability/Long-Lasting, and Reliability. Plaintiff first experienced the

  Transmission Defect on or about June 24, 2019, at approximately 70,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Delayed Acceleration, Gears Slipping,

  Lack of Power, hard Decelerations/Clunks when Slowing or Accelerating,

  Transmission Failures in Traffic, and Complete Transmission Failure Requiring

  Repair/Replacement. Plaintiff contacted Ford about the Transmission Defect on

  or about September 24, 2019. Plaintiff sought transmission repairs from the

  following dealership: USA Transmission, 20595 Middlebelt Road, Livonia, MI

  48152. Plaintiff has sought repairs one time outside the warranty. Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. The Vehicle was

  repaired on the following date: July 1, 2019.

        458. Plaintiff Terri Lawrence (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Boothwyn. On or about July 1, 2013, Plaintiff purchased a 2011 Ford Fusion, SEL

  FWD, with a 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FAHP0JG7BR292670 (for the purpose of this paragraph only, the

  “Vehicle”).


                                          325
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1598 Filed 11/21/19 Page 326 of 376




         459. Plaintiff Terry Cole (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Winona. On or

  about July 1, 2016, Plaintiff purchased a 2016 Ford Fusion, SE , with a 21/32/25

  6F35    six-speed     automatic   transmission,   Vehicle    Identification   Number

  1FA6P0H70G5117989 (for the purpose of this paragraph only, the “Vehicle”),

  from Arlington Ford, located at 416 Elm Street, Winona, TX 75792. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle     Dependability,   Drivability,    Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff has experienced, and

  continues to experience, the following manifestation of the Transmission Defect:

  Lack of Power.

         460. Plaintiff Terry Lewis (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Clarkston.

  On or about March 1, 2014, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number


                                           326
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1599 Filed 11/21/19 Page 327 of 376




  3FA6P0H70DR342048 (for the purpose of this paragraph only, the “Vehicle”),

  from Randy Wise Ford, Inc., located at 968 S. Ortonville Road, Ortonville, MI

  48462. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboard Ads and Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability and Reliability. Plaintiff first experienced the Transmission Defect in

  September 2013 at approximately 500 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering or Juddering), Gears Slipping,

  Lag and Loud Noise when Shifting.            Plaintiff contacted Ford about the

  Transmission Defect in 2013, 2014, 2015, 2016, 2017 and on January 17, 2018.

  Plaintiff sought transmission repairs from the following dealership: Randy Wise

  Ford 968 S. Ortonville Road, Ortonville, MI 48462. Plaintiff has sought repairs at

  least six times, receiving a repair only one time under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Problems Could Not Be Replicated. The Vehicle was never successfully repaired.


                                         327
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1600 Filed 11/21/19 Page 328 of 376




        461. Plaintiff Tiffany Brockington (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Detroit. On

  or about December 19, 2015, Plaintiff purchased a 2014 Ford Fusion Titanium,

  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K96ER358363 (for the purpose of this paragraph

  only, the “Vehicle”), from Matthews-Hargreaves Chevrolet, located at 2000

  Twelve Mile Road, Royal Oak, MI 48067. Plaintiff first experienced the

  Transmission Defect in April. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking, and Kicking on Acceleration

  (Shuddering and Juddering), Delayed Acceleration, Difficulty Stopping and

  Transmission Failures in Traffic.

        462. Plaintiff Tiffeny Miller (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Atlanta. On

  or about September 1, 2014, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR2DR236542 (for the purpose of this paragraph only, the “Vehicle”),

  from CarMax, located at 3100 Mt. Zion Pkwy., Stockbridge, GA 30281. Plaintiff


                                            328
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1601 Filed 11/21/19 Page 329 of 376




  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Consumer

  Awards/Reviews. Plaintiff first experienced the Transmission Defect on or about

  January 15, 2015, at approximately 25,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestation of the Transmission Defect:

  Gears Slipping.      Plaintiff sought transmission repairs from the following

  dealership: Allan Vigil Ford Lincoln, 6790 Mt. Zion Blvd., Morrow, GA 30260.

  Plaintiff has sought repairs two times outside the warranty. Plaintiff was charged a

  fee before the Vehicle would be inspected or repaired. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Transmission

  Functions Normally. The Vehicle was repaired in the following: January 2015 and

  March 2016.

        463. Plaintiff Tim Nash (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maine, residing in the City of Falmouth. On

  or about May 30, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H79DR185071 (for the purpose of this paragraph only, the “Vehicle”),

  from Prime Ford, located at 857 Portland Road, Saco, ME 04072. Plaintiff viewed


                                           329
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1602 Filed 11/21/19 Page 330 of 376




  or otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Dealership Salesperson. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect on or

  about June 10, 2016, at approximately 54,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent    Jerking,     Difficulty    Stopping,     Delayed      Downshift,     Hard

  Decelerations/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: Rowe Ford

  Westbrook, 91 Main Street, Westbrook, ME 04092. Plaintiff has sought repairs one

  time under warranty. The Vehicle was repaired in: June 2016.

        464. Plaintiff Tim Nash (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maine, residing in the City of Falmouth. On

  or about September 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number


                                           330
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1603 Filed 11/21/19 Page 331 of 376




  3FA6P0H74GR149485 (for the purpose of this paragraph only, the “Vehicle”),

  from Yankee Ford, located at 165 Waterman Drive, South Portland, ME 04106.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about January 15, 2017, at approximately 50,000 miles.

  Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Difficulty Stopping, Delayed

  Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating, and

  Transmission Failures in Traffic.

        465. Plaintiff Tim Turner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Port

  Charlotte. On or about January 1, 2012, Plaintiff purchased a 2011 Ford Fusion,

  SEL FWD, with a 6F35 six-speed automatic transmission, Vehicle Identification


                                           331
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1604 Filed 11/21/19 Page 332 of 376




  Number 3FAHP0JA0BR105510 (for the purpose of this paragraph only, the

  “Vehicle”), from Emporium Auto Mart, located at 6828 N. Florida Avenue,

  Tampa, FL 33604. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: TV, Radio or Billboard Ads. Plaintiff first experienced the

  Transmission Defect in 2013 at approximately 42,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering and Juddering), Delayed Acceleration,

  Lack     of   Power,     and     Complete      Transmission     Failure    Requiring

  Repair/Replacement.     Plaintiff sought transmission repairs from the following

  dealership: Don Gasgarth’s Charlotte County Ford, 3156 Tamiami Trail, Port

  Charlotte, FL 33952. Plaintiff has sought repairs four times outside the warranty.

  The Vehicle was never successfully repaired.

         466. Plaintiff Timothy Faith’s claim is scheduled to be dismissed without

  prejudice.

         467. Plaintiff Timothy Phillips (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Andover.


                                           332
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1605 Filed 11/21/19 Page 333 of 376




  On or about December 15, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27   6F35    six-speed    automatic      w/start-stop     transmission,    Vehicle

  Identification Number 3FA6P0HD5ER354297 (for the purpose of this paragraph

  only, the “Vehicle”), from Morris’s Buffalo Ford, located at 3901 158th Avenue

  NW, Andover, MN 55304. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability and Free of Transmission issues. Plaintiff

  first experienced the Transmission Defect on or about September 10, 2018, at

  approximately 98,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected    Shaking,    Transmission      Failures   in     Traffic,   and    Complete

  Transmission Failure Requiring Repair/Replacement.             Plaintiff contacted Ford

  about the Transmission Defect on or about September 11, 2018. Plaintiff sought

  transmission repairs from the following dealership: Complete Auto Service, 3657

  Bunker Lake Blvd. NW., Andover, MN 55304. Plaintiff has sought repairs one


                                           333
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1606 Filed 11/21/19 Page 334 of 376




  time outside the warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. The Vehicle was repaired on the following date: September

  11, 2018.

        468. Plaintiff Timothy Searcy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Sunnyvale. On

  or about July 1, 2015, Plaintiff purchased a 2015 Ford Fusion SE, with a 23/34/27

  6F35 six-speed automatic w/start-stop transmission, Vehicle Identification Number

  3FA6P0HD6FR126939 (for the purpose of this paragraph only, the “Vehicle”),

  from North Central Ford, located at 1819 N. Central Expressway, Richardson, TX

  75080. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Reliability. Plaintiff first experienced the

  Transmission Defect in 2016 at approximately 30,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering and Juddering), Gears Slipping,


                                           334
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1607 Filed 11/21/19 Page 335 of 376




  Transmission Failures in Traffic, and Complete Transmission Failure Requiring

  Repair/Replacement.     Plaintiff sought transmission repairs from the following

  dealership: Town East Ford, 18411 Lyndon B Johnson Freeway, Mesquite, TX

  75150. Plaintiff has sought repairs five times under warranty. Plaintiff was assured

  of the following when Plaintiff sought transmission repairs to the Vehicle:

  Drivability is Acceptable, Transmission Functions Normally and Drivability

  Concerns Expressed Were “Normal.” The Vehicle was repaired between

  2017-2018.

         469. Plaintiff Todd Prekker (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Loretto.

  On or about August 1, 2014, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35    six-speed   automatic    transmission,    Vehicle   Identification   Number

  3FAHP0JG7AR250403 (for the purpose of this paragraph only, the “Vehicle”).

         470. Plaintiff Todd Uresti (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Interlaken. On or about August 1, 2017, Plaintiff purchased a 2014 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H76ER278096 (for the purpose of this paragraph only, the


                                           335
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1608 Filed 11/21/19 Page 336 of 376




  “Vehicle”), from a private seller. Plaintiff first experienced the Transmission

  Defect in 2017 at approximately 80,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Delayed Acceleration, Gears Slipping, and Lack of Power.               Plaintiff sought

  transmission repairs from the following dealership: Fuccillo Ford of Seneca Falls,

  2027 HWY 20, Seneca Falls, NY 13148. Plaintiff has sought repairs three times

  outside the warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally. The

  Vehicle was never successfully repaired.

        471. Plaintiff Tonya Terrell’s claim is scheduled to be dismissed without

  prejudice.

        472. Plaintiff Trent Turner’s claim is scheduled to be dismissed without

  prejudice

        473. Plaintiff Tyler Deleon (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Jacksonville.

  On or about February 1, 2016, Plaintiff purchased a 2012 Ford Fusion Titanium,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA4CR254607 (for the purpose of this paragraph only, the “Vehicle”),


                                            336
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1609 Filed 11/21/19 Page 337 of 376




  from Honda of the Avenues, located at 11333 Philips Hwy, Jacksonville, FL

  32256. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing. Plaintiff first experienced the Transmission Defect on or about

  May 11, 2016, at approximately 69,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Difficulty   Stopping,     Lack     of   Power,     Delayed     Downshifts,     Hard

  Decelerations/Clunks when Slowing or Accelerating, and Premature Wear of

  Internal Components. Plaintiff contacted Ford about the Transmission Defect in

  May 2016. Plaintiff has sought repairs three times under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally. The Vehicle was never successfully repaired.

        474. Plaintiff Tyler Dezso (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Elyria. On or

  about September 1, 2016, Plaintiff purchased a 2015 Ford Fusion, SE Hybrid, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number


                                           337
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1610 Filed 11/21/19 Page 338 of 376




  3FA6P0H78FR237633 (for the purpose of this paragraph only, the “Vehicle”).

         475. Plaintiff Tyler Patin (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Gulfport.

  On or about August 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G78GR376020 (for the purpose of this paragraph only, the “Vehicle”).

         476. Plaintiff Tyrall A. Butler (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Cincinnati. On

  or about November 20, 2016, Plaintiff purchased a 2012 Ford Fusion SE, with a

  6F35    six-speed    automatic    transmission,    Vehicle     Identification   Number

  3FAHP0JG5CR337770 (for the purpose of this paragraph only, the “Vehicle”),

  from Walter Sweeney Ford, located at 5400 Glenway Ave, Cincinnati, OH 45238.

  Plaintiff first experienced the Transmission Defect in 2017 at approximately

  65,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestation of the Transmission Defect: Violent Jerking.

         477. Plaintiff Valerie Sevak (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Decatur. On

  or about February 22, 2018, Plaintiff purchased a 2010 Ford Fusion SE, with a


                                            338
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1611 Filed 11/21/19 Page 339 of 376




  6F35    six-speed    automatic    transmission,    Vehicle    Identification   Number

  3FAHP0JG7AR141018 (for the purpose of this paragraph only, the “Vehicle”).

         478. Plaintiff Vertesha Taylor (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Jackson.

  On or about May 27, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR3DR198173 (for the purpose of this paragraph only, the “Vehicle”).

         479. Plaintiff Victoria Harris (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

  Montclair. On or about December 16, 2014, Plaintiff purchased a 2014 Ford

  Fusion SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle

  Identification Number 3FA6P0HU1ER125499 (for the purpose of this paragraph

  only, the “Vehicle”), from Koch Ford, located at 3810 Hecktown Road, Easton, PA

  18045. Plaintiff first experienced the Transmission Defect in February 2019 at

  approximately 150,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, and Delayed Acceleration. Plaintiff contacted Ford about

  the Transmission Defect in February 2019. Plaintiff sought transmission repairs


                                            339
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1612 Filed 11/21/19 Page 340 of 376




  from the following dealership: Montclair Motor Works, 40 Claremont Avenue,

  Montclair, NJ 07042. Plaintiff has sought repairs seven times outside the warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Transmission Functions Normally. The Vehicle was repaired in the

  following: March 2019, May 2019, June 2019, July 2019, August 2019 and

  September 2019.

        480. Plaintiff William Hasemann (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Merrillville.

  On or about January 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  23/34/27    6F35     six-speed    automatic     w/start-stop   transmission,    Vehicle

  Identification Number 3FA6P0HDXGR244445 (for the purpose of this paragraph

  only, the “Vehicle”), from Westfield Ford, Inc., located at 6200 South La Grange

  Road, Countryside, IL 60525. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability and Reliability.

  Plaintiff has experienced, and continues to experience, the following manifestation


                                            340
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1613 Filed 11/21/19 Page 341 of 376




  of the Transmission Defect: Powertrain Control Module Failure. Plaintiff sought

  transmission repairs from the following dealership: Art Hill Ford Lincoln, 901 W.

  Lincoln HWY., Merrillville, IN 46410. Plaintiff has sought repairs two times under

  warranty. The Vehicle was repaired on the following dates: January 17, 2017, and

  June 1, 2017.

        481. Plaintiff William Holland (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Levittown. On or about June 7, 2016, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0H97DR327810 (for the purpose of this paragraph only, the

  “Vehicle”), from City Mitsubishi, located at 56-15 Northern Blvd., Woodside, NY

  11377. Plaintiff first experienced the Transmission Defect on or about July 22,

  2016, at approximately 58,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Gears

  Slipping, Delayed Downshifts, and Premature Wear of Internal Components.

  Plaintiff sought transmission repairs from the following dealership: Schultz Ford

  Lincoln, Inc., 80 NY-304, Nanuet, NY 10954. Plaintiff has sought repairs two

  times under warranty. Plaintiff was assured of the following when Plaintiff sought


                                         341
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1614 Filed 11/21/19 Page 342 of 376




  transmission repairs to the Vehicle: Transmission Functions Normally and

  Problems Could Not Be Replicated. The Vehicle was unsuccessfully repaired on

  the following dates: July 22, 2016, and August 19, 2019.

        482. Plaintiff William Northgraves (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

  Mount Pleasant. On or about September 16, 2015, Plaintiff purchased a 2015 Ford

  Fusion Titanium, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle

  Identification Number 3FA6P0K92FR297305 (for the purpose of this paragraph

  only, the “Vehicle”), from Rowe Ford Westbrook, located at 91 Main Street,

  Westbrook, ME 04092. Plaintiff first experienced the Transmission Defect in

  January 2018 at approximately 60,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering or Juddering), and Delayed

  Acceleration. Plaintiff sought transmission repairs from the following dealership:

  Rowe Ford Westbrook, 91 Main Street, Westbrook, ME 04092. Plaintiff has

  sought repairs one time outside the warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Problems Could Not Be

  Replicated. The Vehicle was never successfully repaired.


                                          342
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1615 Filed 11/21/19 Page 343 of 376




        483. Plaintiff William Parra (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Durham. On or about September 1, 2015, Plaintiff purchased a 2011 Ford Fusion

  SE, with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA0BR197739 (for the purpose of this paragraph only, the “Vehicle”),

  from Jose’s Auto Salvage Yard, located at 1220 Wrenn Road, Durham, NC 27703.

  Plaintiff first experienced the Transmission Defect on or about December 12, 2015,

  at approximately 98,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Gears

  Slipping, and Hard Decelerations/Clunks when Slowing on Acceleration.

        484. Plaintiff William Schweiger (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Baden.

  On or about May 8, 2014, Plaintiff purchased a 2013 Ford Fusion Titanium, with a

  20/29/23 (AWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0D90DR189923 (for the purpose of this paragraph only, the

  “Vehicle”), from Woltz and Winn Ford, located at 2100 Washington Pike,

  Carnegie, PA 15106. Plaintiff viewed or otherwise received the following


                                           343
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1616 Filed 11/21/19 Page 344 of 376




  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Internet Marketing and Dealership Salesperson. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability. Plaintiff first experienced the Transmission Defect in June 2018 at

  approximately 52,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed

  Acceleration, Lack of Power, Hard Decelerations/Clunks when Slowing or

  Accelerating, Transmission Failures in Traffic, and Complete Transmission Failure

  Requiring Repair/Replacement.      Plaintiff sought transmission repairs from the

  following dealership: Jeff’s Transmission Service, 5564 William Flinn HWY,

  Gibsonia, PA 15044. Plaintiff has sought repairs two times outside the warranty.

  Plaintiff was charged a fee before the Vehicle would be inspected or repaired.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Transmission Functions Normally. The Vehicle was repaired on the

  following dates: August 1, 2018, and January 2019.

        485. Plaintiff William Spear (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maine, residing in the City of Boothbay. On


                                           344
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1617 Filed 11/21/19 Page 345 of 376




  or about July 20, 2015, Plaintiff purchased a 2015 Ford Fusion SE, with a 23/34/27

  6F35 six-speed automatic w/start-stop transmission, Vehicle Identification Number

  3FA6P0HD7FR210302 (for the purpose of this paragraph only, the “Vehicle”).

        486. Plaintiff Wyatt Karstetter (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oregon, residing in the City of Sandy. On or

  about February 1, 2017, Plaintiff purchased a 2014 Ford Fusion Titanium, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K96ER294230 (for the purpose of this paragraph only, the

  “Vehicle”).

        487. Plaintiff Yolanda Danzy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Garner. On or about January 1, 2017, Plaintiff purchased a 2016 Ford Fusion, SEL

  FWD, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H78GR235575 (for the purpose of this paragraph

  only, the “Vehicle”).

        488. Plaintiff Zachary Hockensmith (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Galion.

  On or about May 15, 2013, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35


                                           345
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1618 Filed 11/21/19 Page 346 of 376




  six-speed     automatic     transmission,     Vehicle      Identification    Number

  3FAHP0HA8CR374071 (for the purpose of this paragraph only, the “Vehicle”),

  from Donley Ford of Galion, located at 702 Charles Street, Galion, OH 44833.

  Plaintiff first experienced the Transmission Defect on or about July 5, 2011, at

  approximately 20 miles. Plaintiff has experienced, and continues to experience, the

  following manifestations of the Transmission Defect: Violent Jerking and Delayed

  Downshifting.

         489. Plaintiff Zachary Stepp (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Berkley.

  On or about December 1, 2016, Plaintiff purchased a 2010 Ford Fusion S, with a

  6F35    six-speed    automatic   transmission,   Vehicle    Identification   Number

  3FAHP0HA1AR146510 (for the purpose of this paragraph only, the “Vehicle”),

  from Royal Oak Ford, located at 27550 Woodward Avenue, Royal Oak, MI 48067.

  Plaintiff first experienced the Transmission Defect in 2018 at approximately

  70,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestation of the Transmission Defect: Car Leaps When Shifting.

         490. Plaintiff Zakk Agentowicz’s claim is scheduled to be dismissed

  without prejudice.


                                          346
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1619 Filed 11/21/19 Page 347 of 376




                                        COUNT I
                             BREACH OF EXPRESS WARRANTIES

         491. Plaintiffs incorporate herein by reference paragraphs 1 through 490

  as though herein fully restated and re-alleged.

         492. Plaintiffs’ Vehicles constitute goods under the Uniform Commercial

  Code (“UCC”), Sections 2-105(1) and 2A-103(h). 18

         493. Each of Plaintiff’s purchase or lease of their Vehicle was

  accompanied by an express warranty as defined in UCC Sections 2-313 and/or

  2A-210, written and otherwise offered by Ford, whereby said warranty was part

  of the basis of the bargain of upon which each Plaintiff relied.

         494. Plaintiffs’ Vehicles were not as warranted and represented in that

  they have the Transmission Defects and exhibit the conditions described above,

  as well as defects or conditions as reflected in the various repair orders, technical

  service bulletins, special service messages, recall documents and consumer

  complaints in Ford’s possession.

         495. As a result of the Transmission Defects in Plaintiffs’ Vehicles,


         18 All states at issue in this litigation, except for Louisiana, have adopted Article 2 of the
  UCC in substantially the same form. All states at issue in this litigation, except for Louisiana,
  California, and Nevada, have adopted Article 2A of the UCC in substantially the same form.



                                                  347
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1620 Filed 11/21/19 Page 348 of 376




  Plaintiffs’ Vehicles cannot be reasonably relied on by Plaintiffs for the ordinary

  purpose of providing safe, reliable, and efficient transportation.

        496. As a result of the Transmission Defects in Plaintiffs’ Vehicles,

  Plaintiffs have suffered significant diminution in the value of their Vehicles.

        497. Plaintiffs have provided Ford with sufficient opportunities to repair

  or replace their Vehicles.

        498. Plaintiffs have reasonably met all obligations and pre-conditions as

  provided in the express warranty that accompanied their Vehicle.

        499. Ford has breached the express warranties by failing to adequately

  repair Plaintiffs’ Vehicles and/or have not repaired Plaintiffs’ Vehicles in a timely

  fashion, and the Vehicles remain in a defective condition.

        500. Even though the express warranty provided to Plaintiffs limited

  Plaintiffs’ remedy to repair and/or adjust defective parts, the defects in Plaintiffs’

  Vehicles have rendered the limited warranty ineffective to the extent that the

  limited repair and/or adjustment of defective parts failed of its essential purpose,

  pursuant to UCC Section 2-719(2) and/or the above remedy is not the exclusive

  remedy under UCC Section 2-719(1)(b).

        501. Plaintiffs’ Vehicles continue to contain Transmission Defects that


                                           348
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1621 Filed 11/21/19 Page 349 of 376




  substantially impair the use, value and safety of the Vehicles to Plaintiffs.

        502. These defects and non-conformities could not reasonably have been

  discovered by Plaintiffs prior to Plaintiffs’ acceptance of their Vehicles.

        503. Ford induced Plaintiffs’ acceptance of their Vehicles by agreeing, by

  means of the express warranty, to remedy, within a reasonable time, those defects

  which had not been or could not have been discovered prior to acceptance and,

  further, by Ford’s failure to disclose the Transmission Defects and/or Ford’s

  active concealment of same.

        504. As a result of the Transmission Defects in Plaintiffs’ Vehicles,

  Plaintiffs have lost faith and confidence in their Vehicles and Plaintiffs cannot

  reasonably rely upon their Vehicles for the ordinary purpose of safe, reliable and

  efficient transportation.

        505. As a result of Ford’s breaches of express warranties, Plaintiffs have

  suffered the damages set forth above.

        506. To the extent that Plaintiffs’ Vehicles are covered by a lease or

  finance contract, Ford has a duty to indemnify Plaintiffs and hold Plaintiffs

  harmless should Plaintiffs prevail on their claims for breach of express warranty.

        507. At all times relevant hereto, Ford has had superior knowledge


                                           349
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1622 Filed 11/21/19 Page 350 of 376




  concerning the above described Transmission Defects, which were known to Ford

  prior to the time of Plaintiffs’ purchases or leases.

        508. Despite Ford’s superior knowledge, Ford failed to disclose the

  Transmission Defects to Plaintiffs and, further, actively concealed the

  Transmission Defects from Plaintiffs.

        509. As a result of Ford’s intentional misconduct, any limitation on

  Plaintiffs’ remedies for breach of express or implied warranties would be

  unconscionable under Uniform Commercial Code Sections 2-302 and/or 2A-108.

        WHEREFORE, Plaintiffs request that this Honorable Court enter a judgment

  against Ford granting the following relief:

               a. Declare that acceptance has been properly revoked by Plaintiffs

                  and for damages incurred in revoking acceptance or, alternatively,

                  damages in whatever amount Plaintiffs are found to be entitled;

               b. A refund of the purchase or lease price paid by Plaintiffs for his or

                  her Vehicle;

               c. An Order striking any contractual limitations on Plaintiffs’

                  remedies as unconscionable and requiring Ford to indemnify

                  Plaintiffs and hold Plaintiffs harmless with respect to any lease or


                                           350
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1623 Filed 11/21/19 Page 351 of 376




                  finance contract covering Plaintiffs’ Vehicles;

               d. Incidental, consequential and actual damages;

               e. Costs, interest, and actual attorney fees; and

               f. Such other relief this Court deems just and equitable.

                              COUNT II
           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

        510. Plaintiffs incorporate herein by reference paragraphs 1 through 490

  as though herein fully restated and re-alleged.

        511. Ford is a “merchant” with respect to motor vehicles under the

  Uniform Commercial Code Section 2-104(1).

        512. Plaintiffs’ Vehicles were subject to implied warranties of

  merchantability under UCC Sections 2-314 and/or Section 2A-212.

        513. Plaintiffs’ Vehicles were not fit for the ordinary purpose for which

  such goods are used and/or the Vehicles would not pass without objection in the

  trade for the product description.

        514. The Transmission Defects and problems herein described rendered

  Plaintiffs’ Vehicles unmerchantable.

        515. Ford failed to adequately remedy the Transmission Defects in

  Plaintiffs’ Vehicles within a reasonable time, and the Vehicles continue to be in

                                           351
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1624 Filed 11/21/19 Page 352 of 376




  unmerchantable condition at the time of filing this Complaint.

        516. As a result of Ford’s breaches of implied warranties, Plaintiffs have

  suffered the damages set forth above.

        517. To the extent that Plaintiffs’ Vehicles are covered by a lease or

  finance contract, Ford has a duty to indemnify Plaintiffs and hold Plaintiffs

  harmless should Plaintiffs prevail on their claims for breach of implied warranty.

        518. At all times relevant hereto, Ford has had superior knowledge

  concerning the above described Transmission Defects, which were known to Ford

  prior to the time of Plaintiffs’ purchases or leases.

        519. Despite Ford’s superior knowledge, Ford failed to disclose the

  Transmission Defects to Plaintiffs and, further, actively concealed the

  Transmission Defects from Plaintiffs.

        520. As a result of Ford’s intentional misconduct, any limitation on

  Plaintiffs’ remedies for breach of express or implied warranties would be

  unconscionable under Uniform Commercial Code Sections 2-302 and/or 2A-108.

        WHEREFORE, Plaintiffs request that this Honorable Court enter a judgment

  against Ford granting the following relief:

               a. Declare that acceptance has been properly revoked by Plaintiffs


                                           352
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1625 Filed 11/21/19 Page 353 of 376




                  and for damages incurred in revoking acceptance or, alternatively,

                  damages in whatever amount Plaintiffs are found to be entitled;

              b. A refund of the purchase or lease price paid by each Plaintiff for

                  his or her Vehicle;

              c. An Order striking any contractual limitations on Plaintiffs’

                  remedies as unconscionable and requiring Ford to indemnify

                  Plaintiffs and hold Plaintiffs harmless with respect to any lease or

                  finance contract covering Plaintiffs’ Vehicles;

              d. Incidental, consequential and actual damages;

              e. Costs, interest, and actual attorney fees; and

              f. Such other relief this Court deems just and equitable.

                               COUNT III
               REVOCATION OF ACCEPTANCE PURSUANT TO
         MICH. COMP. LAWS § 440.2608 AND/OR DAMAGES PURSUANT
                 TO MICH. COMP. LAWS § 440.2714(2)

        521. Plaintiffs incorporate herein by reference paragraphs 1 through 490

  as though herein fully restated and re-alleged.

        522. As described, supra, the non-conformities associated with the

  Transmission Defects were latent and not readily discoverable by Plaintiffs upon

  reasonable inspection, and Ford represented that the aforesaid defects and

                                          353
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1626 Filed 11/21/19 Page 354 of 376




  non-conformities would be cured within a reasonable time; further Ford failed to

  disclose and in fact actively concealed the Transmission Defects and

  non-conformities as set forth above.

        523. Ford has failed and/or refused to cure the aforesaid non-conformities

  within a reasonable time.

        524. The non-conformities substantially impair the value of Plaintiffs’

  Vehicles in that the defects or conditions have rendered the Vehicles dangerous

  and unpredictable to operate and have caused Plaintiffs to lose faith in their

  Vehicles.

        525. As a result of Ford’s breaches of express and implied warranties,

  Plaintiffs are entitled to revoke acceptance pursuant to Uniform Commercial

  Code Sections 2-608 and/or 2A-508 or to damages sufficient to put each Plaintiff

  in as good a position as he or she would have been had Ford fully performed.

        526. Plaintiffs’ revocations occurred within a reasonable time, and with

  notice to Defendants, promptly after Plaintiffs discovered the grounds for it.

  Here, Ford has engaged in a deliberate cover-up, fraudulently representing to




                                         354
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1627 Filed 11/21/19 Page 355 of 376




  Plaintiffs that the defects they were experiencing were “normal.” 19

         527. Plaintiffs offer to tender their Vehicles in exchange for a refund of

  the purchase or lease price, together with such incidental and consequential

  damages allowed by law.

         528. Plaintiffs’ filing of their Complaint in this Court is sufficient notice of

  their intent to revoke. 20

         529. To the extent that Plaintiffs’ Vehicles are covered by a lease or

  finance contract, Ford has a duty to indemnify Plaintiffs and hold Plaintiffs

  harmless should Plaintiffs prevail on their claims for revocation.

         WHEREFORE, Plaintiffs request that this Honorable Court enter a judgment

  against Ford granting the following relief:


  19
          “Where delay in revoking acceptance is attributable to efforts or promises to correct the
  defect or nonconformity in the goods, revocation even after a relatively lengthy period of time
  may still be timely within the statute.” City Nat'l Bank v Wells, 181 W Va 763, 770 (1989). See,
  e.g., Tiger Motor Co v McMurtry, 284 Ala 283 (1969) (12 months); Dopieralla v Arkansas
  Louisiana Gas Co, 255 Ark 150, (1973) (40 months); Regents of Univ of Colorado v Pacific
  Pump & Supply, Inc, 35 Colo App 36 (1974) (over 22 months); Conte v Dwan Lincoln-Mercury,
  Inc, 172 Conn 112 (1976) (14 months); Fablok Mills, Inc v Cocker Mach & Foundry Co, 125 NJ
  Super 251, cert den, 64 NJ 317 (1973) (24 months); Ybarra v Modern Trailer Sales, Inc, 94 NM
  249 (1980) (48 months); Cardwell v International Housing, Inc, 282 Pa Super 498 (1980) (21
  months); Vista Chevrolet, Inc v Lewis, 704 SW2d 363 (Tex App 1983), rev'd on other grounds,
  709 SW2d 176 (Tex 1986) (20 months).
  20
          King v Taylor Chrysler Plymouth, 184 Mich. App. 204, 211; 457 N.W.2d 42 (1990) (no
  particular words or form are required to give notice; filing of the complaint is sufficient notice
  under the UCC).



                                                 355
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1628 Filed 11/21/19 Page 356 of 376




              a. Declare that acceptance has been properly revoked by Plaintiffs

                  and for damages incurred in revoking acceptance or, alternatively,

                  damages in whatever amount Plaintiffs are found to be entitled;

              b. A refund of the purchase or lease price paid by Plaintiffs for his or

                  her Vehicle;

              c. An Order requiring Ford to indemnify Plaintiffs and hold Plaintiffs

                  harmless with respect to any lease or finance contract covering

                  Plaintiffs’ Vehicles;

              d. Incidental, consequential and actual damages;

              e. Costs, interest, and actual attorney fees; and

              f. Such other relief this Court deems just and equitable.

                                COUNT IV
              VIOLATION OF MICH. COMP. LAWS §§ 445.901 - 445.922
                  (MICHIGAN CONSUMER PROTECTION ACT)

        530. Plaintiffs incorporate herein by reference paragraphs 1 through 490

  as though herein fully restated and re-alleged.

        531. Plaintiffs are “persons” as defined in the Michigan Consumer

  Protection Act, Mich. Comp. Laws § 445.902(d).

        532. The transactions complained of herein constitute “trade or


                                          356
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1629 Filed 11/21/19 Page 357 of 376




  commerce” as defined in the Michigan Consumer Protection Act, and Plaintiffs

  purchased or leased their Vehicles “primarily for personal, family, or household

  purposes.” Mich. Comp. Laws § 445.902(g).

        533. Ford engaged in the following unfair, unconscionable, or deceptive

  methods, acts, or practices in the conduct of trade or commerce:

              a. Representing through its advertising, warranties, and other express

                 representations that Plaintiffs’ Vehicles’ transmissions had benefits

                 or characteristics that they did not actually have;

              b. Representing that Plaintiffs’ Vehicles’ transmissions were of a

                 particular standard or quality when they were not;

              c. Advertising the Vehicles and in particular the Vehicles’

                 transmissions with the intent not to sell them as advertised and,

                 when so doing, concealing and suppressing facts material to the

                 true characteristics, standards and qualities of the Vehicles and

                 transmissions;

              d. At the time of the aforesaid sales and leases, Ford knew or had

                 reason to know that Plaintiffs’ Vehicles had the Transmission

                 Defects and non-conformities described above, but failed to


                                          357
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1630 Filed 11/21/19 Page 358 of 376




                 disclose this material information to Plaintiffs;

              e. Failing to reveal material facts which tended to mislead Plaintiffs

                 and which facts could not reasonably have been known by

                 Plaintiffs;

              f. Failing to adequately and properly inform Plaintiffs of their rights

                 and remedies with respect to the transactions which are the subject

                 of this Complaint;

              g. Misrepresenting Plaintiffs’ rights and/or failing to advise Plaintiffs

                 of remedies with respect to the transactions which are the subject

                 of this Complaint, as hereinbefore alleged;

              h. Attempting to disclaim or limit the implied warranty of

                 merchantability and fitness for use without clearly and

                 conspicuously disclosing same;

              i. Failing to provide promised benefits, both as hereinbefore set forth

                 and as promised or implied by operation of law;

              j. Causing a probability of confusion or of misunderstanding as to

                 Plaintiffs’ legal rights, obligations, and/or remedies with respect to

                 the purchase or lease of their Vehicles;


                                          358
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1631 Filed 11/21/19 Page 359 of 376




              k. Entering into a consumer transaction in which the Plaintiffs

                 purportedly waived a right, benefit, or immunity provided by law,

                 without clearly stating the waiver and obtaining Plaintiffs’ specific

                 consent to the waiver.

        534. Ford’s deceptive practices were specifically designed to induce

  Plaintiffs to buy their Vehicles with the “upgraded” automatic transmission.

        535. The above described conduct violated the Michigan Consumer

  Protection Act, specifically but not limited to Mich. Comp. Laws § 445.903 and

  sub-paragraphs thereunder.

        536. None of Plaintiffs’ claims fall within the jurisdiction of any

  regulatory board or officer; accordingly Mich. Comp. Laws § 445.904(1)(a) does

  not bar Plaintiffs’ private right of action under the MCPA. The burden of

  establishing the applicability of Mich. Comp. Laws § 445.904(1)(a), or any other

  exception to the MCPA, falls on Defendant. Mich. Comp. Laws § 445.904(4).

        537. Upon information and belief, the aforesaid violations were not due to

  a bona fide error, inasmuch as Ford failed to have any procedures in place

  designed to prevent the aforesaid violations and, further, engaged in the same

  unfair and deceptive acts or practices in connection with the sale or lease of


                                          359
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1632 Filed 11/21/19 Page 360 of 376




  numerous other vehicles. Further, to this day, Ford continues to engage in the

  unlawful practices set forth above.

        538. As a result of Ford’s violations as set forth above, Plaintiffs have

  suffered a loss within the meaning of the Act, including both monetary and

  non-monetary and, also, are entitled to statutory damages, equitable relief and

  attorney fees as provided in the Michigan Consumer Protection Act, specifically,

  Mich. Comp. Laws § 445.911.

        WHEREFORE, Plaintiffs pray for Judgment against Ford in whatever

  amount Plaintiffs are found to be entitled, together with equitable relief, actual

  and/or statutory damages, interest, costs, and reasonable attorney fees as provided

  by statute.

                                 COUNT V
                UNIFORM COMMERCIAL CODE - UNCONSCIONABILITY

        539. Plaintiffs incorporate herein by reference paragraphs 1 through 490

  as though herein fully restated and re-alleged.

        540. At all times relevant hereto, Ford has had superior knowledge

  concerning the above described Transmission Defects and which defect was

  known to Ford prior to the time of Plaintiffs’ purchases or leases.

        541. Despite Ford’s superior knowledge, Ford failed to disclose the

                                          360
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1633 Filed 11/21/19 Page 361 of 376




  Transmission Defect to Plaintiffs and, further, actively concealed the

  Transmission Defect from Plaintiffs.

        542. As a result of Ford’s intentional misconduct, any limitation on

  Plaintiffs’ remedies for breach of express or implied warranties would be

  unconscionable under Uniform Commercial Code Sections 2-302 and/or 2A-108.

        WHEREFORE, Plaintiffs pray that this Honorable Court strike any

  contractual limitations on Plaintiffs’ remedies as unconscionable and that Plaintiffs

  be granted such other and further relief as this Court deems appropriate.

                                      COUNT VI
                                 AFFIRMATIVE FRAUD

        543. Plaintiffs incorporate herein by reference paragraphs 1 through 490

  as though herein fully restated and re-alleged.

        544. The fraud alleged in this Count was committed by Ford from at least

  2009 to the present, affecting at least Fusion MYs 2010 to 2017 across North

  America.

        545. Ford made material, false representations about the Fusion and its

  transmissions while it knew these representations were false, or it made the

  representations recklessly without knowledge of their truth, intending that

  Plaintiffs and other consumers would act on those representations. Plaintiffs did

                                          361
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1634 Filed 11/21/19 Page 362 of 376




  indeed act in reliance on Ford’s misrepresentations and suffered damage as a

  result.

            546. Ford made many representations about the quality, smooth shifting

  capabilities, efficiency, power, and reliability of its 6F35 and CVT Fusion

  automatic transmissions, detailed above. E.g., ¶¶ 36 through 47. In addition to

  such representations made to customers in person via Ford dealership sales

  people and pursuant to specific marketing advice from Ford, Ford made these

  representations directly to the general public, its pool of potential purchasers and

  lessees, including Plaintiffs, through marketing messages such as print, television,

  and internet advertisements, event sponsorships, and other marketing tactics. Ford

  also reached the public with its representations through its press releases to the

  media and trade publications and via the marketing messages, including

  marketing brochures, that it supplies to Ford dealerships to distribute to potential

  customers such as Plaintiffs. See ¶¶ 36 through 47, for focused discussion of

  some of Ford’s specific marketing messages, as well as those described herein,

  generally, and Exhibits G – R.

            547. Ford also made material representations in and by issuing its

  warranties, on which Plaintiffs relied in deciding to purchase or lease a Fusion.


                                          362
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1635 Filed 11/21/19 Page 363 of 376




  Plaintiffs’ reliance on the warranty promises, both express and implied, was

  reasonable.

        548. These representations actually were material to Plaintiffs decision to

  purchase or lease, as alleged above, and they would be material to any reasonable

  consumer making such a major financial decision as purchasing or leasing a

  vehicle. Plainly put, no one wants to pay good money for a dangerous and

  unreliable vehicle with known defects in its powertrain.

        549. As detailed extensively, infra, and incorporated here, Ford’s

  representations about the Fusion transmissions were false. The allegations of

  these Plaintiffs (¶¶ 116 through 490), the sample of 573 consumer complaints to

  NHTSA (Exhibits S & T), the sample of 12 TSBs (Exhibit U), and the numerous

  publications reporting on the widespread and serious Fusion Transmission

  Defects (Exhibits V – X & Z - EE) all belie Ford’s representations—and they

  represent but a fraction of the upset customers and documentation that exist.

  Formal discovery will undoubtedly uncover further evidence of the falsity of

  Ford’s representations.

        550. Ford continued to make these misrepresentations for many years

  after it knew they were false—at least from 2009 to the present. While formal


                                         363
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1636 Filed 11/21/19 Page 364 of 376




  discovery will be necessary to pinpoint Ford’s earliest knowledge of the

  Transmission Defects and the falsity of its representations, the earliest relevant

  TSB Plaintiffs have located was issued by Ford over ten years ago in September

  2009. Exhibit U at 1.

        551. Ford’s representations and omissions as herein alleged were

  undertaken as an affirmative scheme designed to prevent Plaintiffs from obtaining

  information about the nature and existence of their claims involving their

  Vehicles’ defective transmissions. In furtherance of this scheme, Ford also

  represented to Plaintiffs that the symptoms described above were “normal,” or

  were somehow the fault of the Plaintiffs, or that the problems had been repaired.

  All of these statements were false and made with the intent to deceive and

  mislead Plaintiffs who relied on the statements to their detriment by failing to

  secure multiple repairs often required to substantiate claims and submit said

  claims earlier. Furthermore, by engaging in the following tactics, Ford

  purposefully and actively discouraged Plaintiffs from discovering the nature and

  existence of the defects and thereby eliminated or restricted Plaintiffs’ ability to

  substantiate their claims with documentary evidence of multiple repairs or repair

  attempts: (a) charging “inspection fees” for warranty work in order to deter


                                          364
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1637 Filed 11/21/19 Page 365 of 376




  Plaintiffs from seeking repairs and submitting claims timely; (b) refusing to

  service Vehicles because Plaintiffs have commenced litigation against Ford in

  order to limit the number of repairs or repair attempts; and (c) failing to provide

  service records upon request by Plaintiffs in order to further limit Plaintiffs’

  ability to corroborate the existence of multiple repairs or repair attempts.

        552. Alternatively, Ford made the representations recklessly, without

  knowledge of their truth as a positive assertion. Based on its superior access to

  materials that establish the existence of the Transmission Defects, Ford should

  have known that Plaintiffs’ Vehicles had the Transmission Defects.

        553. Ford’s representations were expected and intended to induce

  Plaintiffs to purchase or lease Plaintiffs’ Vehicles equipped with automatic

  transmissions.

        554. Companies spend money to market their products to fuel consumer

  demand, induce sales, and thereby generate profit. Likewise, Ford advertised and

  marketed the subject Fusions with positive representations, including specific

  representations about the transmissions, with the intent to induce consumers,

  including Plaintiffs, to act on those representations by purchasing or leasing a

  Fusion, thereby generating profit for Ford while increasing its market share and


                                           365
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1638 Filed 11/21/19 Page 366 of 376




  brand value.

        555. Plaintiffs purchased or leased their Vehicles in reliance upon Ford’s

  representations.

        556. Plaintiffs, reasonably relying on Ford’s representations and

  omissions, were deceived into purchasing their Vehicles at prices far in excess of

  the values which would have been assigned to such Vehicles had these

  transmission defects and dangers been disclosed; further, Ford’s representations

  and omissions deceived Plaintiffs concerning the existence of the defects and

  Plaintiffs’ rights and remedies with respect to the Transmission Defects.

        557. Plaintiffs have filed this Complaint within two years of when they

  discovered or should have discovered the existence of their claims.

        558. As a result of Ford’s misrepresentations, Plaintiffs suffered damages

  as described in ¶¶ 111-115 and elsewhere and incorporated here.

        WHEREFORE, Plaintiffs pray that this Honorable Court enter Judgment

  against Ford in whatever amount Plaintiffs are found to be entitled, together with

  interest, costs and attorney fees, plus such other and further relief as this Court

  deems appropriate.

                              COUNT VII
          SILENT FRAUD, INCLUDING FRAUDULENT CONCEALMENT

                                         366
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1639 Filed 11/21/19 Page 367 of 376




        559. Plaintiffs incorporate herein by reference paragraphs 1 through 490

  as though herein fully restated and re-alleged.

        560. Ford committed silent fraud by suppressing and continuing to

  suppress material facts which it is duty-bound to disclose. Ford’s silent fraud goes

  beyond a mere failure to disclose and includes repeatedly and continually

  misrepresenting the Fusion and its transmissions. Ford failed and continues to fail

  to disclose material information that would reveal its previous representations to

  be untrue or misleading. In some cases, a Plaintiff expressed a particular concern

  or directly inquired about quality and reliability of the Vehicle and its

  transmission, but Ford and its agents (Ford dealerships and their salespeople)

  failed to fully disclose relevant material facts. 21

        561. Given that Ford had particular and unique knowledge of the

  Transmission Defects and previously had made affirmative marketing

  representations lauding the Fusion transmissions, Ford committed silent fraud by

  allowing Vehicles to be sold/leased to Plaintiffs and profiting from same without

  disclosing that the Vehicles and their automatic transmissions were defective and


         21    See M D, Inc. v. McConkey, 231 Mich. App. 22, 28-29 (1998) (citations
  omitted).



                                             367
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1640 Filed 11/21/19 Page 368 of 376




  susceptible to sudden and premature failure.

         562. In particular, Plaintiffs are informed, believe, and thereon allege that

  prior to Plaintiffs acquiring their Vehicles, Ford was well aware that the

  transmissions integrated in Plaintiffs’ Vehicles were defective but failed to

  disclose this fact to Plaintiffs at the time of sale and thereafter. 22

         563. Ford repeatedly and publicly represented that the automatic

  transmissions in Fusions provide superior function, utility, reliability and other

  benefits and characteristics, for example: a “smooth-shifting 6-speed automatic.”

  Exhibits G & I, 2010 & 2011 Ford Fusion Brochures.

         564. Specifically, Ford knew or should have known that Plaintiffs’

  Vehicles had the Transmission Defects. The Transmission Defects present a

  safety hazard and are unreasonably dangerous to consumers because they can

  suddenly and unexpectedly affect the driver’s ability to control speed,

  acceleration, and deceleration.

         565. Ford acquired its knowledge of the Transmission Defects prior to

  Plaintiffs acquiring their Vehicles, through sources not available to consumers

         22     Indeed, Ford has issued various technical bulletins to its dealers (not consumers or
  the general public) concerning the defective transmissions integrated in Fusions as outlined in
  this Complaint.



                                                 368
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1641 Filed 11/21/19 Page 369 of 376




  such as Plaintiffs, including but not limited to pre-production and post-production

  testing data, early consumer complaints about the Transmission Defects made

  directly to Ford and its network of dealers, aggregate warranty data compiled

  from Ford’s network of dealers, testing conducted by Ford in response to these

  complaints, as well as warranty repair and part replacements data received by

  Ford from Ford’s network of dealers, amongst other sources of internal

  information.   E.g., Exhibit U, TSBs.

        566. Ford knew about the Transmission Defects and their safety risks

  since at least 2009, if not before. Exhibit U at 1, Sept. 2009 TSB. Ford

  nevertheless concealed and failed to disclose the defective nature of Plaintiffs’

  Vehicles and their automatic transmissions to Plaintiffs at the time of sale and

  thereafter.

        567. Had Plaintiffs known that their Vehicles suffered from the

  Transmission Defects, Plaintiffs would not have purchased or leased their

  Vehicles, or alternatively, would not have paid the contract price therefore.

        568. Ford knew that their Fusions and their automatic transmissions

  suffered from inherent defects, were defective, would fail prematurely, and were

  not suitable for the intended use. Id.


                                           369
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1642 Filed 11/21/19 Page 370 of 376




        569. The facts concealed or not disclosed by Ford to Plaintiffs are

  material in that a reasonable person would have considered them to be important

  in deciding whether or not to purchase/lease the Vehicle, and the concealed and

  undisclosed facts actually are important to Plaintiffs and would have affected

  each Plaintiff’s purchase/lease decision had they been fully disclosed by Ford.

  Had Plaintiffs known that their Vehicles and their transmissions were defective at

  the time of sale, they would not have purchased their Vehicles.

        570. Ford further withheld and continues to withhold information

  concerning the defects set forth herein, and affirmatively misrepresented and

  continues to misrepresent the above-described symptoms as being “normal,”

  when Ford knew and continues to know that its representations and omissions are

  misleading, and, in fact, Ford intended its representations and omissions to

  mislead Plaintiffs concerning the nature and existence of the above described

  Transmission Defects.

        571. Ford was under a legal duty to Plaintiffs to disclose the defective

  nature of their Vehicles and their automatic transmissions, the safety

  consequences and/or the associated repair costs because:

           a. Ford acquired its knowledge of the Transmission Defects and their


                                         370
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1643 Filed 11/21/19 Page 371 of 376




              potential consequences prior to Plaintiffs acquiring their Vehicles,

              though sources not available to consumers such as Plaintiffs,

              including but not limited to pre-production testing data, early

              consumer complaints about the Transmission Defects made directly to

              Ford and its network of dealers, aggregate warranty data compiled

              from Ford’s network of dealers, testing conducted by Ford in response

              to these complaints, as well as warranty repair and part replacements

              data received by Ford from Ford’s network of dealers, amongst other

              sources of internal information;

           b. Ford knew or should have known the true state of facts about the

              material defects contained in Vehicles equipped with automatic

              transmissions because Ford was in a superior position with exclusive

              access to various internal sources; and

           c. Plaintiffs could not reasonably have been expected to learn of or

              discover the Transmission Defects and their potential consequences

              until well after Plaintiffs purchased their Vehicles;

           d. Ford itself created the risk of harm and the instrument of the harm by

              designing, manufacturing, marketing, selling, and leasing Fusions


                                          371
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1644 Filed 11/21/19 Page 372 of 376




                 with defective transmissions, including doing so after Ford knew of

                 the Transmission Defects and the serious risks its actions and

                 inactions were creating; and

              e. Ford’s affirmative representations created a false positive impression

                 of the Fusion and its transmissions in the minds of the public,

                 potential purchasers and lessees, including Plaintiffs, and trade and

                 industry professionals and commentators such that Ford had a duty to

                 correct that false impression.

           572. In failing to disclose the Transmission Defects to Plaintiffs, Ford has

  knowingly and intentionally concealed material facts and breached its duty not to

  do so.

           573. Plaintiffs are reasonable consumers who do not expect their

  transmissions to fail and not work properly. Plaintiffs further expect and assume

  that Ford will not sell or lease vehicles with known material defects, including

  but not limited to those involving the transmissions, and will disclose any such

  defects to its consumers before selling such vehicles.

           574. Plaintiffs, reasonably relying on Ford’s representations and

  omissions, were deceived into purchasing their Vehicles at prices far in excess of


                                             372
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1645 Filed 11/21/19 Page 373 of 376




  the values which would have been assigned to such Vehicles had these

  transmission defects and dangers been disclosed; further, Ford’s representations

  and omissions deceived Plaintiffs concerning the existence of the defects and

  Plaintiffs’ rights and remedies with respect to the Transmission Defects.

        575. As a result of Ford’s misconduct, Plaintiffs have suffered and will

  continue to suffer actual damages as described in ¶¶ 111-115 and elsewhere.

        576. Plaintiffs have filed this Complaint within two years of when they

  discovered or should have discovered the existence of their claims.

        WHEREFORE, Plaintiffs pray that this Honorable Court enter Judgment

  against Ford in whatever amount Plaintiffs are found to be entitled, together with

  interest, costs and attorney fees, plus such other and further relief as this Court

  deems appropriate.

                                   COUNT VIII
                          INNOCENT MISREPRESENTATION

        577. Plaintiffs incorporate herein by reference paragraphs 1 through 490

  as though herein fully restated and re-alleged.

        578. In deciding to purchase or lease their Vehicles, Plaintiffs

  detrimentally relied on Ford’s false representations regarding the Fusion and its

  transmission (detailed in paragraphs 36 - 47 above) in that they paid significant

                                          373
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1646 Filed 11/21/19 Page 374 of 376




  sums of money to purchase or lease their Vehicles, which came with undisclosed

  and hazardous Transmission Defects, putting them and others at risk. Plaintiffs

  also lost the opportunity to instead spend their money on a vehicle that would

  function properly, safely, and as represented.

        579. Plaintiffs’ detrimental reliance inured to Ford’s benefit: Ford realized

  monetary and non-monetary gains as a result of Plaintiffs’ Fusion purchases and

  leases.

        580. Plaintiffs have filed this Complaint within two years of when they

  discovered or should have discovered the existence of their claims.

        WHEREFORE, Plaintiffs pray that this Honorable Court enter Judgment

  against Ford in whatever amount Plaintiffs are found to be entitled, together with

  interest, costs and attorney fees, plus such other and further relief as this Court

  deems appropriate.

                                      COUNT IX
                                 UNJUST ENRICHMENT

        581. Plaintiffs incorporate herein by reference paragraphs 1 through 490

  as though herein fully restated and re-alleged.

        582. As the intended and expected result of its conscious wrongdoing,

  Ford has profited and benefitted from the purchase and leasing of Plaintiffs’

                                          374
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1647 Filed 11/21/19 Page 375 of 376




  Vehicles, in that Ford sold Plaintiffs defective products for the price of

  non-defective products.

        583. Ford has voluntarily accepted and retained these profits and benefits,

  derived from Plaintiffs, with full knowledge and awareness that, as a result of

  Ford’s fraud and other conscious and intentional wrongdoing, Plaintiffs were not

  receiving products of the quality, nature, fitness, or value that had been

  represented by Ford or that Plaintiffs, as reasonable consumers, expected.

        584. By virtue of the conscious wrongdoing alleged in this Complaint,

  Ford has been unjustly enriched at the expense of the Plaintiffs, who are entitled

  to in equity, and hereby seek, the disgorgement and restitution of Ford’s wrongful

  profits, revenue, benefits, to the extent, and in the amount, deemed appropriate by

  the Court, and such other relief as this Court deems just and proper to remedy

  Ford’s unjust enrichment.

         WHEREFORE, Plaintiffs pray that this Honorable Court enter Judgment

  against Ford for equitable relief, including but not limited to, disgorgement and

  restitution of Ford’s wrongful profits, revenue, benefits, to the extent, and in the

  amount, deemed appropriate by the Court, and such other relief as this Court

  deems just and proper to remedy Ford’s unjust enrichment.


                                          375
Case 2:19-cv-12533-SFC-DRG ECF No. 12, PageID.1648 Filed 11/21/19 Page 376 of 376




                               DEMAND FOR JURY TRIAL

        Plaintiffs hereby demand a jury trial in the above-entitled cause.


                                            Respectfully submitted,
                                            STERN LAW, PLLC
                                            BY:/s/ Kenneth A. Stern
                                            KENNETH A. STERN (P30722)
                                            Attorneys for Plaintiffs
                                            41850 W. Eleven Mile Road, Suite 121
                                            Novi, MI 48375-1857
                                            (248) 347-7315
                                            ken@sternlawonline.com



  DATED: November 21, 2019

                           CERTIFICATE OF SERVICE

  I hereby certify that on November 21, 2019, I electronically filed the above
  document using the ECF system, which will send notification of such filing to all
  counsel of record.

                                  /a/ Amy L. Marino
                               Attorney Amy L. Marino
                                amy@Marinopllc.com




                                          376
